               Exhibit A




Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 1 of 177
Case.net: 19VE-CV00084 - Docket Entries                                                                      https://www.courts mo.gov/casenet/cases/searchDockets.do




                                                                                                      Search for Cases by:

         Judicial Links   |   eFiling   |    Help     |   Contact Us    |   Print                         GrantedPublicAccess           Logoff JENNIFERBWIELAND

                          19VE-CV00084 - LANE ALLMOND ET AL V DOREL JUVENILE GROUP, I ET
                                                   AL (E-CASE)


                                            This information is provided as a service and is not considered an official court record.
         Click here to eFile on Case                 Sort Date Entries:                                Descending       Display Options:
         Click here to Respond to Selected Documents                                                   Ascending



         07/29/2019           Judge/Clerk - Note
                              Court dismisses all claims with prejudice against Defendant Trevor Pettibon only, after reviewing
                              Plaintiffs' Notice of Dismissal of Claims. DRM/dh


         07/25/2019           Notice of Dismissal
                              Plaintiffs Notice of Dismissal of Claims; Electronic Filing Certificate of Service.
                                  Filed By: CHAD CAMERON LUCAS
                                  On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND


         07/15/2019           Motion Hearing Scheduled
                              Plaintiff's Motion for Protective Order set for hearing on August 13, 2019 @ 9:00 a.m. dh
                                  Scheduled For: 08/13/2019; 9:00 AM ; DAVID R. MUNTON; Vernon


         07/12/2019           Notice of Hearing Filed
                              Notice of Hearing; Electronic Filing Certificate of Service.
                                  Filed By: CHAD CAMERON LUCAS
                                  On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND


         06/19/2019           Response Filed
                              Plaintiffs Response to Motion of Dorel Juvenile Group, Inc for the Entry of a Protective Order and
                              Opposition to Plaintiffs Motion for Entry; Exhibit A; Exhibit B; Exhibit C; Exhibit D; Exhibit E; Exhibit F;
                              Exhibit G; Exhibit H; Electronic Filing Certificate of Service.
                                  Filed By: NICKOLAS ALLEN BRAND
                                  On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND


         06/03/2019           Suggestions in Support
                              Suggestions in Support of Motion of Dorel for the Entry of a Protective Order and Opposition to Plaintiffs
                              Motion for Entry of Protective Order; Exhibit A - Proposed Protective Order; Electronic Filing Certificate
                              of Service.
                                  Filed By: THOMAS PETER SCHULT
                                  On Behalf Of: DOREL JUVENILE GROUP, INC.
                              Motion Filed
                              Motion of Dorel Juvenile Group, Inc for the Entry of a Protective Order and Opposition to Plantiffs
                              Motion for Entry of Protective Order; Electronic Filing Certificate of Service.
                                  Filed By: THOMAS PETER SCHULT

                              Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 2 of 177
1 of 3                                                                                                                                                  8/6/2019, 4:01 PM
Case.net: 19VE-CV00084 - Docket Entries                                                   https://www.courts mo.gov/casenet/cases/searchDockets.do



                             On Behalf Of: DOREL JUVENILE GROUP, INC.


         04/30/2019       Cert Serv Answers Interrog Fil
                          Certificate of Service; Electronic Filing Certificate of Service.
                             Filed By: NICKOLAS ALLEN BRAND
                             On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND
                          Certificate of Service
                          Certificate of Service; Electronic Filing Certificate of Service.
                             Filed By: THOMAS PETER SCHULT
                             On Behalf Of: DOREL JUVENILE GROUP, INC.


         04/23/2019       Motion Filed
                          Plaintiffs Motion for Protective Order; Exhibit A; Electronic Filing Certificate of Service.
                             Filed By: NICKOLAS ALLEN BRAND
                             On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND


         04/16/2019       Entry of Appearance Filed
                          ENTRY OF APPEARANCE; Electronic Filing Certificate of Service.
                             Filed By: JOHN EDWARD FRANKE
                             On Behalf Of: TREVOR LANE PETTIBON


         03/22/2019       Entry of Appearance Filed
                          Entry of Appearance for Jennifer B Wieland; Electronic Filing Certificate of Service.
                             Filed By: JENNIFER BOWEN WIELAND
                             On Behalf Of: DOREL JUVENILE GROUP, INC.
                          Certificate of Service
                          Certificate of Service of Defendant Dorel Juvenile Groups First Set of Interrogatories and First Requests
                          for Production of Documents and Things to Plaintiffs; Electronic Filing Certificate of Service.
                             Filed By: THOMAS PETER SCHULT
                             On Behalf Of: DOREL JUVENILE GROUP, INC.
                          Answer Filed
                          Answer of Dorel Juvenile Group, Inc to Plaintiffs Petition; Electronic Filing Certificate of Service.
                             Filed By: THOMAS PETER SCHULT
                             On Behalf Of: DOREL JUVENILE GROUP, INC.


         03/13/2019       Corporation Served
                          Document ID - 19-SMOS-5; Served To - DOREL JUVENILE GROUP, INC.; Server - ; Served Date - 08-
                          MAR-19; Served Time - 11:05:00; Service Type - Special Process Server; Reason Description - Served;
                          Service Text - Served Adam James CSC Corporation
                          Notice of Service
                          Proof of Service; Exhibit A; Electronic Filing Certificate of Service.
                             Filed By: NICKOLAS ALLEN BRAND
                             On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND


         03/12/2019       Summons Personally Served




                         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 3 of 177
2 of 3                                                                                                                            8/6/2019, 4:01 PM
Case.net: 19VE-CV00084 - Docket Entries                                                      https://www.courts mo.gov/casenet/cases/searchDockets.do



                            Document ID - 19-SMCC-52; Served To - PETTIBON, TREVOR LANE; Server - SHERIFF OF VERNON
                            COUNTY-NEVADA; Served Date - 07-MAR-19; Served Time - 16:45:00; Service Type - Sheriff
                            Department; Reason Description - Served


         03/08/2019         Notice of Service
                            Return of Summons on Defendant, Trevor Lane Pettibon. dh


         03/04/2019         Entry of Appearance Filed
                            Entry of Appearance; Electronic Filing Certificate of Service.
                                Filed By: NICKOLAS ALLEN BRAND
                                On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND
                            Order - Special Process Server
                            ORDER APPOINTING SPECIAL PROCESS SERVER. DH


         03/01/2019         Motion Special Process Server
                            Motion for Appointment of Private Process Server; Exhibit A; Electronic Filing Certificate of Service.
                                Filed By: CHAD CAMERON LUCAS
                                On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND


         02/15/2019         Summons Issued-Circuit
                            Document ID: 19-SMOS-5, for DOREL JUVENILE GROUP, INC. Summons attachd for attorney to
                            forward to sheriff for service. dh
                            Summons Issued-Circuit
                            Document ID: 19-SMCC-52, for PETTIBON, TREVOR LANE. Summons attached for attorney to forward
                            to sheriff for service. dh


         02/14/2019         Filing Info Sheet eFiling
                                Filed By: CHAD CAMERON LUCAS
                            Pet Filed in Circuit Ct
                            Petition for Wrongful Death.
                                On Behalf Of: LANE T. ALLMOND, MISTY ALLMOND
                            Judge Assigned
                            HONORABLE DAVID R. MUNTON
         Case.net Version 5.14.0.11                            Return to Top of Page                                    Released 04/25/2019




                           Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 4 of 177
3 of 3                                                                                                                             8/6/2019, 4:01 PM
                                                                              19VE-CV00084

              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI
                                                                                                       <
                                                                                                       CD
LANE ALLMOND                          )                                                                3
10897 South 300 Road                  )                                                               0
                                                                                                      :J
Richards, Missouri 64778              )                                                               ,,
                                                                                                       CD
                                      )                                                               ..,
                                                                                                      0-
And                                   )                                                                C
                                                                                                       DJ
                                      )                                                               '<
                                                                                                       ....
MISTY ALLMOND                         )                                                                ~

10897 South 300 Road                  )              JURY TRIAL DEMANDED                               tv

Richards, Missouri 64778              )
                                                                                                       ....co
                                                                                                       0


                                      )
                          Plaintiffs, )              Case No. - - - - - - -
                                      )
vs.                                   )              Division No.
                                                                    ------
                                      )
DOREL JUVENILE GROUP, INC.            )
Serve Registered Agent:               )
Corporation Service Company           )
84 State Street                       )
Boston, Massachusetts 02109           )
                                      )
And                                   )
                                      )
TREVOR PETTIBON                       )
15945 South 1070 Road                 )
Nevada, Missouri 64722                )
                                      )
                          Defendants. )

                            PETITION FOR WRONGFUL DEATH

       Plaintiffs Lane Allmond and Misty Allmond, for their causes of action for the wrongful

death of M.A.             against defendants Dorel Juvenile Group, Inc. and Trevor Pettibon, state

and allege as follows :

                               PARTIES. VENUE AND JURISDICTION

        1.      Plaintiff Lane Allmond is a citizen and resident of the State of Missouri, residing

at 10897 South 300 Road, Richards, Missouri 64778. Lane Allmond is the surviving father of

decedent M.A.




         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 5 of 177
                                                                                                           Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
       2.       Plaintiff Misty Allmond is a citizen and resident of the State of Missouri, residing

at 10897 South 300 Road, Richards, Missouri 64778. Misty Allmond is the surviving mother of

decedent M.A.            .

       3.       As the surviving natural parents of their minor daughter M.A.               , plaintiffs

are the proper parties to bring this action for her wrongful death under R.S.Mo § 537.080 for the

class of persons identified therein.

       4.       Defendant Dorel Juvenile Group, Inc. (“Dorel”) is corporation organized and

existing under the laws of Massachusetts and does business, for profit, in the state of Missouri. It

can be served through its registered agent the Corporation Service Company, 84 State Street,

Boston, Massachusetts 02109.

       5.       Defendant Dorel maintains systematic, continuous and substantial connections with

the State of Missouri and, as such, is subject to the jurisdiction of this Court. Furthermore, pursuant

to R.S.Mo. § 506.500, defendant Dorel is subject to this Court’s jurisdiction in that it committed

tortious acts and/or omissions within this State.

       6.       At all relevant times, defendant Dorel has conducted business in the State of

Missouri. Defendant Dorel is and has been engaged in the business of designing, manufacturing,

distributing, marketing and selling car seats in the State of Missouri. Defendant Dorel has

committed tortious acts in the State of Missouri in that it designed, manufactured, tested,

distributed, marketed, advertised and sold the subject car seat identified as the Safety 1st Summit

forward facing car seat (hereinafter the "subject car seat”) for ultimate distribution, sale and use in

the State of Missouri. Here is a photo of the subject car seat:




                                      2
         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 6 of 177
                                                                                                         Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
       7.      In addition to consent jurisdiction and general personal jurisdiction over defendant

Dorel, this Court has specific personal jurisdiction over defendant Dorel for the following reasons:

       a.      Dorel knowingly, intentionally and deliberately advertised and marketed the

               subject model car seat in all fifty states, including Missouri, and in other countries

               around the world;

       b.      Dorel knows that the market for its car seats, including but not limited to the subject

               car seat, includes, but it not limited to, all fifty states, including Missouri;

       c.      Dorel engages in daily activity in Missouri by interacting with retailers, selling car

               seats like the subject car seat, dealing with warranty claims, fielding consumer

               questions and complaints and effectuating recall and other remedial programs;

       d.      Dorel routinely corresponds directly with Missouri residents with respect to recalls,

               warranty issues and technical service bulletins;



                                     3
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 7 of 177
                                                                                                        Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
       e.     Dorel maintains highly interactive websites on which Missouri residents can

              communicate directly with Dorel, locate car seats at Missouri stores, order parts,

              address warranty issues and/or otherwise interact with Dorel;

       f.     Dorel has been a party in numerous cases where it has come into the courts of

              Missouri, without claiming a lack of personal jurisdiction, to answer claims about

              the failures of its products in Missouri;

       g.     Dorel has a regular plan for the distribution of its products in Missouri with the goal

              of achieving a commercial benefit from the sale of products in Missouri;

       h.     Dorel engages in national marketing of its products that intentionally pervade into

              the Missouri market;

       i.     Dorel targets marketing specific to Missouri;

       j.     Dorel has thousands or tens of thousands of customers in Missouri;

       k.     Dorel derives millions of dollars a year from sales of products in Missouri;

       l.     Dorel spends thousands of dollars annually marketing its products in Missouri;

       m.     Dorel holds patents and trademarks which it demands must be honored in Missouri;

       n.     Dorel has purposefully availed itself of the privilege and benefits of conducting

              business in Missouri; and/or

       o.     Dorel’s acts and omissions both inside and outside Missouri caused injury within

              Missouri to Missouri residents as described herein.

       8.     Defendant Trevor Pettibon is a citizen and resident of the State of Missouri, residing

at 15945 South 1070 Road, Nevada, Missouri 64722.

       9.     This Court has personal jurisdiction over defendant Pettibon because he is a

Missouri resident.




                                     4
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 8 of 177
                                                                                                       Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
       10.     Venue is proper in this Court pursuant to R.S.Mo. § 508.010 because M.A.

          was killed in Vernon County by the wrongful acts and/or negligent conduct of the

defendants described herein.

       11.     This Court has subject matter jurisdiction over this matter pursuant to R.S.Mo. §

478.070 and Mo. Const. Art. V § 14.

                                           THE INCIDENT

       12.     On June 8, 2018 at approximately 11:08 a.m, Misty Allmond was driving, Lane

Allmond was the front seat passenger, B.A.              was in the rear seat and M.A.           was

in the subject car seat in the rear seat of their 2002 Jeep Liberty southbound on CRD 300 Road

when they were struck head on by a Peterbilt driven by defendant Pettibon.

       13.     Although Misty, Lane and B.A.                 survived the crash, M.A.           was

killed despite being properly belted into the subject car seat.

       14.     As a direct and proximate result of the negligence, acts and/or omissions of the

defendants and/or the defects of the subject car seat described herein, M.A.             was killed

and plaintiffs have suffered damages for the pain and suffering M.A.              endured between

the time of her initial injury and the time of her death, pecuniary losses by reason of the death of

M.A.           , funeral expenses and the loss of the reasonable value of the services, consortium,

companionship, comfort instruction, guidance, counsel, training and support, as well as all other

damages allowed under R.S.Mo § 537.090 and/or Missouri law.

                                              COUNT I
                                         NEGLIGENCE
                                      DEFENDANT PETTIBON

       15.     Plaintiffs incorporate herein by reference each and every allegation set forth in

paragraphs 1 through 14 as if fully set forth herein.




                                      5
         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 9 of 177
                                                                                                         Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
           16.   Defendant Pettibon owed plaintiffs, B.A.             , M.A.            and all other

vehicle operators he encountered on the road a duty to operate his Peterbilt with the highest degree

of care.

           17.   Defendant Pettibon failed to exercise the highest degree of care and was thereby

negligent in his operation of the Peterbilt in one or more of the following respects:

           a.    Failing to keep a careful lookout;

           b.    Driving too fast for conditions;

           c.    Failing to stop, swerve or slow after he knew, or by use of the highest degree of

                 care could have known, that there was a reasonable likelihood of a collision; and/or

           d.    Failing to keep the Peterbilt under control and striking the Allmonds’ vehicle;

           18.   As a direct and proximate result of the above-described negligence of defendant

Pettibon, M.A.             was killed and plaintiffs have sustained the damages described above.

           WHEREFORE, plaintiffs respectfully request that this Court enter judgment against

defendant Pettibon on Count I of their Petition for Wrongful Death, that the Court award plaintiffs

a fair and reasonable amount to adequately compensate them for all their damages, including

prejudgment interest, interest on the judgment, costs of this action and such other and further relief

as this Court deems just and proper.

                                             COUNT II
                                         STRICT LIABILITY
                                         DEFENDANT DOREL

           19.   Plaintiffs incorporate herein by reference each and every allegation set forth in

paragraphs 1 through 18 as if fully set forth herein.

           20.   Defendant Dorel is engaged in the business of designing, testing, manufacturing,

assembling, marketing, and/or selling car seats, including such car seats as the subject car seat.




                                         6
           Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 10 of 177
                                                                                                      Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
       21.     The subject car seat was designed, manufactured, assembled, inspected, tested,

distributed, marketed, and/or sold by defendant Dorel in the ordinary course of its business.

       22.     The subject car seat was manufactured in November 2011 as indicated by the date

wheel stamped on the back of the subject car as depicted below:




       23.     At the time of the subject crash, the subject car seat was in substantially the same

condition as when it initially left the control of defendant Dorel.

       24.     At the time the subject car seat left the control of defendant Dorel and at the time

of the subject crash, the subject car seat was unreasonably dangerous when put to a reasonably

anticipated use without knowledge of its characteristics.

       25.     At the time of the subject crash, the subject car seat was being used in a manner

reasonably anticipated and/or intended by defendant Dorel.

       26.     Specifically, the subject car seat was unreasonably dangerous to M.A.            and

other children in one or more of the following respects:

                                      7
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 11 of 177
                                                                                                          Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
          a.    It lacked any or adequate warnings and/or instructions that it was unsafe for use in

                a forward facing configuration for children under the age of two;

          b.    It lacked any or adequate warnings and/or instructions that children under the age

                of two were at a much higher risk for back, neck and/or head injuries in a forward

                facing car seat than they would be in a rear facing car seat;

          c.    It was sold with the specific instruction to parents and/or other users to utilize the

                subject car seat in a forward facing configuration for children under two years old;

                and/or

          d.    Failing to place an appropriate warning on or with the car seat in a location and in

                a manner such that it would not fade, become illegible, come off or get lost over

                time.

          27.   As a direct and/or proximate result of the defective condition of the subject car seat

described above, M.A.               was killed and plaintiffs have suffered and incurred, and will

continue to suffer and incur, the damages described in detail above.

          28.   Defendant Dorel knew of the defective condition of, the defects in, the danger and

injury risk of and the lack of warning regarding the subject car seat and thereby showed complete

indifference to or conscious disregard for the safety of M.A.            , thereby entitling plaintiffs

to punitive damages and/or damages for aggravating circumstances.

          WHEREFORE, plaintiffs respectfully request that this Court enter judgment against

defendant Dorel on Count II of their Petition for Wrongful Death, that the Court award plaintiffs

a fair and reasonable amount to adequately compensate them for all their damages, including

punitive damages and/or damages for aggravating circumstances, prejudgment interest, interest on

the judgment, costs of this action, and such other and further relief as this Court deems just and

proper.



                                        8
          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 12 of 177
                                                                                                       Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
                                           COUNT III
                                          NEGLIGENCE
                                        DEFENDANT DOREL

       29.     Plaintiffs incorporate herein by reference each and every allegation set forth in

paragraph 1 through 28 as if fully set forth herein.

       30.     Defendant Dorel had and owed a duty of ordinary care in designing, manufacturing,

testing, warning, marketing, distributing and/or selling the subject car seat.

       31.     Defendant Dorel failed to use ordinary care and was thereby negligent with respect

to the subject car seat in one or more of the following respects:

       a.      Failing to warn or instruct that the subject car seat was unsafe for use in a forward

               facing configuration for children under the age of two;

       b.      Failing to warn or instruct that children under the age of two were at a much higher

               risk for back, neck and/or head injuries in a forward facing car seat than they would

               be in a rear facing car seat;

       c.      Failing to warn or instruct that children under the age of two should not use the

               subject car seat;

       d.      Actually instructing parents and/or other users to utilize the subject car seat in a

               forward facing configuration for children under two years old; and/or

       e.      Failing to warn or instruct that defendant Dorel and its executives knew and

               believed internally that children under the age of two were far safer (over 5 times

               safer) in a rear facing car seat;

       f.      Failing to place an appropriate warning on or with the car seat in a location and in

               a manner such that it would not fade, become illegible, come off or get lost over

               time.




                                      9
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 13 of 177
                                                                                                         Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
          g.    Failing to change the warnings associated with the subject car seat model because

                it was an older seat design and defendant Dorel did not want to spend the money to

                update them;

          h.    Continuing to sell the subject car seat model as a forward facing seat to maximize

                corporate profits when defendant Dorel and its executives knew and believed

                internally that children under the age of two were far safer (over 5 times safer) in a

                rear facing car seat;

          i.    Making important safety or safety related decisions regarding the design, testing,

                manufacture, distribution, marketing and/or sale of subject car seat and subject car

                seat model based on cutting cost and/or increasing profit instead of safety; and/or

          j.    In other respects revealed through the discovery process in this case.

          32.   As a direct and/or proximate result of the above-described negligence of defendant

Dorel, M.A.             was killed and plaintiffs have suffered and incurred, and will continue to

suffer and incur, the injuries and damages described in detail above.

          33.   Defendant Dorel knew, or had information which it in the exercise of ordinary care

should have known, that its conduct created a high degree of probability of injury and thereby

showed complete indifference to or conscious disregard for the safety of M.A.             and others,

thereby entitling plaintiffs to punitive damages and/or damages for aggravating circumstances.

          WHEREFORE, plaintiffs respectfully request that this Court enter judgment against

defendant Dorel on Count III of their Petition for Wrongful Death, that the Court award plaintiffs

a fair and reasonable amount to adequately compensate them for all their damages, including

punitive damages and/or damages for aggravating circumstances, prejudgment interest, interest on

the judgment, costs of this action, and such other and further relief as this Court deems just and

proper.



                                       10
          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 14 of 177
                                                                   Electronically Filed - Vernon - February 14, 2019 - 02:20 PM
                                   Respectfully submitted,

                             By:   /s/ Chad C. Lucas
                                   Chad C. Lucas         # 50822
                                   Nick A. Brand         # 63380
                                   Kuhlman & Lucas, LLC
                                   1100 Main Street, Suite 2550
                                   Kansas City, Missouri 64105
                                   Telephone: (816) 799-0330
                                   Facsimile: (816) 799-0336
                                   chad@kuhlmanlucas.com
                                   nick@kuhlmanlucas.com
                                   and
                                   Joseph R. Hillebrand # 43344
                                   Brown & Crouppen, P.C.
                                   211 N. Broadway, Suite 1600
                                   St. Louis, Missouri 63102
                                   Telephone: (314) 222-2222
                                   Facsimile: (314) 421-0359
                                   joeh@getbc.com
                                   Attorneys for Plaintiffs




                             11
Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 15 of 177
             IN THE 28TH JUDICIAL CIRCUIT, VERNON COUNTY, MISSOURI

Judge or Division:                                              Case Number: 19VE-CV00084
DAVID R. MUNTON
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address                       FILED
LANE T. ALLMOND                                                 CHAD CAMERON LUCAS                                          Vernon County
                                                                STE 2550                                                    Circuit Court
                                                                1100 MAIN STREET
                                                                                                                         2/15/2019 12:15 PM
                                                          vs.   KANSAS CITY, MO 64105
Defendant/Respondent:                                           Court Address:
DOREL JUVENILE GROUP, INC.                                      VERNON COUNTY COURTHOUSE
Nature of Suit:                                                 100 WEST CHERRY, SUITE 15
CC Wrongful Death                                               NEVADA, MO 64772                                             (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: TREVOR LANE PETTIBON
                            Alias:
 15945 SOUTH 1070 ROAD
 NEVADA, MO 64772
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                             02/15/2019
                                     _______________________________                          /s/ Debra Hughes, Deputy Clerk
                                                                                   ______________________________________________________
      VERNON COUNTY
                                                   Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-52               1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19
                                                                   54.13, andPage    16 of –177
                                                                             54.20; 506.120  506.140, and 506.150 RSMo
              IN THE 28TH JUDICIAL CIRCUIT, VERNON COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19VE-CV00084
 DAVID R. MUNTON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address:
 LANE T. ALLMOND                                                CHAD CAMERON LUCAS
                                                                STE 2550                                                           FILED
                                                                1100 MAIN STREET                                               Vernon County
                                                         vs.    KANSAS CITY, MO 64105                                          Circuit Court
 Defendant/Respondent:                                          Court Address:                                              2/15/2019 12:22 PM
 DOREL JUVENILE GROUP, INC.                                     VERNON COUNTY COURTHOUSE
 Nature of Suit:                                                100 WEST CHERRY, SUITE 15
 CC Wrongful Death                                              NEVADA, MO 64772                                             (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                             (Except Attachment Action)
  The State of Missouri to:     DOREL JUVENILE GROUP, INC.
                                Alias:
  SERVE: CORPORATION SERVICE CO
  84 STATE STREET
  BOSTON, MA 02109
     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                         02/15/2019
                               ___________________________________                 /s/ Debra Hughes, Deputy Clerk
                                                                               _______________________________________________
     VERNON COUNTY                                    Date                                                   Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                             ______________________________________________________
                   Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                               __________________________________________________________
                                                                                                   Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.


OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-5                 1 of 2 (19VE-CV00084)            Rules 54.06, 54.07, 54.14, 54.20;
                    Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 17 of 177506.500, 506.510 RSMo
                             Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-5       2 of 2 (19VE-CV00084)        Rules 54.06, 54.07, 54.14, 54.20;
                    Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 18 of 177506.500, 506.510 RSMo
                     IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

     LANE ALLMOND, et al.,                           )
                                                     )
                                     Plaintiffs,     )
                                                     )
     vs.                                             )         Case No. 19VE-CV00084 ·
                                                     )
     DOREL JUVENILE GROUP, INC.,                     )
/'
     et al.,                                         )
                                                 )
                                     Defendants. )

                             PLAINTIFFS' FIRST INTERROGATORIES TO
                             DEFENDANT DOREL JUVENILE GROUP, INC.

               Plaintiffs Lane and Misty Allmond, pursuant to Missouri Supreme Court Rule 57.01,

     submit the following interrogatories to defendant Dorel Juvenile Group, Inc. to be fully answered

     withm forty-five-'(45) days after service thereof:.

                                                   Definitions

               As used herein, "you," ''your" or "Dorel" means and includes to Dorel Juvenile Group, Inc.

     ~d any employee, agent or representative of Dorel Juvenile Group, Inc.

               As used he~ein, the phrase "subject car seat" means and refers to the Safety l st Summit

     forward facing cat seat described and depicted in Plaintiffs' Petition for Wrongful Death.

               As used herein,/'c~h'' means and refers to the June 8,201.8 crash described in Plaintiffs'

     Petition for Wrongful Death.

                                           INTERROGATORIES

               1.     State what Dorel believes the purpose of the subject car seat is.
                                              I



     ANSWER:

             2.      State Dorel's age, height and weight requiremen~s (if any) for a child to use the
     subject car seat.

     ANSWER:


                                                           1

               Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 19 of 177
,


             3.      Please identify the locat~on and state the content of any warning Dorel provided
      with the subj~ct car seat.

      ANSWER: ·

             4.       Did Dore( provide a warning with the subject car seat .that stated it should not be
     used by children under two years old?

             Yes ( )     ·          No ( )

            IfDorel's answer is yes, identify the location and content of the warning you provided. If
     Dorel's answer is no, please state all reasons why Dorel did not provide such a warning.

     ANSWER:

            5.     Did Dorel'.intend the subject car seat to be used by children between 1 and 2 years
     old, weighlhg more than 22 pounds and being more than 34 inches in height?

             Yes ( ) ·              No( )

    ' ANSWER:

             6.    . At the time it made the subj~ct car seat, did Dorel believe children under the age of
     two would be safer in a crash in a rear facing car seat than they would be in a crash in a forward
     facing car.seat? ·----

           . Yes ( )                No( )

     ANSWER:

             7.   · Does Dorel believe M.A.            . was safer in the subject crash in the subject
     forward facing car seat than she would have been in a rear facmg car seat that was appropriate for
     her size?                                             '

          · Yes ( )                 No ( ).

     ANSWER:

            8.      Identify each retaine.d expert witness you expect to call at trial to provide expert
     witness opinion testim.9ny by providing the expert's name, address and field of expertise. State
     also any opinions the exp~rt will testify to at trial.

     ANSWER:

                                                      2

             Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 20 of 177
         9.    Identify each.non-retained expert witness, including a party, who you expect to .call
at trial who may provide expert witness opinion testimony by providing the expert's name, address
and field of expertise. State also· any opinions the expert will testify to at trial.

ANSWER:
        10.     Identify all persons who you believe possesses any knowledge or informatio~
relating to the death of M.A.          , the crash, plaintiffs' damages or any other matter relevant
to the claims asserted in the Petition for Wrongful Death and provide a brief summary of the
knowledge or information you believe each such person possesses. In addition, for each person
identified in response to this tnterrogatory, please state whether you have obtained any type of
written or recorded statement.

ANSWER:

       11.     Do you contend the death of M.A.               was caused, in whole or in part, by any
person or entity other than you? If so, pl_ease state:
                                                                        ·_,

          a.                                     or
                The full identity ofeach person entity, including names, occupation, title, address
                and professionai relationship to you, if any;
          b.    How and in what manner such other persons or entities caused or contributed to
                cause Marli Allmond '.s death; and
          c.    Identify any documents ·which you contend support yo~ contentions.

ANSWER:
          12.   Do you intend to assert at trial that M.A.           was at fault for her death? If so,
please:

          a.    .State exactly how you contend M.A.             was at fault for her death;
          b.     Identify all individuals which you claim have knowledge relevant to that
                 assertion; and ·
          c.     Identify all documents with information relevant to that assertion.
                                                                                  "
ANSWER:
         13.    Do you have any insurance agreements which will indemnify you, in whole or in
part, for any judgment plaintiffs may obtain against you in this lawsuit?· If so, please state for each
such agreement:       ·                                                     ,. ·

          a.    The name and address of the insurer issuing the agreement;
          b.    The policy number;
          c.    The effective dates of the agreement;
          d.    The ~mits of liability; and                 .                                      .
          e.    Attach a copy   of  t.pe declaration page or certificate of covera,ge of each such
                ~surance agreement to these interrogatories.



                                                  3

          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 21 of 177
  ANSWER:

          14.    Are you self-insured, in whole or in part, for any judgment plaintiffs may obtain
  against you in this lawsuit? If SO; please provide the following:_

        . a.     The effective dates of the self-insurance; and
          b.     The aµ10unt/limit of self-insurance.

  ANSWER:

        15.     Identify by case name, number and venue every lawsuit filed agajnst ·you alleging
 personal injury or wrongful death which contains an allegation that a car seat made or sold by you
 was defective or Wlfeasonably dangerous because it was designed, marketed ru:id/or sold for
 forward facing use:

  ANSWER:

            16.    Identify by case name, number and venue every lawsuit filed against.you alleging
   personal injury or wrongful ·death which .contains an allegation that yoµ were somehow negligent _ ,,,_____
                                                      warn
·- in: designing, marketing, selling .and/or failing to     with respect to a car seat you intended for .
   forward facing use.                                    . ,,

 ANSWER:

          17.   Identify the brand (i.e., Safety ist, Cosco, Maxi-Cosi, Tiny Love, Bebe Confort,
 Jnfanti, Quinny, etc.) and model of each car seat designed, made or sold by you which was the
 same as or substantially similar to the subject car seat

 ANSWER:

          18.    For the person signing these interrogatories on Dorel's behalf, please state bis/her
  current position, des~ribe his/her job responsibilities and state how Jong he/sh.e bas been employed
· byDorel.                                                                                   ·

 ANSWER:




                                                  4

          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 22 of 177
,.

                                          Defendant's Sworn Signature

            S'.TATE OF - - - - - - - ~
                                      ) ss.
            COUNTY OF - - - - - - ~



            I,                                 ., being duly sworn on my oath, state that I have read the·
     foregoing Interrogatories and my answers to those Inte.rrogatories are true.


                                                                                                     ,,.'.}'




                                                  Dore! Juvenile Group, Inc.




                The foregoing answers to interrogatories were subscribed and sworn to before me
     this _ _ day of             , 2019.                                                      ·




                                                  Notary Public




     My Commission Expires:




                                                      5

                 Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 23 of 177
                 IN THE CIRCUI'.1' COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND, et al.,                                )
                                                     )
                                      Plaintiffs,    )
                                                     )·
vs.                                                  )                 Case No. 19VE-CV00084
                                                     .)
D.OREL JUVENILE GROuP, INC.,                         )
et al.,                                              r
                                                     )
                                      Defendants. )

                      PLAINTJFFS' FIRST REQUEST FOR PRODUCTION
                      TO DEFENDANT DOREL JUVENILE GROUP, INC.

        Plaintiffs Lane and Misty· Allmond, pursuant to. Missouri Supreme Court Rule 58.01,
                             '             .


request that defendant Dorel Juvenile Group, Inc. produce· the following documents and materials

at the offices   ~t the signed within forty-five (45) days after service hereof:
                                                          ' Q      •

                                                    Definitions

        As used in these requests, "you," "yQur" or "Dorel" means and includes to Dorel Juvenile

Group, Inc. and any employee, agent or representative of Doiel Juvenile Group, Inc.

        As used in these requests, -the phrase "subject car seaf' means and refers to the Safety   1st
                                 ..    I                   '


Sµmmit f01ward facing car seat described and depicted in Plaintiffs' Petition for Wrongful.Death.

        As used in these requests,""crash" means and refers to the June 8, 2018 crash described in

Plaintiffs' Petition for Wrongful Death.

                                                    REQUESTS.

       1.      All documents and other materials ,produced to the plaintiffs. in discovery in the
case of Hinson v. Dore/ Juvenile Group, Inc.,- Cause No. 2:15-CV-713, United States District
Court, Eastern Distric~ of Texas.· ·
RESPONSE:

      . 2.     All exhibits used or admitted by the plaintiffs in the trial of the case of Hinson v. .
Dorel Juyenile Group, Inc., Cause No. 2: 15-CV-713, United States District Court, Eastefll: District
of Texas.


                                                               1

         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 24 of 177
'
    RESPONSE:

           3.     All exhibits used or admitted by Dorel in the tri~l of the case of Hinson v. Dorel
    Juvenile Group, In.c., Cause No.. 2:15-CV~713, United States District Court, Eastern District of
    Texas.
    RESPONSE:

      .    4.      The depositions transcripts and exhibits from     the  deposition of any corporate
    representative of Dorel taken in the·case of Hinson v. Dore/ Juvenile Group, Inc., Cause No. 2: 15-
    CV-713, United States District Court, Eastern District of Texas.
    RESPONSE:

           5.     The deposition .transcripts and exhibits from the depositions of any current or
    fonner Dorel employee taken in the case of Hinson v. Dore/ Juvenile Group, Inc., Cause No. 2: 15~
    CV-713, United States District Court, Eastern District of Texas.
    RESPONSE:

            6. . All warnings and instructions Dore! provided with the subject car seat, whether on
             on
    the seat, a placard,     on
                           the box, in the manual or anywhere else.
    RESPONSE:

           7.        All written or recorded statements of Lane Allmond, M.A.                 ' B.A.
                or anyone claiming to act on their behalf.
    RESPONSE:

           8.        All medical records, bills, reports or other medical information concerning M.A.

    RESPONSE:

           9. ·    All reports made by anyone to any law enforcement, public otficial or regulatory
    agency or any reports or materials made or generated by such officials concerning the incident.
    RESPONSE:                                           .

            10.    All photographs, videos or othervisuai reproductions of the crash, the scene of the
    crash, the subject car seat, plaintiffs, B.A.       or M.A.
    RESPONSE:

           11.· ·    All written or recorded statements from any person who has or who you believe has
    knowledge or information r.egarding the crash or the injwies to M.A.
    .RESPONSE:

           12. ' All documents or other materials provided to or generated by any expert witness
    you expect to call at the trial of this qase.
    RESPONSE:




                                                       2

           Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 25 of 177
...
              13.    All documents identifi<:::d, referred to or relied upon in answering Plaintiffs' First
      Set of Interrogatories.
      RESPONSE:

              14.    All documents and correspondence (including em~ils) related to the design,
      developm.ent; testing, marketing, distribution and/or sale of the subject car seat.
      RESPONSE:                                                             .

            15.    All qorrespondence (including· emails) that discuss· or mention the American
      Academy of Pediatrics (AAP) recommendations about the use·ofrear facing car seats.
      RESPONSE:

              16.. All documents related to the sale or purchase of the subject car seat by you or any
      other person or entity.      ·
      RESPONSE:'

              17.      Any documents which support your claim that any person or entity other than you
      is at fault or respopsible for the negligence, injuries, death and/or damages all~ged in the Petiti9n.
      RESPONSE:

              18.   Any and all exhibits you intend to use at the trial of this case, whether as evidence
      or for demonstrative purposes.                          ·
      RESPONSE:

              19. . Complete, certified copies of the insurance policies or agreements, including any
      excess or umbrella policies, which µiay provide any· coverage for any judgment entered against
      you in this case.
      RESPONSE:.

              20.     The design standar.ds, design drawings, design              specifications,   material
      specifications and performance specifications for the subject car seat.
      RESPONSE:

              21.    The design t1tandards, design drawings, design specifi,cations, material
      specifications and perfo,rmance specifi.cations for each component of the subject car seat ·
      RESPONSE:

              22.     The documentation of any design, development or performance verification testing
      of the subject car seat or subject car seat model.
      RESPONSE:                   .

              23.     The documentation of any design; development or performance verification testing
      of the car seats that are the same as or substantially similar to the subject car seat.
      RESPONSE:·                            ,                                        ·



                                                        3

              Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 26 of 177
                                                        '
         24.    The documents reflecting and communications (including emails) discussing any
 change in or revision to any aspect of the design or content of the instructions or warnings for the
 subject car.seat model during its development before the manufacture of the subject car seat.
 RESPONSE:

         25. . The documents reflecting and communications (including emails) discussing any
 change in or revision to any .aspect of the design or content ofthe instructions or warnings for the
 subject car seat model after the subject car seat was manufactured.
 RESPONSE:

         26.    The ·documents reflecting and communications (including emails) discussing any
 analysis or evaluation of whether the subject car seat or subject car seat model should be sold as a
 forward-facing seat.                        ·                     ·            ·
 RESPONSE:
                      -
       27. . . The failure mode and effects analysis for the subject model car seat, including but
not limited .to any regarding or including frontal impacts.
RESPONSE:

      28. ' Any documents or correspondence (including emails) discussing or regarding
minimum age requirements for forward facing car seats.
RESPONSE:

      29.   An.y documents or correspondence (including emails) discussing or regarding
minimum ~eight or height requirements for forward facing car seats.                 ·
RESPONSE:

        30..   Financial documents regarding the subject model car seat, including any documents
that show the numb~r produced each year, the cost of manufacture, sale price, revenue, profits and
                                       in
profit margin, whether per car seat or total.
RESPONSE:                             .

        31.     Any documents you claim support an argument that M.A.                   was safer in
the subject car seat than she would have been in a rear facing car seat in the.subject crash.
RESPONSE:                            .

       32.    The emails and written correspondence between you and anyone at Wal-Mart
regarding forward facing car seats.                                    ·
RESPONSE:

         33.     The documentation of any type of frontal testing (sled, crash orany  other type) for
.or applicable to the design and development ofthe subject model car seat, 1ncluding, but not limited
 to reports, 1ncident reports, photographs and video,                  ·
 RESPONSE:




                                                  4

         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 27 of 177
     .
.;

               ,, 34.   The documentation of any· FMVSS 213 certification or related testing for the
         subject model car seat and any substantially similar car seat, including, but not limited to reports,
         incident reports, .Photographs and video.                               ·
         RESPONSE:

                 35.   The petition, complaint or other type of initiating document from any complaint,
         claim or lawsuit of personal injury'or death alleging that a subject model car seat was defective or
         that you were somehow negligent with respect to the design, manufacture, sale or warning .of a
         subject model car seat.
         RESPONSE:


                                                               Respectfully submitted,


                                                       By:     Isl Chad C. Lucas
                                                               Chad C. Lucas         # 50822
                                                               Nick A Brand          # 63380
                                                               Kuhlman & Lucas, LLC
                                                               1100 Main Street, Suite 2550
                                                               Kansas City, Missouri 64105 ·
                                                               Telephone: (816) 799-0330
                                                               Facsimile: {816) 799-0336'
                                                               chad@kuhlmanlucas.com r
                                                               nick@kuhlmanlucas.com

                                                               and

                                                               Joseph R. Hillebrand # 43344
                                                               Brown & ~rouppen, P. C.
                                                               211 N. Broadway, Suite 1600
                                                               St. Louis, Missouri 63102
                                                               Telephone: (314) 222-2222
                                                               Facsimile: (314) 421-0359
                                                               joeh@getbc.com
                                                               Attorneys for Plaintiffs




                                                          5

                 Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 28 of 177
                                                                                                         Electronically Filed - Vernon - March 01, 2019 - 04:26 PM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY
ALLMOND                                        )
                                               )
                       Plaintiffs,             )
                                               )
v.                                             )      Case No.: 19VE-CV00084
                                               )
DOREL JUVENILE GROUP and                       )
TREVOR PETTIBON                                )
                                               )
                       Defendants.             )

           MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER


       Plaintiffs, pursuant to Rule 54.14 of the Missouri Supreme Court, hereby move for the

appointment of Peter Vitale of Atlantic Legal Support Services, LLC as private process server in

the above-captioned matter.

       In support of said Motion, Plaintiffs state that Mr. Vitale meets all of the criteria set forth

in Rule 54.14 and has executed an Affidavit regarding the same. The Affidavit of Mr. Vitale is

attached as Exhibit A to the present Motion.

       WHEREFORE, Plaintiffs respectfully move this Court for its Order appointing Peter Vitale

of Atlantic Legal Support Services, LLC as a private process server in this matter and for such

other and further relief as the Court deems just and proper.




        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 29 of 177
                                                                                                      Electronically Filed - Vernon - March 01, 2019 - 04:26 PM
                                             Respectfully submitted,

                                      By:    /s/ Chad C. Lucas
                                             Chad C. Lucas         #50822
                                             Nick A. Brand         #63380
                                             Kuhlman & Lucas, LLC
                                             1100 Main Street, Suite 2550
                                             Kansas City, Missouri 64105
                                             Telephone: (816) 799-0330
                                             Facsimile: (816) 799-0336
                                             chad@kuhlmanlucas.com
                                             nick@kuhlmanlucas.com

                                             and

                                             Joseph R. Hillebrand #43344
                                             Brown & Crouppen, P.C.
                                             211 N. Broadway, Suite 160
                                             St. Louis, Missouri 63102
                                             Telephone: (314) 222-2222
                                             Facsimile: (314) 421-0359
                                             joeh@getbc.com
                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE
     I hereby certify that on this 1st day of March, 2019, the foregoing was filed electronically
using the Missouri Courts eFiling System, which sent notice of the filing to all counsel of record.




                                                 /s/ Chad C. Lucas
                                                 Attorney for Plaintiffs




        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 30 of 177
                                                                                        EXHIBIT
                                                                                             A
              lN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY                          )
ALLMOND                                         )
                                                )
                        Plaintiffs,             )
                                               )
v.                                             )      Case No.: 19VE-CV00084
                                                                                                    N
                                               )                                                    0
                                                                                                    ....,.
                                                                                                    co
DOREL JUVENILE GROUP and                       )                                                     I

TREVOR PETTIBON                                 )                                                   0
                                                                                                    .i,.
                                               ·)                                                   N
                                                                                                    0)

                        Defend.ants.            )                                                   "U
                                                                                                    ~



                                AFFIDAVIT OF PETER VITALE
        PETER VITALE, being of soWld mind and first duly sworn upon his oath, states and'

alleges as follows:


     I. I am over the age of eighteen (18).

     2. I am a citizen of the United States.

     3. I have a high school diploma or equivalent thereof.

     4. I have never plead guilty to or been convicted of a felony or misdemeanor involving
        moral turpitude.

     5. I am not a fugitive from justice or currently charged with a felony or a misdemeanor
        involving moral turpitude.

     6. I am not related to or employed by any part in the present action.

     7. I am of good moral character.

     8. I have not been disqualified to act as a process server within the preceding twelve (12)
        months.

     9. Service for this matter will be within the State of Massachusetts.

     1O. I meet all requirements to be appointed as private process server in accordance with the
         Missouri Supreme Court Rule 54.14.


     FURTHER A.FFJANT SAYETH NAUGHT.



         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 31 of 177
STATEOF ·YJ?~_)                                                                                                                  ~
                                                                                                                                 ..,
                                                                                                                                 :J
                                                                                                                                 0
                                                                                                                                 :J
             rv7A ../~/IA
            ~S-                   )
COUNTY O F ~


                                                                                                                                 N
                                                                                                                                 0
                                                                                                                                 -"
                                                                                                                                 co

                                  Pet~r Vitale



C.    Jubscribed and sworn to before me, a notary public, on thisJ,f · ~ay of
~ ~ - «                  ,2019.

                                                 :· \




                                                                                                         ,. ...
                                                                                                          'I• • • ..: .' : ...

                                                                                    . .. .    ......    ··:. ~
                                                                                                       .. : . .
                                                                                                                         •-.
                                                                                                                       ' •

                                                                       "   .....
                                                                                   . . . .. .• .
My Commission Expires:                                                        '•   - ...   - .....




Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 32 of 177
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY                      )
ALLMOND                                     )                                        FILED
                                            )                                    Vernon County
                      Plaintiffs,           )                                    Circuit Court
                                                                              3/4/2019 08:53 AM
                                            )
v.                                          )      Case No.: 19VE-CV00084
                                            )
DOREL JUVENILE GROUP and                    )
TREVOR PETTIBON                             )
                                            )
                      Defendants.           )


           ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       It is hereby ordered that Plaintiffs’ Motion for Appointment of Private Process Server is

sustained and Peter Vitale of Atlantic Legal Support Services, LLC is hereby appointed to serve

process in the above-captioned matter.



DATED: March 4, 2019                                /s/ Debra Hughes, Deputy Clerk
                                                   Deputy Clerk of the Circuit Court




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 33 of 177
                                                                                       Electronically Filed - Vernon - March 04, 2019 - 01:53 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND, et al.,                               )
                                                    )
                       Plaintiff,                   )
                                                    )
vs.                                                 )      Case No. 19VE-CV00084
                                                    )
DOREL JUVENILE GROUP, INC., et al.,                 )
                                                    )
                       Defendants.                  )



                                    ENTRY OF APPEARANCE
       COMES NOW, Nick A. Brand of Kuhlman & Lucas, LLC and enters his appearance in

this matter on behalf of Plaintiffs.




                                             Respectfully submitted,

                                       By:   /s/ Nick A. Brand
                                             Chad C. Lucas         #50822
                                             Nick A. Brand         #63380
                                             Kuhlman & Lucas, LLC
                                             1100 Main Street, Suite 2550
                                             Kansas City, Missouri 64105
                                             Telephone: (816) 799-0330
                                             Facsimile: (816) 799-0336
                                             chad@kuhlmanlucas.com
                                             nick@kuhlmanlucas.com

                                             Attorneys for Plaintiff




        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 34 of 177
                                                                                                      Electronically Filed - Vernon - March 04, 2019 - 01:53 PM
                                CERTIFICATE OF SERVICE
     I hereby certify that on this 4th day of March, 2019, the foregoing was filed electronically
using the Missouri Courts eFiling System, which sent notice of the filing to all counsel of record.




                                                 /s/ Nick A. Brand________________
                                                 Attorney for Plaintiffs




                                                 2

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 35 of 177
                                                                                                                                    RETURN
•                  IN THE 28TH JUDICIAL CIRCUIT, VERNON COUNTY, MISSOURI

Judge or Division:                                                Case Number: 19VE.CV00084
DAVID R. MUNTON
Plaintiff/Petitioner:                                             Plaintiff's/Petitioner's Attorney/Address                                  FILED
LANE T. ALLMOND                                                   CHAD CAMERON LUCAS                                                     Vernon County
                                                                  STE 2550
                                                                                                                                         Circuit Court
                                                                  1100 MAIN STREET
                                                                                                                                     2/15/2019 12: 15 PM
                                                           VS.    KANSAS CITY MO 64105
Defendant/Respondent:                                             Court Address:
DOREL JUVENILE GROUP, INC.                                        VERNON COUNTY COURTHOUSE
                                                                  100 WEST ~HERRY, SUITE 15
                                                                                                                                      RECEIVED
Nature of Suit
CC Wronaful Death                                                 NEVADA, MO 64772                                                       . .I.   .... , , _ ..... -
                                                                                                                                         (IM.lr.f"                             110
                                                                                                                                                                      -
                                                           Summons in Civil Case
    The State of Missouri to: TREVOR LANE PETTIBON
                              Alias:
    15945 SOUTH 1070 ROAD
    NEVADA, MO 64n2
          COURT SEAL OF                 You are summoned to appear before this court and to file your pleading to the petition, a
                                        copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                        plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                        exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                        be taken against you for the relief demanded in the petition.
                                                   02 15 2019
        VERNON COUNTY
                                                      1 1                                            Isl Debra Hughes, Deputy Clerk
                                                           Date                                                        Cieri<
                                        Further Informatlon:
                                                               Sheriff's or Server's Return
      Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
         rtify that I have served the above summons by: (check one)
        delivering a copy of the summons and a copy of the petition to the defendant/respondent.
      ~    aving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
          - - - - - - - - - - - - - - - - - -· a person of the defendant's/respondent's family over the age of
          15 years who permanently resides with the defendant/respondenl
      0      (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (name)                                                                                                                     (title).



      Serv                                   )   0 '70                    J v'\ ·
      in -     ......~ ----==="""m:;_.;.___ ----:;,..-,.- (County/City of St. Louis). MO. on - = -__,___,___,_~~'.l'-:a.~


                         Printed Name of Sheriff or Server
                                     Must be sworn before a notary public H not served by an author!
                                     Subscribed and sworn to before me o n - - - - - - - - - - - - (date).
                (Seal)
                                     My commission expires: --......,,..----
                                                                  Date                                                     Notary Public
    Sheriff's Fees, If applicable      /) r ,
    Summons                       $   oUJ .DO
    Non Est                       $ _ _ _ _ __
    Sheriffs Deputy Salary                                                                                                        M ') R O5               2019
    ~~:~~mental Surcharge
    Total
                                      :    j ~ - - ~ m i l e s @ $.
                                      $ _ _ _ _ __
                                                                                    01..\    per mile)                   ·.:=-·.:· ..: : .·.-.; S~: ~·~"°'S ::=-
     A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
     classes of suits. see Su reme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-52                       1 of 1               Civil Procedure Form No. 1; Rules 54.01 - 54.05,
                                                                                                         54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
                         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 36 of 177
                                                                                                                                    RETURN
•                  IN THE 28TH JUDICIAL CIRCUIT, VERNON COUNTY, MISSOURI

Judge or Division:                                                Case Number: 19VE.CV00084
DAVID R. MUNTON
Plaintiff/Petitioner:                                             Plaintiff's/Petitioner's Attorney/Address                                  FILED
LANE T. ALLMOND                                                   CHAD CAMERON LUCAS                                                     Vernon County
                                                                  STE 2550
                                                                                                                                         Circuit Court
                                                                  1100 MAIN STREET
                                                                                                                                     2/15/2019 12: 15 PM
                                                           VS.    KANSAS CITY MO 64105
Defendant/Respondent:                                             Court Address:
DOREL JUVENILE GROUP, INC.                                        VERNON COUNTY COURTHOUSE
                                                                  100 WEST ~HERRY, SUITE 15
                                                                                                                                      RECEIVED
Nature of Suit
CC Wronaful Death                                                 NEVADA, MO 64772                                                       . .I.   .... , , _ ..... -
                                                                                                                                         (IM.lr.f"                             110
                                                                                                                                                                      -
                                                           Summons in Civil Case
    The State of Missouri to: TREVOR LANE PETTIBON
                              Alias:
    15945 SOUTH 1070 ROAD
    NEVADA, MO 64n2
          COURT SEAL OF                 You are summoned to appear before this court and to file your pleading to the petition, a
                                        copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                        plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                        exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                        be taken against you for the relief demanded in the petition.
                                                   02 15 2019
        VERNON COUNTY
                                                      1 1                                            Isl Debra Hughes, Deputy Clerk
                                                           Date                                                        Cieri<
                                        Further Informatlon:
                                                               Sheriff's or Server's Return
      Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
         rtify that I have served the above summons by: (check one)
        delivering a copy of the summons and a copy of the petition to the defendant/respondent.
      ~    aving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
          - - - - - - - - - - - - - - - - - -· a person of the defendant's/respondent's family over the age of
          15 years who permanently resides with the defendant/respondenl
      0      (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (name)                                                                                                                     (title).



      Serv                                   )   0 '70                    J v'\ ·
      in -     ......~ ----==="""m:;_.;.___ ----:;,..-,.- (County/City of St. Louis). MO. on - = -__,___,___,_~~'.l'-:a.~


                         Printed Name of Sheriff or Server
                                     Must be sworn before a notary public H not served by an author!
                                     Subscribed and sworn to before me o n - - - - - - - - - - - - (date).
                (Seal)
                                     My commission expires: --......,,..----
                                                                  Date                                                     Notary Public
    Sheriff's Fees, If applicable      /) r ,
    Summons                       $   oUJ .DO
    Non Est                       $ _ _ _ _ __
    Sheriffs Deputy Salary                                                                                                        M ') R O5               2019
    ~~:~~mental Surcharge
    Total
                                      :    j ~ - - ~ m i l e s @ $.
                                      $ _ _ _ _ __
                                                                                    01..\    per mile)                   ·.:=-·.:· ..: : .·.-.; S~: ~·~"°'S ::=-
     A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
     classes of suits. see Su reme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-52                       1 of 1               Civil Procedure Form No. 1; Rules 54.01 - 54.05,
                                                                                                         54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
                         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 37 of 177
                                                                                                     Electronically Filed - Vernon - March 13, 2019 - 09:56 AM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND, et al.,                               )
                                                    )
                      Plaintiff,                    )
                                                    )
vs.                                                 )      Case No. 19VE-CV00084
                                                    )
DOREL JUVENILE GROUP, INC., et al.,                 )
                                                    )
                      Defendants.                   )



                                    PROOF OF SERVICE
       The undersigned hereby certifies that on the 8th day of March, 2019, defendant Dorel

Juvenile Group, Inc. was served through its registered agent Corporation Service Company, 84

State Street, Boston, Massachusetts 02109 with the following:


              •   Summons;

              •   Petition for Wrongful Death;

              •   Plaintiffs’ First Interrogatories to Defendant Dorel Juvenile Group, Inc; and

              •   Plaintiffs’ First Request for Production to Defendant Dorel Juvenile Group, Inc.

via private process server Peter Vitale of Atlantic Legal Support Services, LLC. A copy of the

executed Summons is attached as Exhibit A.




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 38 of 177
                                                                                                      Electronically Filed - Vernon - March 13, 2019 - 09:56 AM
                                             Respectfully submitted,

                                      By:    /s/ Nick A. Brand
                                             Chad C. Lucas         #50822
                                             Nick A. Brand         #63380
                                             Kuhlman & Lucas, LLC
                                             1100 Main Street, Suite 2550
                                             Kansas City, Missouri 64105
                                             Telephone: (816) 799-0330
                                             Facsimile: (816) 799-0336
                                             chad@kuhlmanlucas.com
                                             nick@kuhlmanlucas.com

                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE
     I hereby certify that on this 13th day of March, 2019, the foregoing was filed electronically
using the Missouri Courts eFiling System, which sent notice of the filing to all counsel of record.




                                                 /s/ Nick A. Brand
                                                 Attorney for Plaintiffs




                                                 2

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 39 of 177
03/12/2019           15 : 55          7812454890                                  ATLANTIC LEGAL SUP                                                      PAGE       02/03

                                                                                                                                              EXHIBIT
                IN THE 28TH JUDICIAL CIRCUIT, VERNON COUNTY. MISSOURI                                                                             A
 Judge or Divisioo:                                                    Case Number: 19VE-CV00084
 DAVID R. MUNTON
 Plaintiff/Petitioner:                                                 Plaintlffs/Pet~r's Attorney/Address:
 LANE T. ALLMOND                                                       CHAO CAMERON LUCAS
                                                                       STE2550                                                                             RLED
                                                                       1100 MAIN STREET                                                             Vernon County
                                                               ',IS.   KANSAS CITY, MO &l105                                                        Circuit Court
                                                                                                                                                                                 ....,.
 Defendant/Respondent                                                  Court Address:                                                            2115/2019 12:22 PM              (.,)
 DOREL JUVENILE GROUP lNC.                                             VERNON COUNTY COURTHOUSE

                                                                                                                                          I
                                                                                                                                                                                 N
                                                                                                                                                                                 0
                                                                                                                                                                                 ....,.
 Nature of Suit                                                        100 WEST CHERRY, SUITE 15
                                                                       NEVADA, MO 64n2                                                                                           co
 CC Wrongful Death                                                                                                                                {Date File Slamol
                                                                                                                                                                                 0
                               Summons for Personal Service Outside the State of Missouri                                                                                        co
                                                                                                                                                                                 01
                                                                   Exce t Attachment Action                                                                                      0)

 Toi, state of Missouri to:           DOR.E:L JUVENU GROUP, INC,                                                                                                                 )>
                          Alla&:                                                                                                                                                 ~
  SERV~: COftPOAAT.ION SERVICE CO
  84 STATE GTR~ET
  BOSTON, MA 02109
     COURT SEAL OF                   You ate summoned to appear before this court and to file your pleading to the petition, copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for the
                                     plaintiff/petitioner at the above address an within 30 d~ after service of this sumtnons upon
                                     you, exclusive of the day of service. If you fail to fl.le your pleading, judgment by default w~I be
                                     taken against you tor the relief demanded in this action.
                                               o 2 I 1s 12 o19                                  /f;f.Debra Hughes. Deputy ctn
                                                            Date                                                          Glefk
                                     Further Information:
                                                        Offlcer"a or Se,v&r'g Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state Of" t.enitory- Where the above summons was served.
     2. My official tiUe is                                            of                                  County,                      {5late).
     3. I have sen-ed the above summons by: (check one)
        0 delivering a copy or the summons and a copy of the petition to the defendant/respondent.
        D leaving a oopy of the summons and a copy of the petition at the dw&Ring r,taca,· ~ usual abode of 1tie
            defendant/respondent wtlh                                                    a pe{SOfl of the defendant's/ie$Pondeot's family
            over the age of 15 years vmo permanentty resides with the defen<lant/respotKlent.
        ~ (for se~ on a corporation) delivering a copy of the summons and a 00py of ~.eetition to
            .          C.s
                         C ~.,-,4~                                  (name)             4-Dl±/'h ~gs:
                                                                                                   1                                   (tlt!e).
            D   other: _ __ _ _v_ _ _ _ __ _ _ _ _ _ _ _ _ _~ - - - ~ - - - - - - - ~ ~
     Served at                                                                                                                                            {address)

     In   ~ n I/<,                                     C"""'Y,     ~               ("'""'' on   <$(,///7   4<.:I,>.e,,, (Ii.,.).
                                                                                                                         (d.,.) al

             ~               .~~v:         '1··tit/&
                       Pnnted NaiM of Shariff or Server                             I/ 9 nt._
                                                                                             /~a:- ~Zc,
                                                                                                    Sf1eJl1T
                                                                                                        "Sigrnjture ct                        or server
                                 Su~bed and sworn to before me this (I                 ( d a y ) ~ (month) J}..,d 1 9 (year).
                                  I am: (check one) 0 the clerk of the c6urt of which affiant is an officer.                   '
                                                    0 the judge of 1he court of whidl a:ffiant Is an otrioer.
            (S&a/)
                                                  ~   ·authori~ to administer oaths in the state in which the affiant served 1M above
                                                       summons. (use for out-of-state officer)                   ..
                                                    D EWlhorized to ad · . er oaths. (use             rt:ap ·. .  JWI;)
                                                                                                                         J:;.           ._-   v: .
    Sfilrvlce Fees
    Summons
    Non Est
    Mileage
    Total
                       $_ __ _ __
                       $_ _ _ _ _ __
                                                 _


                       $----,,=-,._---- - - - -- -
                       $_ _7_.__J,_.;,-._-
                                      _ __
                                                  miles ~ $         -a-) : .
                                                        ~ _ _ _ per ....,..,
                                                                                                         ~
                                                                                                          A
                                                                                                              ~lm~c ..
                                                                                                                   •••     •
                                                                                                                                ·
                                                                                                                                    '
                                                                                                                                          -.!AN~~~~~~~;m
                                                                                                                                        COMM~'IVEALni OF MASSAC HU S
                                                                                                                                      -,: My 'c.dR'!mlt-slon Expires On
                                                                                                                                                                             s
                                                                                                 ·            ..., ·. ·~.       • · ~ - ;':· ·• 'riov mber 1,i?, 2021
                                 SM !h& f (1110\,\lj
                                                                                           l1!Wift oru.ervtcuf     .      . . ; '.·.. , ~- .. .                  .

OSCA (07-18} SM60 (S~IDS) ForCourr Us0 Only: Oocument ID# 19-S~                                                                         Rules 54.06. 54,07, 54.14, 64.20:
                       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 40 of 177
                                                                                      500.500, 506.510 RSMo
03/12/2019      16:55         781 2464890                            ATLANTIC LEGAL SUP                                PAGE      03/ 03


                              Directions to Officer Making Return on Service of Summons

     A oopy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defehdant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant's/respondent's refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an .infant or incompetent person oot having a
     legally appointed guardian, by delivering a copy ot 1he StJmmons and motion to the individual personalty or by
     let:iving a copy of the s,.unmon.s and motion at the individuars dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by deliVering
     a copy of the suromoos and petition to r1n AOP.nt a11th.ori?e(f by appointment or required by law to r8C8ive eervice of                 -"
                                                                                                                                             (.,)
     process; (2) On Guardian. On an infant or incompetent persori Who has a legally appointed guardian, by delivering
                                                                                                                                             N
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other                                   0
                                                                                                                                             -"
     Unincorporated .Association. On a col'J)oration, partnership or unincorporated association, by delivering a copy of                     co
     U)e summons and motion to an officer, partner, or managing or general agent. or by leaving the copies at any                            0
     business office of Ule defendant/respondent with the person having charge thereof or by delivering copies tQ its                        co
                                                                                                                                             ui
     registered agent or to any other agent authorized by appointment or required by law to receive S8fvice of process;                      0)

     (4) On PublJc or Quasj..Public Corporation or Body. Upon a public, munu:;ipal, govemrnentaf or quasi-public                             }>
                                                                                                                                             ~
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public co,poration or body or to
     any persoo otherwise lawfully so designated.

     Service may be rnade by an officer or deputy authoriz.ed by law to serve process in dvit actions within the state or
     tenitocy where such service Is made_

     Service may be made in any state or temtOfY of the Unilad States, If served tn a territory, substitute the word
     "territory~ for the word "state."

     The office making the service must swear an affidavit before the clerk, deputy clerk, ot judge of the court of which
     the person ls an officer or other person authorized to administer oaths_ This affidavit must state the time, place, and
     manner of service, the offtcial character of the affiant, ahd the affiant's authority to serve process in cMI actions
     within the state Of temtor, where service Is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent i.s to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court withITT
     30 days afl,r service.




                                                       - - - · - -- -·- - ----- -




OSCA (07-18) SMBO ($MOS) For Coutt UN Only: Document ID# 19-SMOS-5         2 of 2 (19VE.cvtl00&4)        Rules 54_06. 54.07, 54.14, 54.20;
                  Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 41 of 177
                                                                                 506.500, 506.510 RSMo
                                                                                                     Electronically Filed - Vernon - March 13, 2019 - 09:56 AM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND, et al.,                               )
                                                    )
                      Plaintiff,                    )
                                                    )
vs.                                                 )      Case No. 19VE-CV00084
                                                    )
DOREL JUVENILE GROUP, INC., et al.,                 )
                                                    )
                      Defendants.                   )



                                    PROOF OF SERVICE
       The undersigned hereby certifies that on the 8th day of March, 2019, defendant Dorel

Juvenile Group, Inc. was served through its registered agent Corporation Service Company, 84

State Street, Boston, Massachusetts 02109 with the following:


              •   Summons;

              •   Petition for Wrongful Death;

              •   Plaintiffs’ First Interrogatories to Defendant Dorel Juvenile Group, Inc; and

              •   Plaintiffs’ First Request for Production to Defendant Dorel Juvenile Group, Inc.

via private process server Peter Vitale of Atlantic Legal Support Services, LLC. A copy of the

executed Summons is attached as Exhibit A.




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 42 of 177
                                                                                                      Electronically Filed - Vernon - March 13, 2019 - 09:56 AM
                                             Respectfully submitted,

                                      By:    /s/ Nick A. Brand
                                             Chad C. Lucas         #50822
                                             Nick A. Brand         #63380
                                             Kuhlman & Lucas, LLC
                                             1100 Main Street, Suite 2550
                                             Kansas City, Missouri 64105
                                             Telephone: (816) 799-0330
                                             Facsimile: (816) 799-0336
                                             chad@kuhlmanlucas.com
                                             nick@kuhlmanlucas.com

                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE
     I hereby certify that on this 13th day of March, 2019, the foregoing was filed electronically
using the Missouri Courts eFiling System, which sent notice of the filing to all counsel of record.




                                                 /s/ Nick A. Brand
                                                 Attorney for Plaintiffs




                                                 2

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 43 of 177
 03/ 12/ 201 '3       15:55         78124548'30                                        ATLANTIC LEGAL SUP                                        PAGE       02/ 03

                                                                                                                                   EXHIBIT
                   IN THE 28TH JUDICIAL CIRCUIT, VERNON COUNTY. MISSOURI                                                                  A
                                                                              -
  Judge or Division:                                                    Case Number: 19VE.--CV00084
  DAVID R. MUNTON                                                                                                                                                       ~
                                                                                                                                                                        .....
  Plaintiff/Pe1itioner:                                                 Plainttff s/Petittoner's Attomey/Adctress:                                                      :::,
                                                                                                                                                                        0
  LANE T. ALLMOND                                                       CHAO CAMERON LUCAS                                                                              :::,

                                                                        STE2550                                                                    RLED
                                                                        1100 MAIN STREET                                                     Vemon County
                                                                \fS.    KANSAS CITY, MO 64105                                                c;,cuit Couf't
  Defendant/Respondent                                                  Court Address:                                                   V15/l019 12:22 PM              .....
                                                                                                                                                                        w
  DOREL JWENILE GROUP INC.                                              VERNON COUNTY COURTHOUSE                                                                        I\.)

  Nature of SUit:
  CC Wronoful Death
                                                                        100 WEST CHERRY, SUITE 15
                                                                        NEVADA. MO 64772
                              Summons for Personal Service. Outside the State of Missouri
                                                                                                                                  I       {Dahl! File sternal
                                                                                                                                                                        0
                                                                                                                                                                        .....
                                                                                                                                                                        co
                                                                                                                                                                        0
                                                                                                                                                                        co
                                                    Exce t Att..chment Action                                                                                           01
                                                                                                                                                                        0)

  The state of Missouri to:        DOREL JUVENILE GROUP, INC,                                                                                                           )>
                                  AJias:                                                                                                                                ~
   SE.RW: Com>QRATJON SERV1CE CO
   14 STATI= S1R~~
   BOSTON, NIA 02109
      COURT SEAL OF               You ate summoned to appear before thls court and to file your pleading to the petition, copy of
                                  which is attadled, and to serve a copy of your pleading upon the attorney for the
                                  plaintiff/petitioner at the abov,;, address all within 30 d ~ after service of this summons upon
                                  you, exclusive of the day of sen-vice. If you fail to file your p£eading, judgment by default will be
                                  taken against you for the relief d6manded in this action.
                                            0 2 J 1.5 I zo 19                          Ls/. Debra Hu.ghes.. Deputy CkKlf_
     VERNON COUNTY                                          Oaltl                                                      Clerl(
                                  Ful'lller tnforrnaliOn:
                                              Offlcer"a or Se,vet"g Affidavit of Seivlce
      I certify that
      1. I am autfu)rtzoo to serve process in civil actions Mthln 1he state orb:lnitoly vmere the above summons was served.
      2.    My offiaal title is                                        of                              County,                      (5tatei
      3.    I have served the above summons by: (check one)
            D r:Selivering a copy ot the summons and a copy of the petition to the defendant/respondent.
            0 leaving a copy of the summons and a copy aftr.e pe1ffiQn at the dwelling plac& or usual abode of the
                defendant/respondent with                                             a person of the defendant's/respondent's family
                aver the age of 15 years who permanently resides With Ure defendant/respondent
           J;:r' (for se~ on a corporation) delivering a oopy of the summons and a eopy of th~_e.etition to
              .      C,r_c     e.n-,.'6"'4~·    4~                   (name)                    I ~~r                               (tltie).
            0      other: _ _ _ _ _?
                                   - ----------~-------------------
     Served at                                                                                                                                    (address)

     ;n    ~I/<                                     County,         ~                 (•""''""     ¥lfi'1            :~91e)al      4,'AfCJ>i(H,.•).
     _____:. . . ,. .f~·:v:             (A· tA-/&
                      Prime<! Name of Shenff or Server                                 /;   9 nt_,.~-,2:-:- ~~.
                                                                                                              Slgrniture of She,m or Sefv.(tf
                                Su~ribed and swom to before me this L-               { d a y ) ~ (month} ~ d                                      1 J. (year).
                                  I am: (chec.k one)            D
                                                     the clerk of the c6urt oJ which affiant is an officer.
                                                                0     the judge of the court of which affiant ts an officer.
            (Se.al)                                         ~       · authoriz~ to administer oaths in the state in which the affiant served ttm aoove
                                                                    summons. {use for outMof-state officer)                       .. .
                                                                D   authorized to ac:1m· er oaths. (use fo     ourt~ . . JWI')
                                                                                                                                '- v
    Setvlce Feee
    Summoos           $_ _ _ _ _ __ _
    Noo Est           $·-- - - - ~- -
    Mileaga           $._ ___,=-.,.,._-,,---- '-~- - - - -'miles@$ _ __
    Total             $_ _7"--'J,_.:,;,,-._-
                                      _ _ _
                               SN fbe fe>llc)INjn


OSCA (O'M8) SM60 (SMOS) ForCourt Use Only. Document ID# 19-SMOS,.5                                                              R1,1le.s 54.06. 54,07, 54..14, 64.20;
                                                                                    500.000, 506.510 RSMo
                      Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 44 of 177
03/12/2019      15:55        7812454890                              ATLANTIC LEGAL SUP                            PAGE      03/03


                            Directions to Officer Making R.eturn on Service of SumRIOh5

     A copy of the summons and a copy of the motion must be served on ea.ch defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to i;how the offer of the officer to deliver the summons and motion and the
     defendant's/respondent's refusal to receive the same.                                                                                <
                                                                                                                                          (1)
                                                                                                                                          -,
                                                                                                                                          :::,
                                                                                                                                          0
     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a                   :::,
     legally appointed guardian, by delivering a copy Qf 1M summons and moti.on to the individual personaHy or by
                                                                                                                                          ~
     leaving a copy of the summons and motion at the individuars dwelling house or usual place of abode with some                         Ill
                                                                                                                                          -,
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering                    ()
                                                                                                                                          ;:;
     a copy Qf the svrnmons and petition to ~n aoFmt r1uthori?ed by appointment or required by law to 1"8C8ive tervice of                 __.
     proc;ess; (2) On Guanf,an. On an infant or incompetent person Who has a legally appointed guardian, by delivering
                                                                                                                                          w
     a copy of the summons and motion to the guardian personally: (3) On Corporation, Partnership or Other                                "'
                                                                                                                                          0__.
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of                     co
     the summons and motion to an officer, partner, or managing or general agent or by leaving the copies at any                          0
     business office of ttie defendant/respondent with the person having chatge thernof or by delivering copies to its                    co
                                                                                                                                          01
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;                   0)

     {4) On Publlc or Quasi· Public Corporation or Body. Upon a public, municipal, govemmentaf or quasi~public                            )>
                                                                                                                                          ~
     corporation or body in the case of~ county, to the rnayQt or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service Is mad8_

     Service may be made in any state or temtory of the Unttad States, tf seJVed fn a territofY, substitute the word
     "territory~ for the word ~state."

     The office mak.ing the service must swear an affidavit before the clerk, deputy clern, or judge of the court of which
     the person is an officer or other parson authorized to administer oaths. This affidavit must state the time. ptace, and
     manner of service, the official chatacter of the affrant, and the affiant's authority to serve process io civil actions
     within the state o,: territory where servtce is made.

     Service must be rn3de less than 10 days nor more than 30 days from the rtate the defendant/respondent is. to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




                                                     ----·- ---··- --               -,- --




OSCA (07-18) SM60 ($MOS) For Court UMi Only Doeument lD# 19-SMOs-5        2 of 2 (1!NE-CV000&4)       Rules 54.06, 54.01, 54.14, 54:20;
                                                                                                              506.500, SD6.510 RSMo
                  Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 45 of 177
                                                                                                        Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND and                                 )
MISTY ALLMOND,                                   )
                                                 )
                        Plaintiffs,              )
                                                 )
        vs.                                      )        Case No.: 19VE-CV00084
                                                 )
DOREL JUVENILE GROUP, INC., et al.,              )
                                                 )
                        Defendants.              )


                        ANSWER OF DOREL JUVENILE GROUP, INC.
                              TO PLAINTIFFS’ PETITION

        Defendant Dorel Juvenile Group, Inc. (“DJG” or “Defendant”) propounds its Answer to

Plaintiffs’ Petition:


                              PARTIES, VENUE AND JURISDICTION

        1.      Plaintiff Lane Allmond is a citizen and resident of the State of Missouri, residing

at 10897 South 300 Road, Richards, Missouri 64778. Lane Allmond is the surviving father of

decedent M.A.             .

ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the averments in Paragraph 1.

        2.      Plaintiff Misty Allmond is a citizen and resident of the State of Missouri, residing

at 10897 South 300 Road, Richards, Missouri 64778. Misty Allmond is the surviving mother of

decedent M.A.             .

ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the averments in Paragraph 2.

        3.      As the surviving natural parents of their minor daughter M.A.            , plaintiffs




        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 46 of 177
                                                                                                          Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
are the proper parties to bring this action for her wrongful death under R.S.Mo § 537.080 for the

class of persons identified therein.

ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the averments in Paragraph 3.

       4.      Defendant Dorel Juvenile Group, Inc. (“Dorel”) is corporation organized and

existing under the laws of Massachusetts and does business, for profit, in the state of Missouri. It

can be served through its registered agent the Corporation Service Company, 84 State Street,

Boston, Massachusetts 02109.

ANSWER:        Defendant admits it is a Massachusetts corporation and that it may be served with

process through Corporation Service Company at the specified address. DJG denies the remaining

allegations in Paragraph 4.

       5.      Defendant Dorel maintains systematic, continuous and substantial connections with

the State of Missouri and, as such, is subject to the jurisdiction of this Court. Furthermore, pursuant

to R.S.Mo. § 506.500, defendant Dorel is subject to this Court’s jurisdiction in that it committed

tortious acts and/or omissions within this State.

ANSWER:        Defendant denies the allegations in Paragraph 5.

       6.      At all relevant times, defendant Dorel has conducted business in the State of

Missouri. Defendant Dorel is and has been engaged in the business of designing, manufacturing,

distributing, marketing and selling car seats in the State of Missouri. Defendant Dorel has

committed tortious acts in the State of Missouri in that it designed, manufactured, tested,

distributed, marketed, advertised and sold the subject car seat identified as the Safety 1st Summit

forward facing car seat (hereinafter the “subject car seat”) for ultimate distribution, sale and use in

the State of Missouri. Here is a photo of the subject car seat:




                                      2
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 47 of 177
                                                                                                            Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
ANSWER:        Defendant admits that it has designed, manufactured, distributed, and sold child

restraints, including “Safety 1st Summit” child restraints, but denies any remaining allegations in

Paragraph 6 for lack of knowledge or information sufficient to form a belief as to the truth of the

averments except that DJG specifically denies that it committed tortious acts.

       7.      In addition to consent jurisdiction and general personal jurisdiction over defendant

Dorel, this Court has specific personal jurisdiction over defendant Dorel for the following reasons:

               a.      Dorel knowingly, intentionally and deliberately advertised and marketed

                       the subject model car seat in all fifty states, including Missouri, and in other

                       countries around the world;

               b.      Dorel knows that the market for its car seats, including but not limited to

                       the subject car seat, includes, but it not limited to, all fifty states, including

                       Missouri;


                                      3
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 48 of 177
                                                                                            Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
     c.    Dorel engages in daily activity in Missouri by interacting with retailers,

           selling car seats like the subject car seat, dealing with warranty claims,

           fielding consumer questions and complaints and effectuating recall and

           other remedial programs;

     d.    Dorel routinely corresponds directly with Missouri residents with respect to

           recalls, warranty issues and technical service bulletins;

     e.    Dorel maintains highly interactive websites on which Missouri residents

           can communicate directly with Dorel, locate car seats at Missouri stores,

           order parts, address warranty issues and/or otherwise interact with Dorel;

     f.    Dorel has been a party in numerous cases where it has come into the courts

           of Missouri, without claiming a lack of personal jurisdiction, to answer

           claims about the failures of its products in Missouri;

     g.    Dorel has a regular plan for the distribution of its products in Missouri with

           the goal of achieving a commercial benefit from the sale of products in

           Missouri;

     h.    Dorel engages in national marketing of its products that intentionally

           pervade into the Missouri market;

     i.    Dorel targets marketing specific to Missouri;

     j.    Dorel has thousands or tens of thousands of customers in Missouri;

     k.    Dorel derives millions of dollars a year from sales of products in Missouri;

     l.    Dorel spends thousands of dollars annually marketing its products in

           Missouri;

     m.    Dorel holds patents and trademarks which it demands must be honored in




                              4
Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 49 of 177
                                                                                                         Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
                       Missouri;

                n.     Dorel has purposefully availed itself of the privilege and benefits of

                       conducting business in Missouri; and/or

                o.     Dorel’s acts and omissions both inside and outside Missouri caused injury

                       within Missouri to Missouri residents as described herein.

ANSWER:         Dorel denies the allegations in Paragraph 7, including subparts (a)-(o).

       8.       Defendant Trevor Pettibon is a citizen and resident of the State of Missouri, residing

at 15945 South 1070 Road, Nevada, Missouri 64722.

ANSWER:         Paragraph 8 is not directed to Defendant and Defendant is without knowledge or

information sufficient to form a belief as to the truth of the averments.

       9.       This Court has personal jurisdiction over defendant Pettibon because he is a

Missouri resident.

ANSWER:         Paragraph 9 is not directed to Defendant and Defendant is without knowledge or

information sufficient to form a belief as to the truth of the averments.

       10.      Venue is proper in this Court pursuant to R.S.Mo. § 508.010 because
                                                                                      M.A.
            was killed in Vernon County by the wrongful acts and/or negligent conduct of the

defendants described herein.

ANSWER:         Defendant admits that venue is proper in the Circuit Court of Vernon County,

Missouri, based on the averments of the subject Petition. Defendant denies the remaining

averments in Paragraph 10.

       11.      This Court has subject matter jurisdiction over this matter pursuant to R.S.Mo. §

478.70 and Mo. Const. Art. V § 14.

ANSWER:         Defendant admits that this Court has subject matter jurisdiction over this matter




                                      5
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 50 of 177
                                                                                                       Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
based on the averments of the subject Petition.

                                          THE INCIDENT

        12.    On June 8, 2018 at approximately 11:08 a.m., Misty Allmond was driving, Lane

Allmond was the front seat passenger, B.A.              was in the rear seat and M.A.           was

in the subject car seat in the rear seat of their 2002 Jeep Liberty southbound on CRD 300· Road

when they were struck head on by a Peterbilt driven, by defendant Pettibon.

ANSWER:        Defendant is without knowledge or information sufficient to form a belief as to the

truth of the averments in Paragraph 12.

        13.    Although Misty, Lane and B.A.                 survived the crash, M.A.           was

killed despite being properly belted into the subject car seat.

ANSWER:        Defendant is without knowledge or information sufficient to form a belief as to the

truth of the averments in Paragraph 13.

        14.    As a direct and proximate result of the negligence, acts and/or omissions of the

defendants and/or the defects of the subject car seat described herein, M.A.             was killed

and plaintiffs have suffered damages for the pain and suffering M.A.              endured between

the time of her initial injury and the time of her death, pecuniary losses by reason of the death of

 M.A.          , funeral expenses and the loss of the reasonable value of the services, consortium,

companionship, comfort instruction, guidance, counsel, training and support, as well as all other

damages allowed under R.S.Mo § 537.090 and/or Missouri law.

ANSWER:        Defendant denies the allegations in Paragraph 14.

                                         COUNT I
                                       NEGLIGENCE
                                   DEFENDANT PETTIBON

        15.    Plaintiffs incorporate herein by reference each and every allegation set forth in

paragraphs 1 through 14 as if fully set forth herein.


                                      6
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 51 of 177
                                                                                                         Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
ANSWER:          In response to Paragraph 15, Defendant incorporates its responses to Paragraph 1

through 14.

           16.   Defendant Pettibon owed plaintiffs, B.A.             , M.A.             and all other

vehicle operators he encountered on the road a duty to operate his Peterbilt with the highest degree

of care.

ANSWER:          Paragraph 16 is not directed to Defendant and Defendant is without knowledge or

information sufficient to form a belief as to the truth of the averments.

           17.   Defendant Pettibon failed to exercise the highest degree of care and was thereby

negligent in his operation of the Peterbilt in one or more of the following respects:

                 a.     Failing to keep a careful lookout;

                 b.     Driving too fast for conditions;

                 c.     Failing to stop, swerve or slow after he knew, or by use of the highest degree

                        of care could have known, that there was a reasonable likelihood of a

                        collision; and/or

                 d.     Failing to keep the Peterbilt under control and striking the Allmonds’

                        vehicle;

ANSWER:          Paragraph 16, parts (a)-(d) is not directed to Defendant and Defendant is without

knowledge or information sufficient to form a belief as to the truth of the averments.

           18.   As a direct and proximate result of the above-described negligence of defendant

Pettibon, M.A.             was killed and plaintiffs have sustained the damages described above.

ANSWER:          Paragraph 18 is not directed to Defendant and Defendant is without knowledge or

information sufficient to form a belief as to the truth of the averments.

                                           COUNT II
                                       STRICT LIABILITY



                                         7
           Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 52 of 177
                                                                                                     Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
                                     DEFENDANT DOREL

       19.     Plaintiffs incorporate herein by reference each and every allegation set forth in

paragraphs 1 through 18 as if fully set forth herein.

ANSWER:        In response to Paragraph 19, Defendant incorporates its responses to Paragraphs 1

through 18.

       20.     Defendant Dorel is engaged in the business of designing, testing, manufacturing,

assembling, marketing, and/or selling car seats, including such car seats as the subject car seat.

ANSWER:        Defendant admits that it designs, tests, manufactures, and sells child restraints.

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

remaining averments in Paragraph 20.

       21.     The subject car seat was designed, manufactured, assembled, inspected, tested,

distributed, marketed, and/or sold by defendant Dorel in the ordinary course of its business.

ANSWER:        Defendant is without knowledge or information sufficient to form a belief as to the

truth of the averments in Paragraph 21.

       22.     The subject car seat was manufactured in November 2011 as indicated by the date

wheel stamped on the back of the subject car as depicted below:




                                      8
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 53 of 177
                                                                                                      Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
ANSWER:        Defendant is without knowledge or information sufficient to form a belief as to the

truth of the averments in Paragraph 23.

       23.     At the time of the subject crash, the subject car seat was in substantially the same

condition as when it initially left the control of defendant Dorel.

ANSWER:        Defendant is without knowledge or information sufficient to form a belief as to the

truth of the averments in Paragraph 23.

       24.     At the time the subject car seat left the control of defendant Dorel and at the time

of the subject crash, the subject car seat was unreasonably dangerous when put to a reasonably

anticipated use without knowledge of its characteristics.

ANSWER:        Defendant denies the averments in Paragraph 24.

       25.     At the time of the subject crash, the subject car seat was being used in a manner

reasonably anticipated and/or intended by defendant Dorel.

ANSWER:        Defendant is without knowledge or information sufficient to form a belief as to the



                                      9
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 54 of 177
                                                                                                         Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
truth of the averments in Paragraph 25.

       26.     Specifically, the subject car seat was unreasonably dangerous to M.A.              and

other children in one or more of the following respects:

               a.     It lacked any or adequate warnings and/or instructions that it was unsafe for

                      use in a forward facing configuration for children under the age of two;

               b.     It lacked any or adequate warnings and/or instructions that children under

                      the age of two were at a much higher risk for back, neck and/or head injuries

                      in a forward facing car seat than they would be in a rear facing car seat;

               c.     It was sold with the specific instruction to parents and/or other users to

                      utilize the subject car seat in a forward facing configuration for children

                      under two years old; and/or

               d.     Failing to place an appropriate warning on or with the car seat in a location

                      and in a manner such that it would not fade, become illegible, come off or

                      get lost over time.

ANSWER:        Defendant denies the averments in Paragraph 26, including subparts (a)-(d).

       27.     As a direct and/or proximate result of the defective condition of the subject car seat

described above, M.A.              was killed and plaintiffs have suffered and incurred, and will

continue to suffer and incur, the damages described in detail above.

ANSWER:        Defendant denies the averments in Paragraph 27.

       28.     Defendant Dorel knew of the defective condition of, the defects in, the danger and

injury risk of and the lack of warning regarding the subject car seat and thereby showed complete

indifference to or conscious disregard for the safety of M.A.           , thereby entitling plaintiffs

to punitive damage and/or damages for aggravating circumstances.




                                     10
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 55 of 177
                                                                                                         Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
ANSWER:        Defendant denies the averments in Paragraph 28.

                                         COUNT III
                                       NEGLIGENCE
                                     DEFENDANT DOREL

       29.     Plaintiffs incorporate herein by reference each and every allegation set forth in

paragraph 1 through 28 as if fully set forth herein.

ANSWER:        In response to Paragraph 29, Defendant incorporates its responses to Paragraph 1

through 28.

       30.     Defendant Dorel had and owed a duty of ordinary care in designing, manufacturing,

testing, warning, marketing, distributing and/or selling the subject car seat.

ANSWER:        Defendant admits that it owes certain legal duties, but denies that Plaintiffs have

correctly stated those duties.

       31.     Defendant Dorel failed to use ordinary care and was thereby negligent with respect

to the subject cat seat in one or more of the following respects:

               a.      Failing to warn or instruct that the subject car seat was unsafe for use in a

                       forward facing configuration for children under the age of two;

               b.      Failing to warn or instruct that children under the age of two were at a much

                       higher risk for back, neck and/or head injuries in a forward facing car seat

                       than they would be in a rear facing car seat;

               c.      Failing to warn or instruct that children under the age of two should not use

                       the subject car seat;

               d.      Actually instructing parents and/or other users to utilize the subject car seat

                       in a forward facing configuration for children under two years old; and/or

               e.      Failing to warn or instruct that defendant Dorel and its executives knew and

                       believed internally that children under the age of two were far safer (over 5


                                     11
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 56 of 177
                                                                                                      Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
                      times safer) in a rear facing car seat;

               f.     Failing to place an appropriate warning on or with the car seat in a location

                      and in a manner such that it would not fade, become illegible, come off or

                      get lost over time.

               g.     Failing to change the warnings associated with the subject car seat model

                      because it was an older seat design and defendant Dorel did not want to

                      spend the money to update them;

               h.     Continuing to sell the subject car seat model as a forward facing seat to

                      maximize corporate profits when defendant Dorel and its executives knew

                      and believed internally that children under the age of two were far safer

                      (over 5 times safer) in a rear facing car seat;

               i.     Making important safety or safety related decisions. regarding the design,

                      testing, manufacture, distribution, marketing and/or sale of subject car seat

                      and subject car seat model based on cutting cost and/or increasing profit

                      instead of safety; and/or

               j.     In other respects revealed through the discovery process in this case.

ANSWER:        Defendant denies the averments in Paragraph 33, including subparts (a)-(j).

       32.     As a direct and/or proximate result of the above-described negligence of defendant

Dorel, M.A.            was killed and plaintiffs have suffered and incurred, and will continue to

suffer and incur, the injuries and damages described in detail above.

ANSWER:        Defendant denies the averments in Paragraph 32.

       33.     Defendant Dorel knew, or had information which it in the exercise of ordinary care

should have known, that its conduct created a high degree of probability of injury and thereby




                                     12
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 57 of 177
                                                                                                            Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
showed complete indifference to or conscious disregard for the safety of M.A.                and others,

thereby entitling plaintiffs to punitive damages and/or damages for aggravating circumstances.

ANSWER:         Defendant denies the averments in Paragraph 33.

                                             DEFENSES

        DJG was just recently served with plaintiffs’ lawsuit papers. Defendant has not had an

opportunity to conduct an inspection of the child restraints or vehicles allegedly involved in the

accident or to conduct necessary investigation and discovery into the accident or its causes.

Defendant requests that plaintiffs preserve the child restraint identified in their Petition, the vehicle

in which plaintiffs were riding at the time of the accident along with all of its contents, and all

evidence relating to the servicing, use, and maintenance of the child restraint and vehicle.

        Because Defendant has not had an opportunity to investigate the accident or plaintiffs’

allegations, Defendant is basing its defenses on its knowledge that its child restraints are properly

designed, tested and manufactured and are appropriate for their intended use and, on the advice of

its counsel, in order to preserve defenses that discovery may prove to be appropriate.


        1.      Any damages suffered by plaintiffs were caused solely by acts of others

independent of Defendant, including unforeseeable intervening or superseding acts, which bar any

recovery against Defendant.

        2.      Any damages suffered by plaintiffs resulted from the conduct or fault of other

persons or entities for whose conduct Defendant is not legally responsible such that any recovery

by plaintiffs may be barred or reduced by the conduct or fault of others.

        3.      Plaintiffs’ claims are barred or diminished by the defenses set out in RS Mo. §

537.765.

        4.      Plaintiffs’ claim based upon strict liability for failure to warn is barred because the



                                     13
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 58 of 177
                                                                                                          Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
accident car seat was in conformity with the prevailing state of the art in the industry at the time

the product was sold as set forth in RS Mo. § 537.764.

        5.     Any recovery by plaintiffs may be barred or reduced by the abnormal use or

alteration of the accident car seat or by the acts and/or omissions of other persons over whom

Defendant had no control.

        6.     Any recovery by plaintiffs may be barred or reduced because Defendant complied

with all applicable statutes and regulations prescribing standards for the design, inspection, testing,

manufacturing, and labeling of the tire, as existing at the time of the manufacture of the accident

car seat.

        7.     Plaintiffs’ claims are barred or limited by their failure to assert a safer design for

the car seat they have identified.

        8.     If plaintiffs have received any compensation from a source in accordance with RS

Mo. § 537.060, Defendant is entitled to a settlement credit or set-off. At the time of this Answer,

Defendant does not have information as to whether plaintiffs have reached any settlement that

relates to the accident and plaintiffs’ alleged damages, but Defendant requests that plaintiffs

provide notice of the fact and amount of any payment under this statute so that Defendant can

supplement this defense.

        9.     If plaintiffs have been indemnified or otherwise compensated by a collateral source,

plaintiffs’ recovery (if any) should be reduced by such amount, including but not limited to a

reduction for amounts received by healthcare providers in accordance with RS Mo. § 490.715.5.

        10.    In accordance with RS Mo. § 537.067, if Defendant is found to be less than 51% at

fault, then Defendant should be responsible only for the percentage of the judgment for which

Defendant is determined by the trier of fact and shall not be jointly and severally liable.




                                     14
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 59 of 177
                                                                                                       Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
       11.     Defendant committed no act or omission that was malicious, oppressive, willful,

wanton, reckless, or grossly negligent and, thus, any award of punitive damages is barred. Further,

any award of punitive damages by a jury under Missouri law cannot be sustained because that jury

is not provided with constitutionally adequate standards of sufficient clarity for determining the

appropriate imposition and size of any punitive damage award, and is not expressly prohibited

from awarding punitive damages or determining the amount of damages on the basis of invidiously

discriminatory characteristics such as the residence, wealth, and corporate status of Defendant, and

because Missouri law regarding the standard for determining liability for punitive damages failed

to give Defendant prior notice of the conduct for which those damages may be imposed. For these

reasons, an award of punitive damages would violate Defendant’s due process and equal protection

rights guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution and

by Article I and Sections 1 and 10 of the Missouri Constitution, and would be improper under the

common law and public policies of the State of Missouri.

       12.     With respect to the claim for punitive damages, plaintiffs cannot recover such

damages because they have failed to state in their Petition the amount of punitive damages sought

to be recovered against Defendant, as RS Mo. § 509.200 requires.

       13.     Defendant incorporates by reference any affirmative defenses raised by any other

defendant in its Answer to plaintiffs’ Petition to the extent they are not factually or legally

inconsistent with the positions of Defendant DJG.

Defendant reserves the right to supplement or amend its defenses and to add or delete defenses

and claims as appropriate following investigation and discovery into the accident and the

plaintiffs’ allegations. Specifically, DJG provides notice that if through investigation and

discovery its identifies evidence that plaintiff Lane Allmond and/or Misty Allmond caused or




                                     15
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 60 of 177
                                                                                                      Electronically Filed - Vernon - March 22, 2019 - 02:26 PM
contributed to cause the accident and damages alleged in the Petition then, in accordance with

Missouri Rule of Civil Procedure 55.32(d), DJG will seek permission of the Court to assert a

counterclaim for contribution.

       WHEREFORE, having fully answered each Count of plaintiffs’ Petition, Defendant prays

that it be dismissed and Defendant be awarded all other relief that the Court deems proper.

                                      Jury trial demanded.



Dated: March 22, 2019                        Respectfully submitted,

                                             BERKOWITZ OLIVER LLP


                                             By: /s/ Thomas P. Schult
                                                Thomas P. Schult, MO Bar #29986
                                                Jennifer B. Wieland, MO Bar #57271
                                                2600 Grand Boulevard, Suite 1200
                                                Kansas City, Missouri 64108
                                                Telephone: (816) 561-7007
                                                Facsimile: (816) 561-1888
                                                tschult@berkowitzoliver.com
                                                jwieland@berkowitzoliver.com

                                             Attorneys for Defendant Dorel Juvenile
                                             Group, Inc.




              CERTIFICATE OF ORIGINAL SIGNATURE AND SERVICE

        I certify that a copy of the Answer of Dorel Juvenile Group, Inc. was electronically filed
with the Court this 22nd day of March 2019, which will effectuate service on all attorneys of
record. In addition, the undersigned certifies that he signed the original Answer and will maintain
it in compliance with Rule 55.03.


                                                /s/ Thomas P. Schult
                                             Attorneys for Defendant Dorel Juvenile
                                             Group, Inc.



                                     16
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 61 of 177
                                                                                                   Electronically Filed - Vernon - March 22, 2019 - 02:53 PM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND and                                 )
MISTY ALLMOND,                                   )
                                                 )
                       Plaintiffs,               )
                                                 )
       vs.                                       )       Case No.: 19VE-CV00084
                                                 )
DOREL JUVENILE GROUP, INC., et al.,              )
                                                 )
                       Defendants.               )



                                 CERTIFICATE OF SERVICE


       The undersigned counsel for Defendant Dorel Juvenile Group, Inc. hereby certifies that on

March 22, 2019, a true and complete copy of:

              Defendant Dorel Juvenile Group’s First Set of Interrogatories to Plaintiffs;
               and
              Defendant Dorel Juvenile Group’s First Requests for Production of
               Documents and Things to Plaintiffs

were served via electronic mail to the following counsel of record for Plaintiff:


       Chad C. Lucas and Nick A. Brand
       Kuhlman & Lucas, LLC
       1100 Main Street, Suite 2550
       Kansas City, Missouri 64105
       chad@kuhlmanlucas.com
       nick@kuhlmanlucas.com

       Joseph R. Hillebrand
       Brown & Crouppen, P.C.
       211 N. Broadway, Suite 1600
       St. Louis, Missouri 63102
       joeh@getbc.com

       Attorneys for Plaintiff




        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 62 of 177
                                                                                                      Electronically Filed - Vernon - March 22, 2019 - 02:53 PM
Dated: March 22, 2019                         Respectfully submitted,

                                              BERKOWITZ OLIVER LLP


                                              By: /s/ Thomas P. Schult
                                                 Thomas P. Schult, MO Bar #29986
                                                 Jennifer B. Wieland, MO Bar #57271
                                                 2600 Grand Boulevard, Suite 1200
                                                 Kansas City, Missouri 64108
                                                 Telephone: (816) 561-7007
                                                 Facsimile: (816) 561-1888
                                                 tschult@berkowitzoliver.com
                                                 jwieland@berkowitzoliver.com

                                              Attorneys for Defendant Dorel Juvenile
                                              Group, Inc.



               CERTIFICATE OF ORIGINAL SIGNATURE AND SERVICE

        I certify that a copy of the Certificate of Service was electronically filed with the Court
this 22nd day of March 2019, which will effectuate service on all attorneys of record. In
addition, the undersigned certifies that he signed the original and will maintain it in compliance
with Rule 55.03.


                                                 /s/ Thomas P. Schult
                                              Attorneys for Defendant Dorel Juvenile
                                              Group, Inc.




                                      2
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 63 of 177
                                                                                                 Electronically Filed - Vernon - March 22, 2019 - 03:25 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND and                              )
MISTY ALLMOND,                                )
                                              )
                     Plaintiffs,              )
                                              )
       vs.                                    )       Case No.: 19VE-CV00084
                                              )
DOREL JUVENILE GROUP, INC., et al.,           )
                                              )
                     Defendants.              )


                                   ENTRY OF APPEARANCE

       In accordance with Missouri Rule of Civil Procedure 55.03(b)(3), Jennifer B. Wieland of

Berkowitz Oliver LLP enters her appearance as counsel on behalf of Defendant Dorel Juvenile

Group, Inc.




Dated: March 22, 2019                      Respectfully submitted,

                                           BERKOWITZ OLIVER LLP


                                           By: /s/ Jennifer B. Wieland
                                              Thomas P. Schult, MO Bar #29986
                                              Jennifer B. Wieland, MO Bar #57271
                                              2600 Grand Boulevard, Suite 1200
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 561-7007
                                              Facsimile: (816) 561-1888
                                              tschult@berkowitzoliver.com
                                              jwieland@berkowitzoliver.com

                                           Attorneys for Defendant Dorel Juvenile
                                           Group, Inc.




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 64 of 177
                                                                                                       Electronically Filed - Vernon - March 22, 2019 - 03:25 PM
              CERTIFICATE OF ORIGINAL SIGNATURE AND SERVICE

       I certify that a copy of the Entry of Appearance was electronically filed with the Court this
22nd day of March 2019, which will effectuate service on all attorneys of record. In addition, the
undersigned certifies that she signed the original Entry of Appearance and will maintain it in
compliance with Rule 55.03.


                                                 /s/ Jennifer B. Wieland
                                              Attorney for Defendant Dorel Juvenile
                                              Group, Inc.




                                      2
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 65 of 177
                                                                                                  Electronically Filed - Vernon - April 16, 2019 - 03:35 PM
                   IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and                                    )
MISTY ALLMOND,                                      )
                                                    )
                   Plaintiffs,                      )
                                                    )
v.                                                  )   Case No.: 19VE-CV00084
                                                    )
DOREL JUVENILE GROUP, INC.                          )
and TREVOR PETTIBON,                                )
                                                    )
                   Defendants.                      )


                                          ENTRY OF APPEARANCE

         John E. Franke, of the law firm of Franke Schultz & Mullen, P.C., hereby enters his

appearance on behalf of Defendant Trevor Pettibon.




                                                        Respectfully submitted,

                                                        FRANKE SCHULTZ & MULLEN, P.C.

                                                         /s/ John E. Franke
                                                        JOHN E. FRANKE              MO #34908
                                                        8900 Ward Parkway
                                                        Kansas City, Missouri 64114
                                                        (816) 421-7100
                                                        (816) 421-7915 (Fax)
                                                        jfranke@fsmlawfirm.com
                                                        Attorneys for Defendant Trevor Pettibon




CERTIFICATE OF SERVICE
It is hereby certified that a copy of
the above and foregoing was sent
electronically via e-mail this 16th
day of April, 2019, to:



          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 66 of 177
F:\WPDOCS\107\107.046\Pleadings\EOA - Franke.docx
                                                                          Electronically Filed - Vernon - April 16, 2019 - 03:35 PM
Chad C. Lucas # 50822
Nick A. Brand # 63380
Kuhlman & Lucas, LLC
1100 Main Street, Suite 2550
Kansas City, Missouri 64105
P: (816) 799-0330
F: (816) 799-0336
chad@kuhlmanlucas.com
nick@kuhlmanlucas.com

and

Joseph R. Hillebrand # 43344
Brown & Crouppen, P.C.
211 N. Broadway, Suite 1600
St. Louis, Missouri 63102
P: (314) 222-2222
F: (314) 421-0359
joeh@getbc.com
Attorneys for Plaintiffs


Thomas P. Schult
Jennifer B. Wieland
Berkowitz Oliver, LLP
2600 Grand Boulevard, Suite 1200
Kansas City, Missouri 64108
P: (816) 561-7007
F: (816) 561-1888
tschult@berkowitzoliver.com
jwieland@berkowitzoliver.com
Attorneys for Defendant Dorel Juvenile
Group, Inc.


/s/ John E. Franke
Attorney for Defendant Trevor Pettibon




       Case 3:19-cv-05058-RK Document21-2 Filed 08/07/19 Page 67 of 177
                                                                                                          Electronically Filed - Vernon - April 23, 2019 - 02:07 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY
ALLMOND                                        )
                                               )
                       Plaintiffs,             )
                                               )
v.                                             )       Case No.: 19VE-CV00084
                                               )
DOREL JUVENILE GROUP and                       )
TREVOR PETTIBON                                )
                                               )
                       Defendants.             )

                   PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER

       COME NOW Plaintiffs, by and through their attorneys of record, and for their Motion for

Protective Order state as follows:

       This is a personal injury action brought against the driver of a truck which struck the

vehicle in which M.A       was a passenger and Dorel Juvenile Group due to the failure to warn

plaintiffs regarding the dangerous condition of the subject car seat. In counsel’s experience in

products liability actions such as this, defendants are highly protective of their claimed confidential

and proprietary materials without the entry of a protective order. As such, plaintiffs hereby move

this Court for its entry of the attached Protective Order in order to ensure the expedient proceeding

of discovery in this case. Plaintiffs seek entry by this Court of the Protective Order, attached hereto

as Exhibit “A”.

       WHEREFORE plaintiffs hereby move this Court for the entry of plaintiffs’ Proposed

Protective Order, attached hereto as Exhibit A.




                                            Page 1 of 2

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 68 of 177
                                                                                                      Electronically Filed - Vernon - April 23, 2019 - 02:07 PM
                                              Respectfully submitted,

                                      By:     /s/ Nick A. Brand
                                              Chad C. Lucas         #50822
                                              Nick A. Brand         #63380
                                              Kuhlman & Lucas, LLC
                                              1100 Main Street, Suite 2550
                                              Kansas City, Missouri 64105
                                              Telephone: (816) 799-0330
                                              Facsimile: (816) 799-0336
                                              chad@kuhlmanlucas.com
                                              nick@kuhlmanlucas.com

                                              and

                                              Joseph R. Hillebrand #43344
                                              Brown & Crouppen, P.C.
                                              211 N. Broadway, Suite 160
                                              St. Louis, Missouri 63102
                                              Telephone: (314) 222-2222
                                              Facsimile: (314) 421-0359
                                              joeh@getbc.com

                                              Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of April, 2019, the foregoing document was filed with
the Clerk of the Court using the Missouri eFiling System, which sent notice of such filing to all
counsel of record.



                                                    /s/ Nick A. Brand
                                                    Attorney for Plaintiffs




                                            Page 2 of 2

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 69 of 177
                                                                                                      Electronically Filed - Vernon - April 23, 2019 - 02:07 PM
                                          EXHIBIT
                                               A
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY
ALLMOND                                        )
                                               )
                       Plaintiffs,             )
                                               )
v.                                             )       Case No.: 19VE-CV00084
                                               )
DOREL JUVENILE GROUP and                       )
TREVOR PETTIBON                                )
                                               )
                       Defendants.             )

                                        PROTECTIVE ORDER

        AND NOW, this _____ day of __________________, 2019, IT IS HEREBY ORDERED

AND DECREED THAT:

         1.     Certain documentary information in defendant's possession, custody and control

will be produced to plaintiffs' counsel subject to the stipulated provisions of this Order. The

documentary information to be produced shall be defined by the parties in a separate agreement or

by Order of the Court. It is agreed that this production will, at the least, include the following:

                a.     All design drawings and installation drawings pertinent to the car seat and

its components at issue in this case.

                b.     All developmental, prototype, mechanical and production (certification)

sled and crash test reports, photographs and films pertinent to the car seat at issue in this case.

                c.     All internal minutes of meetings, memoranda of engineers and budgetary

information pertinent to the consideration of the warnings related to the car seat at issue in this

case, alternative warnings considered but not chosen, and information regarding the risks and

benefits of the chosen and alternative warnings.

                d.     Failure Mode and Effect Analysis for the car seat and its componentry at

issue in this case.

                e.     Communications received and sent regarding any claimed injuries or deaths

                                              Page 1 of 4

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 70 of 177
                                                                                                        Electronically Filed - Vernon - April 23, 2019 - 02:07 PM
purportedly stemming from the performance of the car seat and its componentry at issue in this

case.

         2.    Information obtained from defendants in discovery which does not constitute trade

secret or other confidential research development, or commercial information is not the subject of

this Order.

         3.    It is ordered that:

               a.      The party producing the discovery shall bear the expense of copying the

information;

               b.      The information shall be produced in a legible format or in electronic format

at the option of the requesting party;

               c.      The information shall be produced along with a production log indicating

to which Discovery response the data is responsive;

               d.      The information shall be produced with a case designation and bates number

placed on the data in a location that does not cover or mark over any textual material;

                e.     The information produced shall be stored in a secure fashion to assure

compliance with this order. The requesting party may designate a competent person or entity to

serve as his or her agent to organize said data and to limit distribution in accordance with this

Order;

               f.      No party to this action shall seek or request an Order to obtain counsel's

core work product unless said party has a good faith basis to believe that the information in dispute

does not constitute core work product; and

                g.     All data produced under the terms of this Order shall be deemed to be the

authentic business records of the producing party.

         5.    The following is granted as to all materials that are the subject of this Order:

               a.      All such materials furnished shall be available to counsel for the requesting


                                             Page 2 of 4

         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 71 of 177
                                                                                                          Electronically Filed - Vernon - April 23, 2019 - 02:07 PM
party to use in any other similar litigation after first notifying the producing party of the intent to

use said data;

                 b.     Such material shall not be produced to any commercial competitor product

manufacturer of the party producing the data;

                 c.     Any such materials may be disclosed to any governmental agency, which

has oversight authority to study public safety issues pertinent to the product at issue. However, at

least 10 days before such data is furnished to the relevant governmental agency, the party making

such disclosure shall give notice to the party that produced the materials in discovery to allow that

party the opportunity to ask the governmental agency to maintain the materials as confidential;

                 d.     Such materials may be disclosed to counsel representing any party alleged

to have been injured in an accident involving a Dorel Safety 1st car seat and/or any of the

components of the car seat which is the subject of this litigation. Such disclosure may be made

only after the counsel receiving the materials agrees in writing to be bound by the provisions of

this Order;

                 e.     Such materials may be provided to the court in connection with

consideration of any motion but shall be filed with a request that it be placed under seal; and

                 f.     The data produced hereto may not otherwise be sold, offered, advertised or

publicized to any media representative.

       6.        Prior to marking any documents confidential, the producing party shall make a bona

fide, good-faith determination that the documents are actually entitled to confidentiality pursuant

to the Missouri Rules of Civil Procedure and Missouri law.

       7.        Should a requesting party dispute that materials produced constitute trade secret or

other confidential research, development, or commercial information, said party shall notify the

producing party which may, within 20 days, move for a determination that the materials are entitled

to confidentiality. Under such circumstances, the producing party bears the burden of proving the


                                              Page 3 of 4

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 72 of 177
                                                                                                          Electronically Filed - Vernon - April 23, 2019 - 02:07 PM
propriety of designating an item as confidential. If no motion is brought within 20 days, the

materials shall not be considered confidential and shall not be subject to this Order. If a motion is

brought, the materials shall be handled in accordance with this order until the motion is ruled upon,

and thereafter shall be subject to this order if the court determines that the material is confidential

research, development, or commercial information.

       8.      Confidential materials may be disclosed to attorneys or other office personnel,

experts, contractors, and consultants, working with counsel for the requesting party in the

prosecution of the case. In the event that anyone outside the confines of the office of counsel is to

receive information covered by this Order, they must agree in writing to the terms of this Order.

       9.      Counsel for the requesting party shall assure that anyone working in his/her office

or as his agent will be familiarized with the terms of this Order and be instructed that they are

bound by the Order.

       10.     At the completion of this litigation, all copies of documents which have been

designated as confidential may, at the option of the requesting party, be kept or returned to the

producing party. If kept, then this Order shall remain in force.

       11.     This Order does not apply to and shall have no effect upon evidence offered at trial

or in consideration of any proceeding in this case.



Dated: ____________________



                                                               ____________________________________
                                                               Hon. David R. Munton




                                              Page 4 of 4

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 73 of 177
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and                                  )
MISTY ALLMOND,                                    )
                                                  )
                       Plaintiffs,                )
                                                  )
       vs.                                        )       Case No.: 19VE-CV00084
                                                  )
DOREL JUVENILE GROUP, INC., et al.,               )
                                                  )
                       Defendants.                )

                  PLAINTIFFS’ ANSWERS TO DEFENDANT DOREL
               JUVENILE GROUP’S FIRST SET OF INTERROGATORIES

       Plaintiffs, for their answers to Defendant Dorel Juvenile Group’s First Set of

Interrogatories, state as follows:

                                     INTERROGATORIES
       1.     Describe when, how and Identify from whom You or M.A.               ’s other family
member(s) initially acquired the Child Restraint System, and specify the person who purchased it
and the means of payment used (e.g., cash or credit card).

       ANSWER: Plaintiffs obtained the car seat from Lane Allmond’s sister, Jessica
Colopy, in 2015. Plaintiffs believe the car seat was originally purchased from Wal-Mart in
Fort Scott, Kansas.

        2.      Identify all children who used the Child Restraint System, identify their natural and
birth parents, and provide the best information You have as to the dates each such child did so,
and the height and weight at which they stopped using the Child Restraint System.

      ANSWER: G.T.                   – Jessica Colopy and Seth Tena, plaintiffs are unsure
when he used it; B.A.            , plaintiffs, 2015-2016; M.A.        , plaintiffs, three or
four months until the date of her passing.

        3.      Provide the brand name, model number (format: XX-YYY), seat type (harness,
combination seat, convertible seat, infant seat), weight ranges, manufacturing date, and any other
identifying or functional description information for the Child Restraint System.

       ANSWER:         Safety 1st Summit forward facing car seat




                                                 1

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 74 of 177
        4.     Describe all vehicles in which the Child Restraint System was used and provide the
best information You have as to the dates the Child Restraint System was used and who was
responsible for its installation in each such vehicle.

      ANSWER: 2011 or 2012 Dodge Avenger, installed by Jessica Colopy and/or
Nathaniel Colopy; 2002 Jeep Liberty, installed by either Lane Allmond or Misty Allmond.

        5.      Identify each occupant of the Vehicle at the time of the Accident, the seating
position of that occupant in the Vehicle, and provide the best information You have concerning
their date of birth, weight, height and restraint use at the time of the Accident.

      ANSWER: Misty Allmond, driver. Lane Allmond, front seat passenger. B.A.
        , rear seat behind the driver’s seat. M.A.           , rear seat behind the front
passenger seat. Plaintiff refers defendant to M.A. medical records and autopsy.

       6.      Identify each custodian of the Vehicle and the Child Restraint System following
the Accident, state the dates each custodian had possession of either the Vehicle or the Child
Restraint System, and describe all changes to the condition of the Vehicle and Child Restraint
System since the Accident.

ANSWER: Plaintiffs believe the vehicle was towed from the scene by Garwood’s Towing
in Nevada, Missouri and was at some point later transported to Insurance Auto Auction
(2663 South 88th Street Kansas City, KS 66111). The vehicle was then transported to
Hardesty Self Storage (5401 Independence Avenue, Kansas City, MO 64123) where it has
remained to this date.

       Plaintiffs believe the car seat was removed by first responders at the scene and then
placed in the back of the vehicle before the vehicle was towed from the scene. The car seat
was laying loose in the back of the vehicle when the vehicle arrived at Insurance Auto
Auction. The car seat was taken out of the back of the vehicle at Insurance Auto Auction
and transported to Brown & Crouppen’s Kansas City office for storage. The car seat was
then taken to Kuhlman & Lucas, LLC where it was shipped to Gary Whitman at ARCCA.
Gary Whitman then shipped the car seat back to Kuhlman & Lucas, LLC and the car seat
was taken to Hardesty Self Storage for storage with the vehicle where it remains to date.

        7.      Identify any other child restraint system You have used, with M.A.             or any
other child, by brand name, model number (format: XX-YYY), seat type (harness, combination
seat, convertible seat, infant seat), weight ranges, manufacturing date, and any other identifying or
functional description information.

       ANSWER: Graco Snugride Classic Connect 30. B.A. was using a booster seat at
the time of the crash.




                                                 2

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 75 of 177
        8.      Describe in detail any defect in the Child Restraint System which You contend
caused, contributed to, aggravated, or enhanced any injuries M.A.                     sustained in the
Accident, and, for each such defect, (1) specify the type of defect (i.e. design, manufacture, etc.);
(2) specify the injuries You attribute to that defect; and (3) set forth Your contention as to how the
Child Restraint System could have been made in a safer, more appropriate manner. If You claim
the Child Restraint System’s warnings were defective, set forth the precise language of any
warning You contend Dorel failed to give and which would have reduced or prevented M.A.
         ’s injuries.

       ANSWER: Plaintiffs refer defendant to their Petition for more specific information
on plaintiffs’ claims. Generally speaking, Dorel should not have sold or marketed the subject
forward facing car seat for children under the age of 2 and the warnings on the seat should
have stated that. Plaintiff anticipates much of the information requested in this
interrogatory will be the subject of testimony by experts who will be disclosed in accordance
with any scheduling order entered by the court or agreement of the parties.

        9.     If You ever claimed that any person, entity or product other than DJG caused or
contributed to the injuries suffered by M.A.           in the Accident, then Identify the person,
entity or product, and describe the act, omission, or defect allegedly causing or contributing to
such injuries.

       ANSWER:         See Plaintiffs’ Petition.

       10.    Describe any impairment, disability, injury or other condition which affected the
physical or mental health of M.A.             , or either of her parents, prior to the date of the
Accident, specifying the nature and cause of same.

       ANSWER:         Nothing.

        11.     Describe each date, facility, or doctor, and reason sought for each medical or
psychological evaluation or treatment of M.A.            , for the two years prior to the Accident
and at all times after the Accident.

       ANSWER:         M.A. was born and treated at Nevada Medical Center.

         12.    Identify any social services agency, other governmental agency, child care
provider, or educational provider that has provided services to M.A.             or her family during
her lifetime, and specify the reasons for the service, the actual services provided, and the dates of
service.

       ANSWER:         None.




                                                   3

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 76 of 177
        13.    Describe each injury suffered by each occupant of the Vehicle in relation to the
Accident and as to each injury specify the part of the body that was injured, the nature of the injury,
and as to any injuries You contend are permanent, the effects You contend are permanent.

        ANSWER: M.A. died. Misty broke her ribs, collapsed her lung, had a grade 4
liver laceration, had her spleen removed, broke her left arm, crushed her pelvis, broke her
right femur, broke her right knee cap, suffered injury to her right side with foot drop,
suffered torn ligaments in her left knee, broke her left fibula and tibia, suffered injuries to
her head, and suffered C2, T3 and T4 vertebra injuries. B.A. suffered a sprained thumb.
Lane suffered a broken right ankle, injury to his right knee ligaments requiring surgery and
a spleen laceration.

         14.    Has any physician, psychologist, or other professional provider for injuries
sustained by  M.A.           expressed the opinion that such injuries (a) were caused by; (b) were
aggravated by; or (c) were not caused by the Child Restraint System? If so, identify that
professional, describe the substance of that opinion, and Identify all documents and things that
reflect that opinion.

      ANSWER: Plaintiffs anticipate the information requested in this interrogatory will
be the subject of testimony by experts who will be disclosed in accordance with any
scheduling order entered by the court or agreement of the parties.

        15.    Itemize the damages You seek in this action, by category, respective defendant, and
respective amount, by stating each element of damages and the sum of money attributable to each
element. For medical expenses, identify separately the amounts billed and the amounts paid. This
interrogatory includes non-economic damages. Include an explanation of how You arrived at or
calculated each amount of damages.

       ANSWER: Plaintiffs will supplement their answer to this interrogatory once
economic damages have been determined and totaled. Plaintiffs will ask the jury to fully
compensate them for their non-economic damages based on the evidence presented to the
jury at trial.

        16.    If You have entered into, or are aware of, any settlement agreement, release,
covenant not to sue, covenant not to enforce or execute judgment, indemnification agreement, hold
harmless agreement, or any other type of agreement or covenant, with any other person or entity
(including any insurance company) concerning the Accident or any injuries sustained by anyone
in the Accident, Identify all parties to such agreement or covenant, and state its date and terms.

      ANSWER: See documents produced from State Farm settlement. Pettibon’s
employer has interplead its policy limits to the court and that settlement was verbally
approved by the Court on April 29, 2019.




                                                  4

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 77 of 177
         17.    Identify every employer of each parent and/or legal guardian of M.A.          for
the five years before, and at all times after the Accident, and list the dates of employment, job
title(s) and responsibility, the amount or rate of compensation, and the reasons any employment
ended.

      ANSWER: Misty stopped working when M.A. was born but prior to that she
worked at US Bank as a loan processor at approximately $9.00 per hour.

       Lane worked Gator Demolition as an operator from 2013 to 2015 making
approximately $15.00 per hour. From approximately 2015 to 2016, Lane worked at
Alignment Service in Fort Scott, Kansas as a mechanic making approximately $11.00 per
hour. In 2016, Lane worked as a ranch hand at Kelly’s Ranch making approximately $16.00
per hour. Lane works with his dad, Robert Allmond, building fence, raising cattle and
harvesting wood and believes he made approximately $50,000 in 2017.

        18.     Has either parent of M.A.             , or any legal guardian of M.A.    , ever
been a party to any other lawsuit, bankruptcy proceeding, criminal proceeding, or submitted a
claim for disability or workers compensation, including but not limited to any citations or
proceeding arising out of the Accident? If so, identify each such suit or proceeding (name and
location of court, names of all parties, docket number, and date filed) and provide a brief
description of the nature of the suit or claim and its disposition.

       ANSWER: Yes.          The settlement with State Farm was court approved.
Furthermore, Berkshire Hathaway has filed an interpleader action (18VE-CV00762). Lane
also believes he was subject to a conservatorship due to a minor settlement when he was
approximately 15.

       19.    Identify all witnesses or potential witnesses of whom You are aware who may have
knowledge concerning Your allegations in Your pleadings, and state the subject matter of their
knowledge, including those concerning the Accident, the injuries sustained by M.A.          or
her family members, damages, and any suspected defects in the design of the Child Restraint
System or the Vehicle.

      ANSWER: Please see the individuals identified in the reports prepared by the
emergency responders, as well as the individuals identified in the medical records.

        20.     If You contend that there are any other accidents or incidents that are substantially
similar to the Accident made the basis of this lawsuit, Identify all witnesses to that incident, state
the date and location of the incident, identify the make and model of child restraint system
involved, and provide a detailed description of what happened in the incident.

       ANSWER: Plaintiffs refer defendant to the Hinson v. Dorel case which was tried to
verdict which Dorel and its counsel are familiar with. Plaintiffs will supplement this
interrogatory with other similar accidents or incidents identified during discovery.




                                                  5

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 78 of 177
                             Respectfully submitted,

                       By:   /s/ Nick A. Brand
                             Chad C. Lucas         #50822
                             Nick A. Brand         #63380
                             Kuhlman & Lucas, LLC
                             1100 Main Street, Suite 2550
                             Kansas City, Missouri 64105
                             Telephone: (816) 799-0330
                             Facsimile: (816) 799-0336
                             chad@kuhlmanlucas.com
                             nick@kuhlmanlucas.com

                             and

                             Joseph R. Hillebrand
                             Brown & Crouppen, P.C.
                             211 N. Broadway, Suite 1600
                             St. Louis, MO 63102
                             Telephone: (314) 222-2222
                             Facsimile: (314) 421-0359
                             joeh@getbc.com

                             Attorneys for Plaintiff




                                6

Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 79 of 177
                               CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2019, I caused the foregoing document to be served via
e-mail upon the following counsel of record:

       John E. Franke                              Thomas P. Schult
       Franke Schultz & Mullen, P.C.               Jennifer B. Wieland
       8900 Ward Parkway                           Berkowitz Oliver LLP
       Kansas City, MO 64114                       2600 Grand Blvd., Suite 1200
       jfranke@fsmlawfirm.com                      Kansas City, MO 64108
       Attorney for Defendant                      tschult@berkowitzoliver.com
       Trevor Pettibon                             jwieland@berkowitzoliver.com
                                                   Attorneys for Defendant Dorel
                                                   Juvenile Group, Inc.




                                            /s/ Nick A. Brand
                                            Attorney for Plaintiffs




                                               7

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 80 of 177
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and                                  )
MISTY ALLMOND,                                    )
                                                  )
                       Plaintiffs,                )
                                                  )
       vs.                                        )       Case No.: 19VE-CV00084
                                                  )
DOREL JUVENILE GROUP, INC., et al.,               )
                                                  )
                       Defendants.                )

                PLAINTIFFS’ RESPONSES TO DEFENDANT DOREL
              JUVENILE GROUP’S FIRST REQUEST FOR PRODUCTION

       Plaintiffs, for their responses to Defendant Dorel Juvenile Group, Inc.’s First Request for

Production, state as follows:

       Court Documents

       1.      All pleadings, discovery, motions, orders, and judgments filed or served in any
               other lawsuit or legal proceeding arising out of or relating to the Accident.

     RESPONSE: These records can be located on Missouri’s Case.Net in cases 18VE-
CV000762 and 18VE-CV000742.

       Documents Relating to the Accident

       2.      All documents, photographs, and videos describing, depicting, or referring to the
               Accident or the scene of the Accident. This Request is intended to include all
               documents created or produced by any person, entity, public regulatory or law
               enforcement agency concerning the Accident, including any photographs,
               recordings, police or Accident reports, investigative reports, witness statements,
               memoranda, or other attachments thereto, as well as all copies of newspaper
               articles, interviews, investigative reports, investigative stories, or media broadcasts
               or stories concerning the Accident, the Child Restraint System, the Vehicle, or
               subsequent events related to the Accident.

      RESPONSE: See materials generated by the emergency responders and M.A. ’s
medical records.

       Documents Relating to the Child Restraint System

       3.      All documents, photographs, or videos that show or otherwise principally or
               materially refer or relate to the Child Restraint System.
                                                 1

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 81 of 177
      RESPONSE: OBJECTION. Plaintiffs object to this request to the extent it seeks
work product. Subject to and without waiving that objection, plaintiff refers defendant to
the materials generated by the emergency responders.

       4.     All documents concerning the transaction whereby You or M.A.          ’s other
              family member(s) initially acquired the Child Restraint System. This includes
              previous or subsequent owners.

       RESPONSE: Plaintiffs have no such documents.

       5.     Any document, manual, instruction book, or other literature that accompanied the
              Child Restraint System at the time You acquired possession of it.

       RESPONSE: Plaintiffs have no such materials.

       6.     Any other manual or instruction book referring to the Child Restraint System that
              You acquired at any time.

       RESPONSE: Plaintiffs have no such materials.

       7.     All documents referring or relating to any repairs to, malfunction of, or alterations
              or modifications made to the Child Restraint System.

       RESPONSE: Plaintiffs have no such materials.

       8.     All documents that refer or relate to any inspection, examination, investigation, or
              analysis of the Child Restraint System.

      RESPONSE: OBJECTION. Plaintiffs object to this request to the extent it seeks
work product.

       9.     All literature, tests, studies, reports or other documents which principally or
              materially support Your allegation that the Child Restraint System was defective in
              any manner.

       RESPONSE: OBJECTION. Plaintiffs object to this request to the extent is vague
and ambiguous as to what is meant by “principally or materially” supporting allegations.
Furthermore, this request is pre-mature given the fact that discovery is in its infancy.
Subject to and without waiving these objections, plaintiffs believes such materials will likely
be identified during depositions and by experts (who will be disclosed pursuant to any
scheduling order entered by the Court or agreement of the parties). In addition, plaintiffs
would refer defendant to the trial exhibits utilized in the trial of Hinson v. Dorel.

       10.    All drawings, graphics, specifications, standards, tests, or other documents which
              describe or depict any alternate design You contend should have been utilized on
              the Child Restraint System.


                                                2

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 82 of 177
        RESPONSE: OBJECTION. Plaintiffs object to this request because it is pre-mature
given the fact that discovery is in its infancy. Subject to and without waiving these objections,
plaintiffs believes such materials may be identified during depositions and by experts (who
will be disclosed pursuant to any scheduling order entered by the Court or agreement of the
parties). In addition, plaintiffs would refer defendant to the trial exhibits utilized in the trial
of Hinson v. Dorel.

       11.     All documents that principally or materially support Your contention that the Child
               Restraint System was defectively marketed or sold.

       RESPONSE: OBJECTION. Plaintiffs object to this request to the extent is vague
and ambiguous as to what is meant by “principally or materially” supporting contentions.
Furthermore, this request is pre-mature given the fact that discovery is in its infancy.
Subject to and without waiving these objections, plaintiffs believes such materials will likely
be identified during depositions and by experts (who will be disclosed pursuant to any
scheduling order entered by the Court or agreement of the parties). In addition, plaintiffs
would refer defendant to the trial exhibits utilized in the trial of Hinson v. Dorel.

       12.     A copy of any warning or instruction You contend should have been utilized with
               the Child Restraint System, along with any tests, studies, literature or other
               documents which principally or materially support Your allegation that any such
               warning or instruction would have reduced or eliminated any injuries suffered in
               the Accident.

        RESPONSE: OBJECTION. Plaintiffs object to this request because it is pre-mature
given the fact that discovery is in its infancy. Subject to and without waiving these objections,
plaintiffs believes such materials may be identified during depositions and by experts (who
will be disclosed pursuant to any scheduling order entered by the Court or agreement of the
parties).

       13.     All documents that principally or materially support Your contention that DJG was
               negligent in any way.

      RESPONSE: OBJECTION. Plaintiffs object to this request to the extent is vague
and ambiguous as to what is meant by “principally or materially” supporting contentions.
Furthermore, this request is pre-mature given the fact that discovery is in its infancy.
Subject to and without waiving these objections, plaintiffs believes such materials will likely
be identified during depositions and by experts (who will be disclosed pursuant to any
scheduling order entered by the Court or agreement of the parties). In addition, plaintiffs
would refer defendant to the trial exhibits utilized in the trial of Hinson v. Dorel.

       14.     The Child Restraint System and all of its component parts and original packaging
               at a mutually convenient time and place.

       RESPONSE: The car seat is available for defendant to inspect.



                                                3

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 83 of 177
      15.    Exemplars of all child car seats or child car seat instructions, regardless of design,
             that both (a) were being sold in the United States at the time the Child Restraint
             System was manufactured, and (b) You contend would have prevented or reduced
             M.A.            ’s injuries in the Accident. This Request is intended to include
             copies of all instruction books or labels used by manufacturers of other child
             restraint systems which contain warnings You contend DJG failed to give.

        RESPONSE: Plaintiffs do not have exemplars available for defendant to inspect at
this time. Plaintiffs will supplement this response in the future if necessary.

      Documents Relating to the Vehicle

      16.    All photographs and videos of the Vehicle.

      RESPONSE: See photographs produced.

      17.    All documents concerning the transaction whereby You or anyone else acquired the
             Vehicle.

      RESPONSE: Plaintiffs will produce such documents if located.

      18.    Registration, proof of insurance, and any other documents related to insurance for
             the Vehicle.

      RESPONSE: Plaintiffs have no such documents.

      19.    Any document, manual, instruction book, or other literature that accompanied the
             Vehicle at the time You acquired possession of it.

      RESPONSE: Plaintiffs have no such documents.

      20.    Any manual or instruction book referring to the Vehicle that You acquired at any
             time.

      RESPONSE: Plaintiffs have no such documents.

      21.    All documents referring or relating to any repairs to, malfunction of, or alterations
             or modifications made to the Vehicle.

      RESPONSE: Plaintiffs have no such documents.

      22.    All documents relating to the ownership, towing, storage, possession, location or
             repair of the Vehicle after the Accident.

      RESPONSE: Plaintiffs will produce such documents if located.

      23.    All documents that refer or relate to any inspection, examination, investigation, or
             analysis of the Vehicle.
                                               4

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 84 of 177
      RESPONSE: OBJECTION. Plaintiffs object to this request to the extent it seeks
work product. Subject to and without waiving this objection, plaintiffs refer defendants to
the materials generated by the emergency responders.

       24.    The Vehicle, all of its component parts, and all items that were inside the vehicle
              at the time of the Accident, at a mutually convenient time and place.

       RESPONSE: The vehicle is available for defendant to inspect.

       25.    Any other vehicle involved in the accident, along with its component parts and
              items inside that vehicle, at a mutually convenient time and place.

      RESPONSE: Plaintiffs do not have possession or control of the truck driven by
defendant Pettibon.

       Witness Statements or Admissions

       26.    All statements or admissions of agents or employees of DJG concerning this action
              or its subject matter. This includes prior testimony.

        RESPONSE: OBJECTION. Plaintiffs object to this request because it is an improper
request for documents and information gathered by counsel under the guise of a request
submitted to plaintiffs, and thereby improperly seeks the work product and mental
impressions of counsel. Furthermore, defendant already has its own documents and
statements (and tried the Hinson v. Dorel case on the same issue), so the only possible reason
for this request is that defendant wants to know what plaintiffs’ counsel has or is aware of
so defendant can improperly withhold damaging and prejudicial testimony, documents and
materials without getting caught. Obviously, this is improper and flies in the face of Missouri
law (or any law really) regarding discovery. Finally, plaintiffs further object to this request
as it fails to state with particularity the documents sought pursuant to Missouri Rule
58.01and is merely a catch-all discovery request which is overly broad and improper.

       27.    All statements that You, M.A.         , other relatives and/or legal guardians, or
              any other witnesses have made, given, or signed with respect to the Accident or
              causes of action alleged in Your Complaint, and all documents evidencing each
              such statement, exclusive of statements to Your attorneys. This includes prior
              testimony.

       RESPONSE: See the reports of the emergency responders.

       Documents Relating to Damages

       28.    All agreements or covenants by and between You and any other party or entity with
              respect to the Accident or the alleged damages or losses for which You seek
              recovery in this action.

       RESPONSE: See documents produced from the State Farm settlement.

                                               5

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 85 of 177
29.   All documents reflecting or evidencing a settlement or resolution with any other
      person or entity (including any insurance company) that relates in any way to the
      Accident or the claims and damages alleged in the Petition.

RESPONSE: See documents produced from State Farm settlement.

30.   All federal income tax returns filed by or on behalf of M.A.             ’s parents or
      legal guardians for the years 2012-2017.

RESPONSE: Plaintiffs produced such materials when they are obtained.

31.   All photographs or videos which depict M.A.            ’s physical condition in the
      year before the Accident and at any time following the Accident.

RESPONSE: Plaintiffs will produce photographs and videos of M.A. .

32.   All documents that principally or materially support Your contention that You have
      suffered injuries or are otherwise entitled to damages in this action.

RESPONSE: See documents produced. M.A. died.

33.   All medical, psychological, educational, social services, and child care records for
      M.A.           , including but not limited to birth and well-care records.

RESPONSE: See the medical records and autopsy produced.

34.   All prescriptions given to M.A.             or her parents and/or legal guardians in
      the two (2) years before or at any time after the Accident.

RESPONSE: Plaintiffs have no such materials.

35.   All health care insurance plans applicable to M.A.              or her parents and/or
      legal guardians for the five (5) years prior to the Accident and at any time after the
      Accident.

RESPONSE: M.A. had Missouri Medicaid.

36.   Any and all reports, records, bills and other documents supporting any claim for
      pecuniary loss or any claim for emotional distress.

RESPONSE: See materials produced.

Miscellaneous

37.   All documents relating to claims of liability made by You against any person or
      entity other than DJG with respect to this action and/or the injuries, damages, and
      losses claimed by Plaintiffs.

                                        6

Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 86 of 177
       RESPONSE: See Plaintiffs’ Petition for Wrongful Death.

       38.    The driver’s license for Misty Allmond at the time of the Accident.

      RESPONSE: Misty no longer possesses the license she had on the date of the accident,
which has been replaced.

       39.    All documents identified, referenced, or relied upon by You in response to any
              interrogatory submitted to You by any Defendant.

       RESPONSE: See materials produced.

       40.    The complete file of any expert witness retained on Your behalf.

       RESPONSE: Plaintiffs will produce expert files in accordance with any scheduling
order entered by the court or agreement of the parties.

       41.    All documents to be used as exhibits at trial, along with any remaining documents
              that principally and materially support the contentions of Your Complaint not
              previously produced.

       RESPONSE: OBJECTION. This request is overly broad, unduly burdensome and
vague as to what is meant by “principally and materially.” Subject to and without waiving
these objections, plaintiffs state they will identify trial exhibits in accordance with any
scheduling order entered by the court or agreement of the parties.

       42.    The entire insurance file for Misty Allmond and/or the Vehicle relating to the
              Accident.

       RESPONSE: Plaintiffs have no such materials.

       43.    Cell phone records for Misty Allmond and Lane Allmond showing all calls and text
              messages sent or received on the date of the Accident and the three days before and
              after the Accident.

       RESPONSE: OBJECTION. This request is overly broad, unduly burdensome, not
reasonably calculated to lead to the discovery of admissible evidence and invades plaintiffs’
privacy in that it seeks 7 days of plaintiffs’ phone records.

       44.    All documents received from any third party (including a government agency)
              relating to the Child Restraint System, the Accident, or otherwise relating to the
              subject matter of the lawsuit.

       RESPONSE: See materials produced.

       45.    All notices that You are legally required to send to the provider of any collateral
              source of claimant’s intent to claim damages from the tortfeasor.

                                               7

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 87 of 177
       RESPONSE: OBJECTION. Plaintiffs object to this request because they do not
know what defendant is requesting. If defendant will clarify what it is seeking, plaintiffs will
consider responding.

       46.    Any correspondence received from the provider of any collateral sources, including
              but not limited to, any correspondence which indicates that the collateral source
              provider intends to maintain their right of subrogation or reimbursement or waive
              their right of subrogation or reimbursement.

      RESPONSE: Plaintiffs have no such materials at this time but will supplement if and
when received.

       47.    All documents related to other incidents You contend are similar to the subject
              incident in any way.

       RESPONSE: Plaintiffs will supplement their response to this request when such
materials are obtained. Plaintiffs believe the materials they requested from defendant
relating to the Hinson v. Dorel case will be responsive to this request.

       48.    All documents filed with the Social Security Administration in relation to injuries
              sustained in the Accident.

        RESPONSE: OBJECTION. Plaintiffs object to this request to the extent that it seeks
materials from others other than M.A. as such materials are not reasonably calculated to
lead to the discovery of admissible evidence. Subject to and without waiving this objection,
plaintiffs have no such materials related to M.A. .

       49.    Executed copies of the attached authorization for any person or entity who treated
              or examined M.A.            before or in connection with the Accident.

      RESPONSE: OBJECTION. Plaintiffs object to this request as the authorization
defendant provided does not specifically prohibit ex parte communications with M.A. ’s
medical providers and is therefore overly broad. Plaintiffs will be happy to execute a proper
authorization provided by defendants.




                                               8

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 88 of 177
                             Respectfully submitted,

                       By:   /s/ Nick A. Brand
                             Chad C. Lucas         #50822
                             Nick A. Brand         #63380
                             Kuhlman & Lucas, LLC
                             1100 Main Street, Suite 2550
                             Kansas City, Missouri 64105
                             Telephone: (816) 799-0330
                             Facsimile: (816) 799-0336
                             chad@kuhlmanlucas.com
                             nick@kuhlmanlucas.com

                             and

                             Joseph R. Hillebrand
                             Brown & Crouppen, P.C.
                             211 N. Broadway, Suite 1600
                             St. Louis, MO 63102
                             Telephone: (314) 222-2222
                             Facsimile: (314) 421-0359
                             joeh@getbc.com

                             Attorneys for Plaintiff




                                9

Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 89 of 177
                               CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2019, I caused the foregoing document to be served via
e-mail upon the following counsel of record:

       John E. Franke                              Thomas P. Schult
       Franke Schultz & Mullen, P.C.               Jennifer B. Wieland
       8900 Ward Parkway                           Berkowitz Oliver LLP
       Kansas City, MO 64114                       2600 Grand Blvd., Suite 1200
       jfranke@fsmlawfirm.com                      Kansas City, MO 64108
       Attorney for Defendant                      tschult@berkowitzoliver.com
       Trevor Pettibon                             jwieland@berkowitzoliver.com
                                                   Attorneys for Defendant Dorel
                                                   Juvenile Group, Inc.




                                            /s/ Nick A. Brand
                                            Attorney for Plaintiffs




                                              10

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 90 of 177
                                                                                                        Electronically Filed - Vernon - April 30, 2019 - 03:37 PM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY
ALLMOND                                       )
                                              )
                      Plaintiffs,             )
                                              )
v.                                            )       Case No.: 19VE-CV00084
                                              )
DOREL JUVENILE GROUP and                      )
TREVOR PETTIBON                               )
                                              )
                      Defendants.             )

                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 30th day of April, 2019, a true and correct copy of Plaintiffs’

Answers to Defendant Dorel Juvenile Group’s First Set of Interrogatories and Plaintiffs’

Responses to Defendant Dorel Juvenile Group’s First Request for Production were served via

U.S. Mail and email to the following counsel of record:

       John E. Franke                                 Thomas P. Schult
       Franke Schultz & Mullen, P.C.                  Jennifer B. Wieland
       8900 Ward Parkway                              Berkowitz Oliver LLP
       Kansas City, MO 64114                          2600 Grand Blvd., Suite 1200
       jfranke@fsmlawfirm.com                         Kansas City, MO 64108
       Attorney for Defendant                         tschult@berkowitzoliver.com
       Trevor Pettibon                                jwieland@berkowitzoliver.com
                                                      Attorneys for Defendant Dorel
                                                      Juvenile Group, Inc.




                                                  1

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 91 of 177
                                                                                                      Electronically Filed - Vernon - April 30, 2019 - 03:37 PM
                                             Respectfully submitted,

                                      By:    /s/ Nick A. Brand
                                             Chad C. Lucas         #50822
                                             Nick A. Brand         #63380
                                             Kuhlman & Lucas, LLC
                                             1100 Main Street, Suite 2550
                                             Kansas City, Missouri 64105
                                             Telephone: (816) 799-0330
                                             Facsimile: (816) 799-0336
                                             chad@kuhlmanlucas.com
                                             nick@kuhlmanlucas.com

                                             and

                                             Joseph R. Hillebrand #43344
                                             Brown & Crouppen, P.C.
                                             211 N. Broadway, Suite 160
                                             St. Louis, Missouri 63102
                                             Telephone: (314) 222-2222
                                             Facsimile: (314) 421-0359
                                             joeh@getbc.com

                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of April, 2019, the foregoing document was filed with
the Clerk of the Court using the Missouri eFiling System, which sent notice of such filing to all
counsel of record.



                                                   /s/ Nick A. Brand
                                                   Attorney for Plaintiffs




                                                2

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 92 of 177
                                                                                                Electronically Filed - Vernon - April 30, 2019 - 01:40 PM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND, et al.,                             )
                                                  )
                      Plaintiffs,                 )
                                                  )
       vs.                                        )     Case No.: 19VE-CV00084
                                                  )
DOREL JUVENILE GROUP, INC., et al.,               )
                                                  )
                      Defendants.                 )


                                CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant Dorel Juvenile Group, Inc. hereby certifies that

on April 30, 2019, true and complete copies of:

              Defendant Dorel Juvenile Group’s, Inc.’s Answers to Plaintiffs’ First Set of
               Interrogatories; and
              Defendant Dorel Juvenile Group’s, Inc.’s Responses to Plaintiffs’ First Set of
               Request for Production

were served via electronic mail to the following counsel of record:


       Chad C. Lucas                                        John E. Franke
       Nick A. Brand                                        Franke Shultz & Mullen, P.C.
       Kuhlman & Lucas, LLC                                 8900 Ward Parkway
       1100 Main Street, Suite 2550                         Kansas City, Missouri 64114
       Kansas City, Missouri 64105                          jfranke@fsmlawfirm.com
       chad@kuhlmanlucas.com
       nick@kuhlmanlucas.com                                Attorneys for Defendant
                                                            Trevor Pettibon
       Attorneys for Plaintiffs


       Joseph R. Hillebrand
       Brown & Crouppen, P.C.
       211 N. Broadway, Suite 1600
       St. Louis, Missouri 63102
       joeh@getbc.com

       Attorneys for Plaintiffs



        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 93 of 177
                                                                                                      Electronically Filed - Vernon - April 30, 2019 - 01:40 PM
Dated: April 30, 2019                         Respectfully submitted,

                                              BERKOWITZ OLIVER LLP


                                              By: /s/ Thomas P. Schult
                                                 Thomas P. Schult, MO Bar #29986
                                                 Jennifer B. Wieland, MO Bar #57271
                                                 2600 Grand Boulevard, Suite 1200
                                                 Kansas City, Missouri 64108
                                                 Telephone: (816) 561-7007
                                                 Facsimile: (816) 561-1888
                                                 tschult@berkowitzoliver.com
                                                 jwieland@berkowitzoliver.com

                                              Attorneys for Defendant Dorel Juvenile
                                              Group, Inc.




              CERTIFICATE OF ORIGINAL SIGNATURE AND SERVICE

        I certify that a copy of the Certificate of Service was electronically filed with the Court
this 30th day of April 2019, which will effectuate service on all attorneys of record. In addition,
the undersigned certifies that he signed the original and will maintain it in compliance with Rule
55.03.


                                                 /s/ Thomas P. Schult
                                              Attorneys for Defendant Dorel Juvenile
                                              Group, Inc.




                                      2
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 94 of 177
                                                                                                      Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND, et al.,                            )
                                                 )
                       Plaintiffs,               )
                                                 )
               vs.                               )       Case No.: 19VE-CV00084
                                                 )
DOREL JUVENILE GROUP, INC., et al.,              )
                                                 )
                       Defendants.               )


     SUGGESTIONS IN SUPPORT OF MOTION OF DOREL JUVENILE GROUP, INC.
        FOR THE ENTRY OF A PROTECTIVE ORDER AND OPPOSITION TO
           PLAINTIFFS’ MOTION FOR ENTRY OF PROTECTIVE ORDER

        These Suggestions are filed in support of Dorel Juvenile Group, Inc.’s (“DJG”) Motion for

Entry of a Protective Order.

I.      INTRODUCTION

        Both parties agree that entry of a protective order is appropriate to protect certain

confidential and proprietary information that may be produced by DJG. The parties disagree,

however, as to whether the protective order should contain a “sharing provision,” allowing

Plaintiffs to distribute DJG’s documents and information with parties not involved in this

litigation.

        The broad sharing provision contained in Plaintiffs’ proposed order is unacceptable to DJG.

The sharing provision is unnecessary to resolve this lawsuit; undercuts future courts’ abilities to

oversee their own discovery; presents undue burdens for the Court in ensuring the confidentiality

of documents; leaves Plaintiffs’ counsel in charge of DJG’s confidential information; and subjects

DJG to a heightened risk that its competitors would obtain confidential and proprietary

information. DJG further opposes the entry of Plaintiffs’ proposed Protective Order because it

improperly attempts to incorporate discovery requests into a Protective Order.



         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 95 of 177
                                                                                                       Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
       A.      Background

               1.     The Accident and the Lawsuit

       Plaintiffs’ lawsuit arises from a June 8, 2018 vehicle accident on CRD 300 Road in Vernon

County, Missouri. Plaintiff Misty Allmond was driving a 2002 Jeep Liberty with Plaintiff Lane

Allmond riding in the front passenger seat, B.A.            seated in the rear driver-side position,

and decedent M.A.             seated in a Summit child restraint system in the rear center position.

The Allmond vehicle collided with a Peterbilt truck driven by defendant Trevor Pettibon.

       Plaintiffs filed this lawsuit against DJG and Trevor Pettibon on March 4, 2019. Plaintiffs’

claims against DJG sound in strict liability and negligence as to the design, manufacture, testing,

warning, and sale of the Summit child restraint system.

               2.     Plaintiffs’ Proposed Protective Order

       On April 30, 2019, DJG responded to Plaintiffs’ written discovery requests and produced

non-confidential documents, but objected to producing certain documents that contain confidential

information before the Court enters a suitable protective order. Specifically, DJG is prepared to

produce additional documents that contain commercially sensitive, confidential, and trade secret

information, with adequate assurance that this highly valuable commercial information will be

safeguarded as required by Supreme Court Rule 56.01(c).


II.    ARGUMENT

       A.      Standard

       Rule 56.01 provides for the entry of protective orders:

       Upon motion by a party or by the person from whom discovery is sought, and for
       good cause shown, the court may make any order which justice requires to protect
       a party or person from annoyance, embarrassment, oppression, or undue burden or
       expense, including one or more of the following:

       (2) that the discovery may be had only on specified terms and conditions. . . .



                                      2
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 96 of 177
                                                                                                      Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
Rule 56.01(c).1 “The trial judge has broad discretion to determine the appropriateness and terms

of the protective orders for documents produced during discovery.” State ex rel. Ford Motor Co.

v. Manners, 239 S.W.3d 583, 586 (Mo. banc 2007) (citing Rule 56.01(c)).


        B.      The Court Should Deny Plaintiffs’ Motion for A Protective Order Because
                Plaintiffs Are Not Entitled to A Sharing Provision and Their Proposed
                Language Does Not Adequately Protect DJG’s Confidential Documents

        Plaintiffs’ proposed sharing provision is broad, allowing counsel to share DJG’s

confidential documents with “counsel representing any party to have been injured in an accident

involving a Dorel Safety 1st car seat and/or any of the components of the car seat which is the

subject of this litigation.”

        The Court should deny Plaintiff’s Motion for a Protective Order because the proposed

sharing provision eviscerates the substance and effect of any protective order, compromises the

protection to which confidential documents are entitled, inevitably leading to improper disclosures

to attorneys who would not be entitled to certain documents under the laws of their own

jurisdictions, and drives up litigation costs for the defendants with little corresponding benefit.

                1.      The Missouri Supreme Court Has Signaled That Broad Sharing
                        Provisions Are Improper

        At the outset, the Court should note that there are no Missouri appellate cases approving

sharing provisions in protective orders. Rather, the leading Missouri case on the issue of sharing

provisions, State ex rel. Ford Motor Co. v. Manners, 239 S.W.3d 583 (Mo. banc 2007), indicates

that non-sharing provisions are proper.



1
  Furthermore, Rule 56.01 is modeled after Federal Rule of Civil Procedure 26(c). Accordingly,
federal precedent is strong and persuasive authority regarding Rule 56.01(c) and protective orders.
State ex rel. Blue Cross and Blue Shield of Missouri v. Anderson, 897 S.W.2d 167, 170 (Mo. App.
1995); Stortz v. Seier, 835 S.W.2d 540, 541 (Mo. App. 1992).



                                      3
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 97 of 177
                                                                                                         Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
       In Ford Motor, plaintiffs’ and defendants’ counsel agreed to a non-sharing provision during

discovery. Id. at 584. After the case settled and was dismissed, the Circuit Court ruled that the

non-sharing provision was no longer in effect. Id. at 586. But the Supreme Court reversed via

writ of prohibition, finding that the defendant was entitled to continue relying on the protective

provision. Id. at 588. Although the Supreme Court was not squarely presented with the issue here,

its discussion of sharing provisions indicates that it would find broad sharing provisions, such as

the one suggested by Plaintiffs, to be improper.2

       Critically, the Court reasoned that discovery in a given case should be tailored to the needs

of that case, not other pending or hypothetical cases. Id. at 588-89. “The discovery process is

primarily designed to facilitate an orderly and efficient resolution of individual lawsuits, not to

provide a national database.” Id. at 589 (emphasis added).




2 A majority of decisions in other jurisdictions also rejects sharing provisions like that sought be
Plaintiffs. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32 (1984) (“A litigant has no First
Amendment right of access to information made available only for purposes of trying his suit.”);
In re Remington Arms Co., Inc., 952 F.2d 1029, 1033 (8th Cir. 1991) (“[U]se of the discovered
information should be limited to the particular lawsuit in which it has been shown to be both
relevant and necessary to the prosecution of the case.”); Massachusetts v. Mylan Laboratories,
Inc., 246 F.R.D. 87, 91 (D. Mass. 2007) (noting undue risk to defendants created by sharing
provisions that otherwise “would do nothing to advance the present litigation”); Blanchard & Co.,
Inc. v. Barrick Gold Corp., 02-3721, 2004 WL 737485, at *10 (E.D. La. Apr. 5, 2004) (quoting
Asch/Grossbardt, Inc. v. Asher Jewelry Co., Inc., 2003 WL 660833, at *2 (S.D. N.Y. February 28,
2003)) (“In summary, ‘ample precedent exists for limiting disclosure of highly sensitive,
confidential or proprietary information to outside attorneys and experts, particularly when there is
some risk that a party might use the information or disseminate it to others who might employ it
to gain a competitive advantage over the producing party.’”); Culinary Foods, Inc. v. Raychem
Corp., 151 F.R.D. 297 (Order clarified, 153 F.R.D. 614 (N.D. Ill. 1993)) (holding confidential
information should not be subject to sharing order because sharing provision would raise risk that
defendant’s competitors could access confidential information, enforcement of protective order
would be overly burdensome for defendant, and sharing provision could cause confusion in other
cases with non-sharing provisions); Sasu v. Yoshimura, 147 F.R.D. 173, 176 (N.D. Ill. 1993)
(citing Seattle Times, 467 U.S. at 32-34) (“[t]here is . . . no right to use pretrial discovery in one
case for the prosecution of another case”).



                                      4
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 98 of 177
                                                                                                         Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
       Plaintiffs’ attempt to transform discovery in this case into a potential database for

speculative future cases is contrary to the rationale in Ford Motor. Moreover, the Allmonds’

interests are not jeopardized without a sharing provision. In fact, the Allmond family will not

directly benefit from any sharing provision.       They will have access to DJG’s confidential

documents regardless of whether their counsel can share them with collateral litigants. Biazari v.

DB Industries, LLC, 2017 WL 1498122 *4 (W.D. Va. 2017) (finding sharing provision

inappropriate, in part, where there was no benefit to Plaintiff who would receive documents

regardless of existence of sharing provision).

       On the other hand, a sharing provision disproportionately burdens and harms DJG’s

interests. For example, document sharing between parties and non-parties increases the burden on

DJG to respond to discovery requests demanding disclosure or authentication of documents

concerning products having absolutely no relevance to the product at issue. In fact, the problem

has already arisen in this case. Perhaps acting on a “hot tip” from a fellow plaintiff’s lawyer, or

as a result of having viewed documents produced in another DJG lawsuit, counsel for the plaintiffs

demanded all documents stemming from a 2015 case from the Eastern District of Texas. This

problem will only get worse if opposing counsel are permitted to distribute DJG’s property willy-

nilly to anyone who claims an interest in prosecuting a claim concerning any “seat” “alleged” to

have originated with DJG.

       Second, sharing provisions also make it more difficult for DJG to protect its confidential

information. DJG is a leading designer and manufacturer of juvenile products, including child

restraint systems, in a highly competitive industry. Having spent considerable sums to develop its

own products and to submit them to substantial internal testing, DJG has an important interest in

ensuring that any disclosure of its confidential resources, both technical and financial, occurs under




                                      5
        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 99 of 177
                                                                                                          Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
carefully monitored circumstances. DJG protects this interest by insisting upon protective orders

in all pending cases and by producing all documents with a bates-label unique to each case. Here,

the Court’s ability to protect DJG’s interests in its property is limited by its geographic reach.

Litigants and potential litigants in state courts across the country who are not parties to this action

cannot seriously be expected to give the Orders of the Court any deference when it comes to proper

usage and protection of DJG’s confidential documents.

          Accordingly, to the extent DJG properly designates certain documents as confidential,

these documents should not be distributed to anyone who is not a party, an attorney for a party, an

employee of an attorney for a party, or a representative of any insurance company who represents

the interests of a party. Here, the Court should enter a protective order that does not contain a

sharing provision. Then, third parties seeking access to documents produced in this case can

request intervention and attempt to make an appropriate showing before the Court, rather than to

deputize the attorneys for the Allmonds to propose “sharing” to other lawyers in other litigation.

See Massachusetts v. Mylan Laboratories, Inc., 246 F.R.D. 87, 91 (D. Mass. 2007) (describing

alternative mechanisms for third-parties to seek access to documents and/or information through

judicial proceedings); Biazari v. DB Industries, LLC, 2017 WL 1498122 *5 (W.D. Va. 2017)

(same).

          C.     The Court Should Not Allow Plaintiffs to Insert Discovery Requests into a
                 Protective Order

          In addition, Plaintiffs should not be allowed to include discovery requests in a Protective

Order. See generally Missouri Sup. Ct. Rules 57.01, 58.01.

          Despite the discovery procedures set out in the Missouri Supreme Court Rules, Paragraph

1, subparts a through e, of Plaintiffs’ proposed Protective Order contains a list of documents that

Plaintiffs believe DJG should produce. DJG has already answered Plaintiffs’ discovery requests



                                      6
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 100 of 177
                                                                                                    Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
and identified documents it believes are responsive to those requests. By including a list of

documents that Plaintiffs believe they are entitled to receive, Plaintiffs are circumventing the

discovery process and DJG’s objections.       If Plaintiffs have objections to DJG’s discovery

responses and/or documentary production, Plaintiffs may avail themselves of the mechanisms

provided in Missouri Supreme Court Rule 61.01. Plaintiffs should not be allowed to provide a

pre-emptive self-remedy by seeking to have the Court enter a Protective Order that calls for the

disclosure of specific documents. Accordingly, the Court should deny Plaintiffs’ Motion for a

Protective Order on this ground also.

III.   CONCLUSION

       Entering a Protective Order with a sharing provision would increase the risk that DJG’s

competitors may access confidential information, increase the Court’s burden in policing

confidentiality designations, and give Plaintiffs’ counsel control over DJG’s confidential

information. At the same time, a sharing provision is unnecessary to resolve this lawsuit and its

absence in no way harms the Allmonds’ interests. Plaintiff’s proposed Protective Order also

inappropriately includes discovery requests. For these reasons, DJG moves the Court to deny

Plaintiffs’ Motion and enter a Protective Order in the form attached as Exhibit A.




                                      7
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 101 of 177
                                                                                                      Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
Dated: June 3, 2019                           Respectfully submitted,

                                              BERKOWITZ OLIVER LLP

                                              By: /s/ Thomas P. Schult
                                                 Thomas P. Schult, MO Bar #29986
                                                 Jennifer B. Wieland, MO Bar #57271
                                                 2600 Grand Boulevard, Suite 1200
                                                 Kansas City, Missouri 64108
                                                 Telephone: (816) 561-7007
                                                 Facsimile: (816) 561-1888
                                                 tschult@berkowitzoliver.com
                                                 jwieland@berkowitzoliver.com

                                              Attorneys for Defendant Dorel Juvenile
                                              Group, Inc.



              CERTIFICATE OF ORIGINAL SIGNATURE AND SERVICE

        I certify that a copy of the Certificate of Service was electronically filed with the Court
this 3rd day of June 2019, which will effectuate service on all attorneys of record. In addition,
the undersigned certifies that he signed the original and will maintain it in compliance with Rule
55.03.


                                                 /s/ Thomas P. Schult
                                              Attorney for Defendant Dorel Juvenile
                                              Group, Inc.




                                      8
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 102 of 177
                                                                    Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
                Exhibit A




Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 103 of 177
                                                                                                     Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND, et al.,                            )
                                                 )
                       Plaintiffs,               )
                                                 )
               vs.                               )       Case No.: 19VE-CV00084
                                                 )
DOREL JUVENILE GROUP, INC., et al.,              )
                                                 )
                       Defendants.               )



                          STIPULATED PROTECTIVE ORDER
                       REGARDING CONFIDENTIAL DOCUMENTS


       NOW COME the parties, by and through their attorneys, and by agreement enter into the

following protective order governing the confidentiality of documents produced by the parties

during the above-captioned litigation:

       IT IS HEREBY ORDERED:

       1.      This Protective Order shall govern all documents, computer disks, information,

and tangible materials which the parties shall designate as “confidential”;

       2.      The parties may specifically designate as “confidential” any documents,

information, or materials of a proprietary, financial, or competitively sensitive nature, or which

otherwise implicate any recognized privacy interest, by placing in a conspicuous location a stamp

bearing the legend “confidential” or the like;

       3.      Any party may also designate as confidential any portion of a deposition transcript

of its agent or employee that it deems to include confidential information;




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 104 of 177
                                                                                                     Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
       4.      No documents, information or materials designated as “confidential” by another

party shall be furnished, shown, or otherwise disclosed to any person unaffiliated with the

designating party except the following qualified persons: (1) counsel for the parties, their

associate attorneys, paralegal assistants, and clerical employees assisting such counsel and

employees; (2) essential employees of the parties with whom it is necessary to consult in

connection with the prosecution of this cause; and (3) outside consultants and experts retained by

the parties to consult and/or assist counsel in the preparation and trial of this action.     All

documents, information, and materials that are designated as confidential shall be used solely for

the preparation and trial of this action and for no other purpose;

       5.      Before any third person who is not a party or counsel of record, including

consultant and/or experts, receives or reviews documents, information, or materials designated as

“confidential” by another party, he or she shall be provided with a copy of this Protective Order

and shall agree in writing to be bound by its terms by executing a copy of the attached

“Acknowledgment.” Executors of said Acknowledgment shall be vicariously responsible for any

violation of this Protective Order effected by any person who has received or reviewed

information from the executor that was designated by another party as “confidential,” and who

has not executed a copy of the attached “Acknowledgment.” Said Acknowledgment for any

particular expert or consultant shall initially be held by counsel for the parties receiving

confidential information and promptly released to counsel for the designating parties when such

expert or consultant is disclosed, receives confidential information if he or she is already

disclosed, or at the end of the case, whichever comes first. Counsel for the respective parties

shall also maintain a list of each and every person to whom they have disclosed material subject

to this Protective Order, with such list available for production to the Court upon an appropriate



                                      2
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 105 of 177
                                                                                                      Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
Order. An Acknowledgment shall not be required for counsel of record, counsel’s employees, or

any party, all of whose conduct is regulated directly by this Order;

         6.    All copies, reproductions, extracts, and summaries of documents, answers to

interrogatories, responses to requests for admission, testimony and other materials and

information, as well as briefs and other Court papers that quote or refer to confidential

documents, information, or materials shall also be subject to the provisions of this Protective

Order;

         7.    Whenever filed with the Court for any reason, all designated materials disclosed

by any party shall be filed with the Court under seal and shall be kept under seal until further

order of the Court. However, such designated materials shall continue to be available to the

Court and to such persons who are permitted access to the same under this Protective Order.

Where possible, only the confidential portions of filings with the Court shall be filed under seal;

         8.    Nothing contained in this Protective Order shall bar or restrict the parties’

attorneys from rendering advice to their respective clients with respect to this litigation. This

Protective Order shall not prevent the use of “confidential” documents, information, or materials

at a deposition, so long as reasonable advance notice is given to the opposing party that the other

party will or may use confidential materials, so that the documents, information, or materials

shall be disclosed or displayed only upon the implementation of reasonable safeguards to

preserve their confidentiality;

         9.    The inadvertent or unintentional disclosure of “confidential” information,

produced after the effective date of this Protective Order, regardless of whether the information

was so designated at the time of disclosure, shall not be deemed a waiver in whole or in part of a

party’s claim of confidentiality either as to specific information disclosed therein or on the same



                                        3
         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 106 of 177
                                                                                                          Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
or related subject matter, provided that the party asserting the claim of confidentiality informs the

opposing party of its claim within a reasonable time after learning of the disclosure;

       10.     Materials designated as “confidential” shall not be placed or deposited in any sort

of data bank or otherwise be made available to indiscriminate or general circulation to lawyers,

litigants, consultants, expert witnesses, or any other persons or entities. This paragraph and the

other provisions of this Protective Order shall not apply to materials which, if challenged by

another party, the Court rules are not entitled to protection;

       11.     All parties other than DJG, including their counsel, technical consultants, and/or

experts shall not otherwise sell, offer, advertise, publicize, or provide under any condition, any

information provided and designated as “confidential” by DJG, to any competitor of DJG;

       12.     Within thirty (30) days of the conclusion of this case, defined as the latest of the

completion of the trial and appeals, if any, in this action, or at the satisfaction of any judgment, or

upon conclusion of any settlement, if any, the other parties agree to return all copies of

“confidential” documents, information, or materials to the designating party. Each party in

receipt of designated documents shall deliver to the designating party an affidavit within thirty

(30) days of the conclusion of this case certifying that all such confidential information and

copies thereof, excerpts from and summaries of such information, have been returned to the party

who produced such confidential information. The parties shall further provide, within thirty (30)

days of the conclusion of this case, affidavits from each testifying or consulting expert to which

they have provided such information, certifying their compliance with this provision;

       13.     If any party elects to challenge a designation of “confidential” made by the other

party, the challenging party shall provide written notice to the designating party within thirty (30)

days of receipt of the document(s) in question.          The notice shall specify the documents,



                                      4
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 107 of 177
                                                                                                        Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
information, or materials for which the designation is challenged, and the basis for the challenge.

Thereafter, the provisions of the agreement shall apply to such materials for a period of sixty (60)

days only, and shall expire unless the producing party files a motion for protective order from the

court prior to such time. In the event such motion is filed, the terms of this Protective Order shall

remain in place as to such documents, information, and materials until the Court rules upon the

motion;

       14.     All materials designated as confidential shall be treated as such pursuant to the

terms of this Protective Order until further order of this Court. Such a designation raises no

presumption that the information or documents are entitled under the law to protection;

       15.     The determination of how any material designated as “confidential” shall be used

at the trial of this case, if any, is not made at this time. Rather, any such determination will be

made prior to trial;

       16.     The terms of this Protective Order shall become effective when it is mutually

executed by the respective attorneys for the parties and shall survive and remain in full force and

effect after conclusion of this cause of action.

       The following representatives agree to this Protective Order.



By:                                                   By:
       Attorneys for Plaintiffs                                      Attorneys for Defendants



Dated: _______________
                                                              Hon.




                                      5
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 108 of 177
                                                                                                        Electronically Filed - Vernon - June 03, 2019 - 05:11 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND, et al.,                               )
                                                    )
                        Plaintiffs,                 )
                                                    )
                vs.                                 )      Case No.: 19VE-CV00084
                                                    )
DOREL JUVENILE GROUP, INC., et al.,                 )
                                                    )
                        Defendants.                 )


                                      ACKNOWLEDGMENT


         I,                                    , hereby acknowledge that I have read the Protective

Order entered on                                        , in connection with the above-captioned

complaint, and that I am familiar with its terms.

         The undersigned further acknowledges that he or she fully understands the provisions of the

Protective Order, agrees to be bound by those provisions, consents to the jurisdiction of the above-

referenced Court over his or her person, and has been apprised of the penalties attendant upon a

violation of any of said provisions, including the possibility of penalties being imposed as a result

of being held in contempt of court for violating the Protective Order, and any other damages

causally related to said violation.




Dated:




         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 109 of 177
                                                                                                       Electronically Filed - Vernon - June 03, 2019 - 05:07 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND, et al.,                             )
                                                  )
                       Plaintiffs,                )
                                                  )
               vs.                                )       Case No.: 19VE-CV00084
                                                  )
DOREL JUVENILE GROUP, INC., et al.,               )
                                                  )
                       Defendants.                )


                  MOTION OF DOREL JUVENILE GROUP, INC.
         FOR THE ENTRY OF A PROTECTIVE ORDER AND OPPOSITION TO
           PLAINTIFFS’ MOTION FOR ENTRY OF PROTECTIVE ORDER

       COMES NOW defendant Dorel Juvenile Group, Inc. (“DJG”) and, pursuant to Missouri Rule

of Civil Procedure 56.01, moves this Court for the entry of a Protective Order.

       Plaintiffs’ proposed Protective Order is unacceptable to DJG because it contains a document

redistribution provision (charitably described as “sharing”) that is not necessary for the efficient

handling of the case, but does have the potential to damage DJG’s competitive interests, and is not

favored under Missouri law.

       Plaintiffs do not need to share DJG’s confidential documents with other parties from other

cases in order to prepare their own case for trial. On the other hand, DJG is disproportionately

burdened and harmed if such redistribution occurs because DJG has to deal with the expense and

confusion of the wrong product’s documents showing up in some other case, and because sharing

provisions make it more difficult for DJG to protect its confidential information. The Missouri

Supreme Court has also signaled that non-sharing provisions are proper because discovery should be

tailored to the specific case at-issue, and “not to provide a national database” of information and

documents. See State ex rel. Ford Motor Co. v. Manners, 239 S.W.3d 583, 589 (Mo. banc 2007).




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 110 of 177
                                                                                                          Electronically Filed - Vernon - June 03, 2019 - 05:07 PM
        Furthermore, Plaintiffs’ Protective Order improperly attempts to incorporate discovery

requests into a Protective Order.

        For these reasons and those stated at greater length in the Suggestions in Support of Motion

filed contemporaneously by DJG, Defendant moves the Court to deny Plaintiffs’ Motion and grant

Defendant’s Motion for Protective Order.



Dated: June 3, 2019                             Respectfully submitted,

                                                BERKOWITZ OLIVER LLP

                                                By: /s/ Thomas P. Schult
                                                   Thomas P. Schult, MO Bar #29986
                                                   Jennifer B. Wieland, MO Bar #57271
                                                   2600 Grand Boulevard, Suite 1200
                                                   Kansas City, Missouri 64108
                                                   Telephone: (816) 561-7007
                                                   Facsimile: (816) 561-1888
                                                   tschult@berkowitzoliver.com
                                                   jwieland@berkowitzoliver.com

                                                Attorneys for Defendant Dorel Juvenile
                                                Group, Inc.



                CERTIFICATE OF ORIGINAL SIGNATURE AND SERVICE

       I certify that a copy of the Certificate of Service was electronically filed with the Court this
3rd day of June 2019, which will effectuate service on all attorneys of record. In addition, the
undersigned certifies that he signed the original and will maintain it in compliance with Rule 55.03.


                                                   /s/ Thomas P. Schult
                                                Attorney for Defendant Dorel Juvenile
                                                Group, Inc.




                                      2
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 111 of 177
                                                                                                         Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
                IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY
ALLMOND                                         )
                                                )
                         Plaintiffs,            )
                                                )
v.                                              )       Case No.: 19VE-CV00084
                                                )
DOREL JUVENILE GROUP and                        )
TREVOR PETTIBON                                 )
                                                )
                         Defendants.            )

 PLAINTIFFS’ RESPONSE TO MOTION OF DOREL JUVENILE GROUP, INC. FOR
  THE ENTRY OF A PROTECTIVE ORDER AND OPPOSITION TO PLAINTIFFS’
              MOTION FOR ENTRY OF A PROTECTIVE ORDER

          Come now plaintiffs by and through their attorneys of record, and for their Response to

Motion of Dorel Juvenile Group, Inc. for the Entry of a Protective Order and Opposition to

Plaintiff’s Motion for Entry of a Protective Order states as follows:



     I.      Background and Procedural History



          On April 23, 2019, plaintiffs filed their Motion for Protective Order. After discussion with

Defendant’s counsel, it was determined briefing would be necessary on certain issues. The Court

agreed to a briefing schedule on May 23, 2019 permitting Defendant to file its briefing by June 3,

2019 and Plaintiff to file any responsive briefing by July 3, 2019. Defendant filed its Motion of

Dorel Juvenile Group, Inc. for the Entry of a Protective Order and Opposition to Plaintiffs’ Motion

for Entry of a Protective Order on June 3, 2019, attaching a proposed protective order. Plaintiffs

reviewed this proposed protective order and agree to abandon the initial proposed protective order

and to work off Defendant’s template. On June 17, 2019, plaintiffs provided their proposed



                                               Page 1 of 9

          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 112 of 177
                                                                                                        Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
revisions to this protective order to Defendant with the changes tracked.



   II.      Arguments and Authority

            a. Disclosure to non-competitor third parties

         Sharing confidential documents with counsel for other similarly situated plaintiffs
         is necessary for the equitable proceeding of discovery and is done at no risk to
         Defendant.

            b. The conclusion of litigation

         The requesting party must be permitted to retain the documents at the conclusion
         of litigation as these documents are part of plaintiffs’ file, and the work product of
         plaintiffs’ counsel.


         As stated above, plaintiffs have agreed to work off Defendant’s protective order template

and have provided their tracked revisions to Defendant. The proposed protective order submitted

herewith is based upon Defendant’s template with certain changes made by plaintiffs. Plaintiffs

believe the sharing of documents with attorneys outside this litigation alleging their clients have

been injured/killed by the Dorel Safety 1st child seat is necessary to protect the interests of those

injured by this product. Further, it appears plaintiffs and Defendant have a dispute as to the

handling of documents at the conclusion of litigation. Each will be discussed in turn.

         a. Disclosures to non-competitor third parties

         The first dispute which could not be resolved is the breadth with which dissemination of

confidential documents is permitted under the protective order. Defendant would like to limit the

dissemination of documents solely to participants in this litigation. Plaintiffs are seeking language

permitting dissemination of documents to those attorneys who also represent parties who allege

injuries or death due to the Dorel Safety 1st child seat.

         The universe of documents in any case regarding allegations of a dangerous product is


                                               Page 2 of 9

         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 113 of 177
                                                                                                     Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
always going to governed by the manufacturer/designer of said product, in this case, Defendant.

Prohibiting sharing between counsel representing similarly situated plaintiffs allows Defendant,

and Defendant only, to know the identity of documents in its possession and which documents

may be responsive to discovery. This promotes the use of objections and obfuscation in discovery

to keep documents secret, and unnecessarily complicates discovery by limiting plaintiffs’ ability

to identify documents with specificity. It also leads to additional unnecessary discovery disputes

and forces similarly situated plaintiffs to litigate completely different cases based upon the

documents produced to them without knowledge of what has been provided to other similarly

situated plaintiffs. Because Defendant necessarily controls the universe of documents, certain

measures are necessary to ensure plaintiffs in substantially similar cases receive a fair shake in

discovery. One such measure to protect against this inequity is to permit sharing between counsel

for these similarly situated plaintiffs injured by the product. This allows plaintiffs to stand on

equal footing with the manufacturer/designer as plaintiffs will have equal knowledge regarding

the documents.    It is without a doubt that if Defendant hires different counsel in various

jurisdictions where they are involved in litigation each is provided access to the documents, and

there is no viable explanation as to why those damaged by Defendant’s product should not be

given the same fair treatment. “Shared discovery is an effective means to insure full and fair

disclosure. Parties subject to a number of suits concerning the same subject matter are forced to

be consistent in their responses by the knowledge that their opponents can compare responses…In

addition to making discovery more truthful, shared discovery makes the system itself more

efficient.” Raymond Handling Concepts, Corp. v. Superior Court, 39 Cal. App. 4th 584, 588 (1995)




                                            Page 3 of 9

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 114 of 177
                                                                                                                        Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
[internal citations omitted] 1. A sharing provision with counsel representing plaintiffs damaged

by the same product not only makes sense, but it is supported by Missouri Courts and the only

equitable way to conduct discovery in cases regarding mass manufactured products.

         Defendant would have this Court believe there is some substantial risk that these

documents will be simply sent out into the world with no protections if this sharing provision is

adopted by this Court. This is a red herring and not a viable concern for a couple of reasons. First,

the concern expressed ignores the plain language of the proposed protective order which

specifically limits to whom the documents may be disseminated outside of the current litigation.

Essentially, Defendant is stating its concern plaintiffs’ counsel will disregard the plain language

of the protective order and send the documents to whomever they please rather than limiting

dissemination only to those who are specifically laid out in the protective order. This simply is

without any basis and is not a realistic concern. Further, if it were somehow a realistic concern, it

is not a concern which would be cured with stricter sharing language, so the proposed solution

doesn’t even solve the manufactured problem. Second, the protective order proposed by plaintiffs

strictly limits sharing to Officers of the Court who would be subject to the same protective order

as entered in the current litigation. Again, the hypothetical concern of an officer of the Court

disseminating documents in violation of a Court Order is highly speculative and not a viable

concern. There is virtually no risk of Defendant’s competitors getting Defendant’s proprietary and

confidential information through a sharing provision permitting sharing with counsel for other



1
 Numerous Missouri Courts have entered sharing protective orders. See Gilliam et al. v. General Motors Corporation,
et al., Circuit Court of Johnson County, attached hereto as Exhibit B; Wilson v. DaimlerChrylser Corporation, et al.,
Circuit Court of Jefferson County, attached hereto as Exhibit C; McNeely et al. v. Ford Motor Company et al., Circuit
Court of Greene County, attached hereto as Exhibit D; Phelps v. Ford Motor Company, et al., Circuit Court of
Jefferson County, attached hereto as Exhibit E; Arbuckle v. Ford Motor Company, et al., Circuit Court of Jackson
County at Independence, attached hereto as Exhibit F; Hachinsky, et al. v. Ford Motor Company, et al., Circuit Court
of Jackson County at Independence, attached hereto as Exhibit G, and Nunez v. Johnny Londoff Chevrolet Inc., et al.,
Circuit Court of St. Louis County, attached hereto as Exhibit H.

                                                    Page 4 of 9

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 115 of 177
                                                                                                         Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
similarly situated plaintiffs. The much bigger risk to Defendant’s proprietary and confidential

information becoming public is trying cases in a public courtroom, like it did regarding this specific

product in Hinson v. Dorel Juvenile Group, Inc. Finally, if there is any “heightened risk” as

claimed by Defendant, it is far outweighed by the benefits of a sharing provision as laid out more

completely above. Because there is no viable concern regarding Defendant’s competitors receiving

its confidential and proprietary information, the Court should adopt plaintiffs’ sharing provision

in the protective order.

       Another stance taken by Defendant is each plaintiff damaged by Defendant’s product

should be forced to start at square one of discovery when that process has already taken place in

litigation elsewhere. This is inequitable as Defendant is certainly not starting at square one with

regards to the documents in its possession. This is an inefficient use of time and resources in

forcing plaintiffs all over the country to relitigate discovery issues regarding documents which

have already been produced in other cases elsewhere around the nation. Conducting discovery in

this fashion permits plaintiff A in Texas get different documents related to the same product than

plaintiff B in Missouri. For that matter, it permits plaintiff C in one Missouri Court to receive

different documents from plaintiff D in a different Missouri Court. This doesn’t make any sense

and is an inequitable way to conduct discovery. It is also contrary to Missouri law: “The Court

agrees that discovery should be conducted in the most practical and cost efficient way possible.”

State ex rel. Ford Motor Co. v. Manners, 239 S.W.3d 583, 588 (Mo.banc 2007). Plaintiffs who

have been damaged by the product at issue should be permitted to share documents with other

similarly situated plaintiffs to prevent these types of inequities from occurring in litigation.

       Beyond this, there is no law supporting such a restrictive protective order, as that suggested

by Defendant. The protective order in this case is sought pursuant to Missouri Supreme Court



                                              Page 5 of 9

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 116 of 177
                                                                                                                    Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
Rule 56.01(c)(7) which permits a protective order over trade secrets and research and development.

The purpose of this type of protective order is to protect Defendant’s trade secrets from discovery

by its business competitors. It is not to protect Defendant from other litigants, to prevent other

litigants from learning what responsive documents Defendant possesses, or to allow it protection

from disclosing damaging documents in litigation.

        Defendant relies heavily on State ex rel. Ford Motor Co. v. Manners, in support of its

conclusion that a sharing provision should not be permitted; however, this case is not on point, nor

is it instructive on this issue. 2 239 S.W.3d 583 (Mo.banc 2007). In fact, in Manners, the Court

adopted a sharing protective order which permitted dissemination of documents to other similarly

situated plaintiffs, as well as a non-sharing protective order. Id. at 584. The entire discussion of

Manners has nothing to do with the viability of a sharing protective order versus a non-sharing

protective order, but instead the vacation of a protective order after documents had been produced

subject to the same. In Manners, the Court entered a non-sharing protective order and Ford

produced documents subject to the protective order. Upon settlement of the case the Court vacated

the non-sharing protective order and ordered the documents produced pursuant to the same now

subject to the broader sharing protective order. Id. at 585. Ultimately the Court held it was an

abuse of discretion to vacate a protective order after a party had produced documents in reliance

upon said protective order. Id. at 588. This holding has no bearing on the issues before the Court

with this protective order and should be disregarded. As such, the Defendant should not be

permitted to limit the use of these documents to this litigation, only, and the Court should adopt




2
 “Although the Supreme Court was not squarely presented with the issue here…” See Suggestions in Support of
Motion of Dorel Juvenile Group, Inc. for the Entry of a Protective Order and Opposition to Plaintiffs’ Motion for
Entry of a Protective Order at pp. 4.

                                                    Page 6 of 9

        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 117 of 177
                                                                                                         Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
the sharing provision contained in plaintiffs’ proposed protective order, attached hereto as Exhibit

A.

       Finally, Defendant argues a sharing provision will not benefit plaintiffs in this case in any

way; however, this simply is not the case. Plaintiffs’ counsel will benefit greatly from cooperative

discovery efforts with other similarly situated litigants as this will ensure full and complete

discovery from Defendant. Further, a sharing provision such as this permits plaintiffs’ counsel to

discuss data, diagrams and technical information regarding the product at issue with other

attorneys handling similar cases which is invaluable in pursuing plaintiffs’ claims in this matter. It

is clear plaintiffs will receive significant benefit from having a sharing provision within the

protective order, and as such, plaintiffs ask this Court to adopt the proposed sharing language as

laid out in plaintiffs’ proposed protective order, attached hereto as Exhibit A.

       As such, and for the reasons set forth above, plaintiffs hereby move this Court to enter its

proposed protective order, attached hereto as Exhibit A.

       b. The conclusion of litigation

       One other difference between Defendant’s proposed protective order and plaintiffs’ is the

disposition of document at the conclusion of litigation. Defendant insists that at the conclusion of

this litigation all confidential material must be returned within 30 days. Plaintiff has proposed

language stating explicitly that the conclusion of litigation does not terminate the protective order,

and all documents protected prior to the conclusion of litigation would remain protected in the

same fashion as during litigation. Again, this is an attempt by Defendant to control the universe

of documents for any future litigation related to their dangerous product. Further, many of the

documents which the Defendant would demand be returned would be the Plaintiff’s work product

and are protected from being returned to the Defendant at the conclusion of litigation. Plaintiff’s



                                              Page 7 of 9

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 118 of 177
                                                                                                         Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
proposed language protects the Defendant’s interests in keeping the documents secret from its

competitors by providing the protections of the protective order. Return is unnecessary, and

unjustifiable.

           As such, plaintiffs hereby move this Court to enter its proposed protective order, attached

hereto as Exhibit A.



    III.      Conclusion



           WHEREFORE, plaintiffs hereby move this Court to enter plaintiffs’ proposed protective

order, attached hereto as Exhibit A, and for such other and further relief as this Court deems just

and proper.

                                                Respectfully submitted,

                                         By:    /s/ Nick A. Brand
                                                Chad C. Lucas         #50822
                                                Nick A. Brand         #63380
                                                Kuhlman & Lucas, LLC
                                                1100 Main Street, Suite 2550
                                                Kansas City, Missouri 64105
                                                Telephone: (816) 799-0330
                                                Facsimile: (816) 799-0336
                                                chad@kuhlmanlucas.com
                                                nick@kuhlmanlucas.com

                                                and

                                                Joseph R. Hillebrand #43344
                                                Brown & Crouppen, P.C.
                                                211 N. Broadway, Suite 160
                                                St. Louis, Missouri 63102
                                                Telephone: (314) 222-2222
                                                Facsimile: (314) 421-0359
                                                joeh@getbc.com

                                                Attorneys for Plaintiffs


                                               Page 8 of 9

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 119 of 177
                                                                                                     Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of June, 2019, the foregoing document was filed with
the Clerk of the Court using the Missouri eFiling System, which sent notice of such filing to all
counsel of record.



                                                 /s/ Nick A. Brand
                                                 Attorney for Plaintiffs




                                            Page 9 of 9

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 120 of 177
                                                                                                     Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
                                         EXHIBIT
                                            A
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND and MISTY                           )
ALLMOND                                          )
                                                 )
                       Plaintiffs,               )
                                                 )
               vs.                               )       Case No.: 19VE-CV00084
                                                 )
DOREL JUVENILE GROUP and                         )
TREVOR PETTIBON                                  )
                                                 )
                       Defendants.               )



                          STIPULATED PROTECTIVE ORDER
                       REGARDING CONFIDENTIAL DOCUMENTS


       NOW COME the parties, by and through their attorneys, and by agreement enter into the

following protective order governing the confidentiality of documents produced by the parties

during the above-captioned litigation:

       IT IS HEREBY ORDERED:

       1.      This Protective Order shall govern all documents, computer disks, information,

and tangible materials which the parties shall designate as “confidential”;

       2.      The parties may specifically designate as “confidential” any documents,

information, or materials of a proprietary, financial, or competitively sensitive nature, or which

otherwise implicate any recognized privacy interest, by placing in a conspicuous location a stamp

bearing the legend “confidential” or the like;

       3.      Any party may also designate as confidential any portion of a deposition transcript

of its agent or employee that it deems to include confidential information;




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 121 of 177
                                                                                                        Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
       4.      No documents, information or materials designated as “confidential” by another

party shall be furnished, shown, or otherwise disclosed to any person unaffiliated with the

designating party except the following qualified persons: (1) counsel for the parties, their

associate attorneys, paralegal assistants, and clerical employees assisting such counsel and

employees; (2) essential employees of the parties with whom it is necessary to consult in

connection with the prosecution of this cause; (3) outside consultants and experts retained by the

parties to consult and/or assist counsel in the preparation and trial of this action; and (4) counsel

representing any party alleged to have been injured in an accident involving a Dorel Safety 1st car

seat and/or any of the components of the car seat which are the subject of this litigation. Such

disclosure may be made only after the counsel receiving the “confidential” material agrees in

writing to be bound by the provisions of this agreement and order. ;

       5.      Before any third person who is not a party or counsel of record, including

consultant and/or experts, receives or reviews documents, information, or materials designated as

“confidential” by another party, he or she shall be provided with a copy of this Protective Order

and shall agree in writing to be bound by its terms by executing a copy of the attached

“Acknowledgment.” Executors of said Acknowledgment shall be vicariously responsible for any

violation of this Protective Order effected by any person who has received or reviewed

information from the executor that was designated by another party as “confidential,” and who

has not executed a copy of the attached “Acknowledgment.” Said Acknowledgment for any

particular expert or consultant shall initially be held by counsel for the parties receiving

confidential information and promptly released to counsel for the designating parties if requested.

Counsel for the respective parties shall also maintain a list of each and every person to whom

they have disclosed material subject to this Protective Order, with such list available for



                                      2
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 122 of 177
                                                                                                      Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
production to the Court upon an appropriate Order. An Acknowledgment shall not be required

for counsel of record, counsel’s employees, or any party, all of whose conduct is regulated

directly by this Order;

         6.    All copies, reproductions, extracts, and summaries of documents, answers to

interrogatories, responses to requests for admission, testimony and other materials and

information, as well as briefs and other Court papers that quote or refer to confidential

documents, information, or materials shall also be subject to the provisions of this Protective

Order;

         7.    Whenever filed with the Court for any reason, all designated materials disclosed

by any party shall be filed with the Court under seal and shall be kept under seal until further

order of the Court. However, such designated materials shall continue to be available to the

Court and to such persons who are permitted access to the same under this Protective Order.

Where possible, only the confidential portions of filings with the Court shall be filed under seal;

         8.    Nothing contained in this Protective Order shall bar or restrict the parties’

attorneys from rendering advice to their respective clients with respect to this litigation. This

Protective Order shall not prevent the use of “confidential” documents, information, or materials

at a deposition, so long as reasonable advance notice is given to the opposing party that the other

party will or may use confidential materials, so that the documents, information, or materials

shall be disclosed or displayed only upon the implementation of reasonable safeguards to

preserve their confidentiality;

         9.    The inadvertent or unintentional disclosure of “confidential” information,

produced after the effective date of this Protective Order, regardless of whether the information

was so designated at the time of disclosure, shall not be deemed a waiver in whole or in part of a



                                        3
         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 123 of 177
                                                                                                        Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
party’s claim of confidentiality either as to specific information disclosed therein or on the same

or related subject matter, provided that the party asserting the claim of confidentiality informs the

opposing party of its claim within a reasonable time after learning of the disclosure;

        10.     Materials designated as “confidential” shall not be placed or deposited in any sort

of data bank or otherwise be made available to indiscriminate or general circulation to lawyers,

litigants, consultants, expert witnesses, or any other persons or entities. This paragraph and the

other provisions of this Protective Order shall not apply to materials which, if challenged by

another party, the Court rules are not entitled to protection;

        11.     All parties other than DJG, including their counsel, technical consultants, and/or

experts shall not otherwise sell, offer, advertise, publicize, or provide under any condition, any

information provided and designated as “confidential” by DJG, to any competitor of DJG;

        12.     The conclusion of this litigation does not terminate this Protective Order, and the

documents protected by the same will remain subject to this Protective Order upon the

conclusion of this litigation.

        13.     If any party elects to challenge a designation of “confidential” made by the other

party, the challenging party shall provide written notice to the designating party. The notice shall

specify the documents, information, or materials for which the designation is challenged, and the

basis for the challenge. Thereafter, the provisions of the agreement shall apply to such materials

for a period of thirty (30) days only and shall expire unless the producing party files a motion for

protective order from the court prior to such time. In the event such motion is filed, the terms of

this Protective Order shall remain in place as to such documents, information, and materials until

the Court rules upon the motion;




                                      4
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 124 of 177
                                                                                                      Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
       14.     All materials designated as confidential shall be treated as such pursuant to the

terms of this Protective Order until further order of this Court. Such a designation raises no

presumption that the information or documents are entitled under the law to protection;

       15.     The determination of how any material designated as “confidential” shall be used

at the trial of this case, if any, is not made at this time. Rather, any such determination will be

made prior to trial;

       16.     The terms of this Protective Order shall become effective when it is mutually

executed by the respective attorneys for the parties and shall survive and remain in full force and

effect after conclusion of this cause of action.

       The following representatives agree to this Protective Order.



By:                                                  By:
       Attorneys for Plaintiffs                                     Attorneys for Defendants



Dated: _______________
                                                            Hon.




                                      5
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 125 of 177
                                                                                                        Electronically Filed - Vernon - June 19, 2019 - 04:04 PM
              IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI


LANE ALLMOND, et al.,                               )
                                                    )
                        Plaintiffs,                 )
                                                    )
                vs.                                 )      Case No.: 19VE-CV00084
                                                    )
DOREL JUVENILE GROUP, INC., et al.,                 )
                                                    )
                        Defendants.                 )


                                      ACKNOWLEDGMENT


         I,                                    , hereby acknowledge that I have read the Protective

Order entered on                                        , in connection with the above-captioned

complaint, and that I am familiar with its terms.

         The undersigned further acknowledges that he or she fully understands the provisions of the

Protective Order, agrees to be bound by those provisions, consents to the jurisdiction of the above-

referenced Court over his or her person, and has been apprised of the penalties attendant upon a

violation of any of said provisions, including the possibility of penalties being imposed as a result

of being held in contempt of court for violating the Protective Order, and any other damages

causally related to said violation.




Dated:




         Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 126 of 177
                                                                                                                        m
                                                                                                                        co
                                                                                                                        n.
                                                                                                                        --,
                                                   EXHIBIT                                                              0
                                                                                                                        ,,-
                                                                                                                        :J


                                                         B                                                              !!!...
                                                                                                                        '<
                                                                                                                        ::!1
                                                                                                                        ro
                       IN THE CIRCUIT COURT OF JOHNSON COUNTY, MISSOURI
                                                                                rn~                                     a.
                                                                                                                         I




         JEFFREY GILLIAM and CHERYL
         GILLIAM Individually AND MATTILYN
                                                          )
                                                          )
                                                                               lrj      a     [b     @
                                                                                                                 D·
                                                                                                               @·.. .
                                                                                                                        ~
                                                                                                                        --,
                                                                                                                        :J
                                                                                                                        0
                                                                                                                        :J

         LEE GILLIAM by and through her Next              )                             FEB O7 ?007                      I
                                                                                                                        c...
                                                                                                                        C
         Friend CARRIE ALLEE                              )                       STEPH                                 :J
                                                                                                                        (1)
                                                          )                         - ,A~lt: t:LKINS                    -"

                 Plaintiffs,                              )   Case No.   OSJO-cvtr61ffi - Ctrcwt Court                  co
                                                                                                                        N
                                                                                                                        0
                                                          )                                                             -"
         v.                                                                                                             co
                                                          )                                                              I


                                                          )
     GENERAL MOTORS CORPORATION                           )
   ; ROYAL VENTURE, INC., LAWRENCE                        )
   j EDELMAN, Inmate# 1096702 AND                         )
   ~ ROBERT EDELMAN, Inmate # 1081136
                                                          )
   ~            Defendants.


 Ii
  j                            PROTECTIVE ORDER OF CONFIDENTIALITY
  ¥             The Court having considered the oral and written arguments of the parties, and for good
 i5     cause shown:
-.. ~



 I              It is hereby ORDERED, ADJUDGED, and DECREED that the documents and other
 l      information, including the substance and content thereof, designated by General Motors
I Corporation ("GM") as confidential or proprietary and produced by GM in response to any
i
8
<       formal or informal request for discovery in this litigation shall be subject to the terms of this
~
g       Protective Order as set out below:

               It is further ORDERED, ADJUDGED, and DECREED:

                l,     For the purpose of this Protective Order, "confidential information" means those

        documents and written responses provided by GM in response to any formal or inform_al

        discovery requests to Plaintiff that are designated after a good faith determination as confidential




               Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 127 of 177
                                                                                                                  m
                                                                                                                  CD
                                                                                                                  n.
                                                                                                                  --,
                                                                                                                  0
                                                                                                                  :J
                                                                                                                  c'>'
                                                                                                                  !!!..
                                                                                                                  '<
                                                                                                                  ::!1
                                                                                                                  CD
                                                                                                                  0..
            by GM by so indicating on the face of the writing with language reading ''PRODUCED                     I


                                                                                                                  ~
                                                                                                                  --,
           PURSUANT TO PROTECTIVE ORDER" or "GM CONFIDENTIAL."                                                    :J
                                                                                                                  0
                                                                                                                  :J
                                                                                                                   I
                   2.      GM shall take reasonable steps to insure that the markings of any document as          c....
                                                                                                                  C
                                                                                                                  :J
                                                                                                                  (1)

           protected will not obscure or obstruct any information on said documents, preserving the               ......
                                                                                                                  co
                                                                                                                  N
                                                                                                                  0
           legibility of all such documents to the extent possible.                                               ......
                                                                                                                  co
                                                                                                                   I


                   3.     GM and its attorneys understand that in marking such docwnents or other tangible

    ~ evidence that GM is certifying to the Court that the information is proprietary to GM's business
    ~
    j      interest, or is a trade secret, and is not an attempt to prevent injured persons or their attorneys
    :I!
    I:
           from obtaining information that may assist them in litigation. In the event Plaintiff challenges · ·

 I  j
           the d~signation of any document by way of a -motion with the Court; the burden of proof for a

           showing of confidentiality shall be made in accordance with Missouri faw.
 ~
 gi.
 ~
t~              ' 4.      Except as set out below, neither Plaintiff nor attorneys for GM shall divulge or,
 ~
          otherwise disclose the substance or existence of the documents or other information designated
I
~ as confidential i;iformation or any copies, prints, negatives, or summaries thereof, to any entity
~
:,
~
;         or person with the exception of employees of counsel, the experts and consultants employed by
~
!         Plaintiff and her attorneys in connection with and preparation for the trial of this action, and
i
8         parties and/or their counsel involved in pending or anticipated claims that are under investigation

I
Q         against General Motors Corporation in which it has been or will be alleged that there is a defect

          in the fuel storage system in General Motors C/K light duty pickup trucks with their fuel storage

          systems located outside the frame rail of the vehicle, between the body and the frame. Before

          any such confidential information, or substance or summary thereof, shall be disclosed to experts

          and consultants retained by Plaintiff or to employees of Plaintiffs attorneys for the purpose of

          this lawsuit, Plaintiffs attorneys are hereby ORDERED to tender a copy of this Protective Order



                                                            2




                 Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 128 of 177
            to each such person or entity in order that each such person or entity to whom disclosure of
                                                                                                                  ~
                                                                                                                  ....
            confidential information is made shall be on notice and fully informed that the contents and          :J
                                                                                                                  0
                                                                                                                  :J
                                                                                                                   I

            substance of this Protective Order are, and are intended by be, equally binding upon it, him, or      c....
                                                                                                                  C
                                                                                                                  :J
                                                                                                                  (1)

            her, as well as upon counsel. Each expert and consultant employed by counsel in connection            ......
                                                                                                                  co
                                                                                                                  N
                                                                                                                  0
            with the preparation and trial of this action to whom confidential information will be                ......
                                                                                                                  co

            disseminated will be required, prior to any such dissemination, to receive and read a copy of this

      J Protective Order and to agree to be bound by the terms of this Protective Order and to be
      ~
      fi
      ~

      I personally subject to the jurisdiction of this Court.
 II
                    5.        All confidential information in any pleading, motion, or other papers filed with

           ·the Court discl9sing.any suqh confidential information shall be filed undeneal and shall be kept

           under seal until further order of the Court; however, said information shall continu~ to be
. ~
     ¥ available to the Court and to such persons permitted access to such information under. this
     ~
     8
     § Protective Order. Where possible, only the confidential portions of the filings with the Court
     ';!


 Ia
 t
           shall be filed under seal.

                    6.        Nothing under this Protective Order shall be deemed a waiver of Plaintiff's right
 i
 ~         (a) to oppose any motion by GM for protective order; or (b) to oppose any objection by GM to

 I
 ~
           the production of information, materials, or documents in response to requests for discovery in

 ~         this litigation.
 0




                   7.         Nothing in this Protective Order shall be deemed a waiver of GM's right (a) to

           oppose discovery on grounds other than that the documents and information sought constitute or

           coritain confidential_information; or (b) to object on any ground to the admission in evidence, at

           trial of this action, of any confidential information.




                                                              3




                  Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 129 of 177
                 8.     Nothing in this Protective Order shall be deemed an admission on the part of GM
                                                                                                          ~
                                                                                                          ..,
       as to the relevancy or admissibility of any confidential information.                              ::,
                                                                                                          0
                                                                                                          ::,

                 9.     All materials designated as confidential information shall be treated as          <-
                                                                                                          c
                                                                                                          ::,
                                                                                                          (1)
       confidential pursuant to the terms ofthis Protective Order until further order of the Court.       ~

                                                                                                          co
                                                                                                          N
                                                                                                          0
                                                                                                          ~

                                                                                                          co
                                                                                                          I




 i
 ~
 !:

;~     REVIEWED AND AGREED TO BY:
.g



      ent Emison, Esq.
  George E. Chronic, II, Esq.
¥ Langdon & Emison
I 911 Main St.
8 P.O. Box 220
! Lexington, MO 64067

I
!
I
i      s . Griflin, Esq.
8 ep en J. Torline, Esq.
~  Blackwell Sanders Peper Martin
~Q 4801 Main St, Suite 1000
   Kansas City, MO 64112

      DETO I\529898.2
      10\KRD




                                                        4



               Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 130 of 177
                                                                                            m
                                                                                            co
                                       EXHIBIT                                              n.
                                                                                            --,
                                                                                            0
                                                                                            ,,-
                                                                                            :J

                                            C                                               !!!..
                                                                                            '<
                                                                                            ::!1
           IN THE CIRCUIT COURT OF THE 23RD JUDICIAL ClRCUIT
                                                                                            ro
                                                                                            0..
                                                                                             I
        OF MISSOURI AT HILLSBORO, JEFFERS_ON COUNTY, MISSOURI
                                                                                            ~
                                                                                            --,
                                                                                            :J
                                                                                            0
DINAH WILSON,                                         )                                     :J
                                                                                             I
                                                      )                                     c....
                                                                                            C
                                                                                            :J
       Plaintiff,                                     )                                     (1)
                                                                                            ......
                                                      )       Case No. 06JE-CC0324          co
V.                                                    )       Div. 4                        N
                                                                                            0
                                                                                            ......
                                                      )                                     co
                                                                                             I
DAIMLERCHRYSLER CORPORATION,                          )
THE BRAUN CORPORATION,                                )
MICHELIN NORTH AMERICA, INC.,                         )
MICHELIN AMERICAS RESEARCH AND                        )
DEVELOPMENT CORPORATION, KING                         )
DODGE, INC., AND CENTRAL STATES                       )
BUS SALES, INC.,                                      )
                                                      )
       Defendants.                                    )

                             STIPULATED PROTECTIVE ORDER

                    In order to preserve and maintain the confidentiality of certain

information, documents and tangible things to be identified and produced in this case by

defendant DaimlerChrysler Motor Company ("DaimlerChrysler"), with the agreement of

the parties, the Court enters this Stipulated Protective Order.

        1.      Documents and materials to be produced by DaimlerChrysler in this

lit_igation that DaimlerChrysler contends constitute, contain or depict trade secrets or

other confidential research, development or commercial information as contemplated by

Mo. R. Civ. P. 56.0l(c)(7) shall hereafter be designated as "Protected Documents".

DaimlerChrysler shall designate materials as Protected Documents l:>y stamping or

labeling such documents and materials in a manner that does not cover or otherwise

obscure any of the content of such materials (e.g., documents shall be stamped or labeled

at the top or bottom of the page whenever possible, but not over the text).- When used in

this Order, the word "documents" means all written material, video tapes and all other



     Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 131 of 177
                                                                                               m
                                                                                               CD
                                                                                               n.
                                                                                               -,
                                                                                               0
                                                                                               ,,-
                                                                                               :J

                                                                                               !!!..
                                                                                               '<
                                                                                               ::!1
                                                                                               CD
tangible items whether produced as hard copy, computer diskette, CD-ROM or                     0..
                                                                                                I


                                                                                               ~
                                                                                               -,
otherwise. Except as otherwise indicated in this Order, documents designated by                :J
                                                                                               0
                                                                                               :J
                                                                                                I
DaimlerChrysler as Protected Documents shall be given confidential treatment as set            c....
                                                                                               C
                                                                                               :J
                                                                                               (1)
                                                                                               ......
forth below. DaimlerChrysler will visibly mark all confidential material "Subject to           co
                                                                                               N
                                                                                               0
Protective Ord~r of Confidential Information" or equivalent language.                          ......
                                                                                               co
                                                                                                I



       2.      The burden of proving that a Protected Document contains proprietary,

confidential or technical information is on DaimlerChrysler. Prior to designating any

material as a Protected Document, DaimlerChrysler must make a bona fide determination

that the material is, in fact, a trade secret or other confidential research, development or

commercial information as contemplated Mo. R. Civ. P. 56.0l(c)(7), the dissemination of

which would damage DaimlerChrysler's competitive position. If a party disagrees with

the "confidential" designation of any document, the party will notify DaimlerChrysler in

writing. Any such challenge must be made no later than thirty (30) days after the party

receives the materials in question. Within ten (10) days of any such written notice, the

parties shall meet and confer in person or by telephone about the challenge and attempt to

informally resolve the challenge, no later than 30 days after the parties meet and confer,

DaimlerChrysler shall file a Motion for Protective Order pursuant to Mo. R. Civ. P.

56.0l(c)(7) for the purpose of determining whether the challenged documents are entitled

to the protection of this Order. Any document designated as a Protected Document shall

remain protected by this Order pending Court determination as to its confidential status.

If DaimlerChrysler does not file a motion within 30 days after the parties meet and

confer, the documents at issue shall be deemed not subject to this Order.




                                                                                           2
    Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 132 of 177
                                                                                                m
                                                                                                co
                                                                                                n.
                                                                                                --,
                                                                                                0
                                                                                                :J
                                                                                                5·
                                                                                                !!!..
                                                                                                '<
                                                                                                ::!1
       3.      Both the Protected Documents and the information contained therein shall         ro
                                                                                                0..
                                                                                                 I


                                                                                                ~
be treated as confidential. Except upon the prior written consent of the parties or upon        --,
                                                                                                :J
                                                                                                0
                                                                                                :J
                                                                                                 I
further Order of this Court or the Discovery Commissioner, the Protected Documents or           c....
                                                                                                C
                                                                                                :J
                                                                                                (1)

'information contained therein may be shown, disseminated or disclosed only to the              ......
                                                                                                co
                                                                                                N
                                                                                                0
following persons:                                                                              ......
                                                                                                co
                                                                                                 I



       a.      Plaintiff and defendants' counsel of record in this case, including other
               members and employees of counsels' law firm and any other counsel of
               record associated to assist and who participate in the preparation or trial of
               this case;

       b.       Experts and non-attorney consultants retained by the parties for the
               preparation or trial of this case, provided that no disclosure shall be made
               to any expert or consultant who is employed by a competitor of
               DaimlerChrysler;

       c.      The Court (including Discovery Commissioner), the Court's staff,
              witnesses and the jury in this case; and

       d.        Unless otherwise ordered by the trial Court or the Discovery
               Commissioner, attorneys representing plaintiff and the experts and
               consultants retained by the plaintiff in other cases pending against
               DaimlerChrysler involving DaimlerChrysler Vans, in which occupant
               restraints, roof strength, roof crush or stability are at issue, provided that
               no disclosure shall be made to any expert or consultant who is employed
               by a competitor of DaimlerChrysler.

       4.      Before giving access to any of the Protected Documents or the information

contained therein, each person described in paragraph 3(b) or 3(d) above shall be advised

of the terms of this Order, shall be given a copy of this Order, and shall agree in writing,

in the form attached hereto as "Exhibit A", to be bound by its terms and to submit to the

jurisdiction of this Court. All signed copies of Exhibit A shall be provided to

DaimlerChrysler when this case · is resolved (except that names and identifying

information of undisclosed experts or consultants may be redacted). Prior to resolution of

this case, DaimlerChrysler may file a motion based on a good faith belief that this Order



                                                                                           3
    Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 133 of 177
                                                                                                m
                                                                                                co
                                                                                                n.
                                                                                                -,

                                                                                                ,,.
                                                                                                0
                                                                                                :J

                                                                                                !!!..
                                                                                                '<
                                                                                                ::!1
                                                                                                ro
has been violated (or in jeopardy of being violated) seeking a judicial determination           a.
                                                                                                 I


                                                                                                ~
                                                                                                -,
whether particular individuals are within the categories of person authorized to receive        :J
                                                                                                0
                                                                                                :J
                                                                                                 I

copies of the Protected Documents and have or have not executed appropriate copies of           c...
                                                                                                C
                                                                                                :J
                                                                                                (1)
                                                                                                -"
the "Exhibit A" reflecting the conditions imposed for receiving access · to Protected           co
                                                                                                N
                                                                                                0
Documents.                                                                                      -"
                                                                                                co
                                                                                                 I



       5. All persons described in paragraph 3 above. shall not under any circumstances

sell, offer for sale, advertise, or publicize either the Confidential Information or the fact

that such persons have obtained DaimlerChrysler's Confidential Information.

       6.      The inadvertent production of Confidential Information in the course of

discovery in this action of any document or information (whether designated as

Confidential or not) shall not be deemed to waive whatever privilege that would

otherwise attach to the document or information produced or to other documents or

information, as long as the producing party promptly, after discovery of the inadvertent

production, notifies the other party or parties of the claim of privilege or other protection

or immunity. Upon such notice, to the other party or parties shall return the inadvertent

production under seal, which shall not be opened until such time as the parties have the

opportunity to meet and confer as to the privileged nature of the production. If the parties

are unable to agree as to the claimed privileged nature of the production, then the party

claiming privilege shall on demand by Plaintiff's counsel submit the sealed documents or

other information to the court for an in camera inspection and ruling on the claim of

privilege. If the documents under seal require specialized equipment or software for full

in camera review DaimlerChrysler agrees to make the necessary arrangements for

complete in camera viewing by the Court. Whether DaimlerChrysler shall be oth~rwise




                                                                                           4
    Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 134 of 177
                                                                                               m
                                                                                               CD
                                                                                               n.
                                                                                               --,
                                                                                               0
                                                                                               ,,-
                                                                                               :J

                                                                                               !!!..
                                                                                               '<
                                                                                               ::!1
                                                                                               CD
required to provide special equipment or software for full viewing of Protected                0..
                                                                                                I


                                                                                               ~
                                                                                               --,
Documents shall be determined pursuant to separate motion directed to that subject and         :J
                                                                                               0
                                                                                               :J
                                                                                                I

not by the provisions of this Order.                                                           c....
                                                                                               C
                                                                                               :J
                                                                                               (1)
                                                                                               ......
         8.       After termination of this litigation, the provisions of this Order shall     co
                                                                                               N
                                                                                               0
                                                                                               ......
continue to be binding. This Court retains jurisdiction over the parties and recipients of     co
                                                                                                I



Protected Documents for enforcement of the provisions of this Order.

         9.      This Order shall be binding upon the parties hereto, upon their attorneys,

and upon the parties' and their attorneys' successors, executors, personal representatives,

administrators, heirs, legal representatives, assigns, subsidiaries divisions, employees,

agents, independent contractors, or other persons or organizations over which they have

control.

           10.     All persons described in paragraph 3 above shall not under any

circumstance sell, offer for sale, advertise, or publicize the Confidential Information

contained in the Protected Documents.


Dated:
                                               Circuit Court Judge




Approved:

                                                 Date:
Mr. Brian W. Bell,
                                                      ---------
Swanson, Martin & Bell LLP
One IBM Plaza, Suite 3300
Chicago, IL 60611
Telephone:    (3 12) 321-9100
Facsimi]e:    (312) 321-0990
Attorney for DaimlerChrysler



                                                                                          .5
    Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 135 of 177
                                                                            m
                                                                            co
                                                                            n.
                                                                            --,
                                                                            0
                                                                            ,,-
                                                                            :J




-~-We--,---~_Daredd:- (~, ~
                                                                            !!!..
                                                                            '<
                                                                            ::!1
                                                                            ro
                                                                            0..
                                                                             I
Daniel T. Defeo MO #35161
                                                                            ~
                                                                            --,
Angela G. Cahill                                                            :J
                                                                            0
MO #52830                                                                   :J
                                                                             I
                                                                            c....
THE DEFEO LAW FIRM, P.C.                                                    C
                                                                            :J
1100 Main, Suite 1610                                                       (1)
                                                                            ......
Kansas City, Missouri 64108                                                 co
                                                                            N
Telephone: (816) 471-3004                                                   0
                                                                            ......
                                                                            co
Facsimile: (816) 471-3007                                                    I
                                                                            0
ddefeo@defeolaw.com                                                         .i,.
                                                                            0
acahill@defeolaw.com                                                        .i,.
                                                                            "U




KOLKER & GERMEROTH


-------------
Scott L. Kolker MO #44161
                          Date:
                               ---------
7730 Carondelet Ave., Suite 310
Clayton, Mo 63105
Telephone: (314) 727-4529
Facsimile: (314) 727-8529




                                                                        6
    Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 136 of 177
                                                                                             m
                                                                                             co
                                                                                             n.
                                                                                             --,
                                                                                             0
                                                                                             ,,-
                                                                                             :J

                                                                                             !!!..
                                                                                             '<
                                                                                             ::!1
                                                                                             ro
                                                                                             0..
                                                                                              I


                                                                                             ~
                                                                                             --,
                                                                                             :J
                                                                                             0
                                                                                             :J
                                                                                              I
                                                                                             c....
                                                                                             C
                                                                                             :J
                                                                                             (1)
                                                                                             ......
                                                                                             co
                                                                                             N
                                                                                             0
                                                                                             ......
              IN THE CIRCUIT COURT OF THE 23RD mDICIAL CIRCUIT                               co
                                                                                              I
        OF MISSOURI AT HILLSBORO, JEFFERSON COUNTY, MISSOURI

DINAH WILSON,                                       )
                                                    )
       Plaintiff,                                   )
                                                    )       Case No. 06JE-CC0324
v.                                                  )       Div. 4
                                                    )
DAIMLERCHRYSLER CORPORATION,                        )
THE BRAUN CORPORATION,                              )
MICHELIN NORTH AMERICA, INC.,                       )
MICHELIN AMERICAS RESEARCH AND                      )
DEVELOPMENT CORPORATION, KING                       )
DODGE, INC., AND CENTRAL STATES                     )
BUS SALES, INC:,                                    )
                                                    )
       Defendants.                                  )



             "EXHIBIT A" TO STIPULATED PROTECTIVE ORDER

       I, the undersigned, acknowledge that I have read the Stipulated Protective Order

entered in the Circuit Court of Jefferson County, Missouri, Wilson v. DaimlerClu:ysler

Motor Corporation, Case No. 06JE-CC05324, understand the terms thereof, and agree to

be bound by such terms, and to be subject to the jurisdiction of this Court for

enforcement of all terms of the Protective Order. I will use the materials subject to this

Protective Order solely for purposes of this litigation in accordance with the terms of

such Protective Order and agree to fully cooperate with respect to the protection of such

materials in accordance with the terms of this Protective Order.



                                                                                        7
     Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 137 of 177
                                                                        m
                                                                        co
                                                                        n.
                                                                        -,
                                                                        0
                                                                        ,,-
                                                                        :J

                                                                        !!!..
                                                                        '<

                l~
                                                                        ::!1
  AGREED this            day of   '(ct-    2007.                        ro
                                                                        0..
                                                                         I



                    Printed Name: V1rM·e   f I'..  C>.e~                ~
                                                                        -,
                                                                        :J



                                 ~ ~~
                                                                        0
                                                                        :J
                                                                         I
                    Signature:                                          c....



                    Address:      ~           % /)vs-J~                 C
                                                                        :J
                                                                        (1)
                                                                        ......
                                                                        co
                                                                        N
                                                                        0
                                                                        ......
                                                                        co




                                                                    8
Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 138 of 177
                                                                                                           m
SEP. 25. 2009 11: 08AM          TURNER Rfl D LAW FI RM EXHIBIT                     NO. 2296      P. 3/17
                                                                                                           ro
                                                                                                           &
                                                                                                           0

                                                            D                                              ::J
                                                                                                           ()
                                                                                                           !!!..
                                                                                                           '<
                      IN THE CIRCUIT COURT OF GREENE COUNTY, MISS0Uf                   IL E0               "Tl
                                                                                                           ro
                                                                                                           a.
                                                                                                            I

                                                                                                           <
  BRUCE MCNEELY and EVA MCNEELY                        )                        ?ouq SEP 2q P 2: Sb
                                                                                                           (1)
                                                                                                           -,
                                                                                                           ::J
                Plaintiffs,                            )                                                   0
                                                                                                           ::J
                                                       )                     c:RC UiT CLER!\                I
                                                                                                           L-
  V.                                                   )      Case No.: 0831-0W~tOWHY, MO                  C
                                                                                                           ::J
                                                                                                           (1)
                                                       )                                                   .....
                                                                                                           co
  FORD MOTOR COMPANY, SPRINGFIELD                      )                                                   I\.)

  LINCOLN-MERCURY SALES, INC.,                         )                                                   0
                                                                                                           .....
                                                                                                           co
  GERALD GIRENS and JERRY'S HEATING                    )                                                    I


 &AIR                                                  )
                            Defendants.                )


                                  STIPULATED PROTECTIVE ORDER

        In order to preserve and maintain the confidentiality of certain confidential,

 commercial and proprietary documents to be produced by FORD MOTOR COMPANY

 ("Ford") In this action, it Is ordered that:

        1.          Documents to be produced by Ford In this litlgatlon which contain confidential

 information shall hereafter be referred to as "Protected Documents." Any document or any

 Information designated as ''Subject to Protective Order'' in accordance with the provisions

 of this Order shall only be used, shown or disclosed as provided in this Order.

        2.          As used in this Order, the term "documents'' means all written material,

 videotapes and all other tangible items, whether produced as hard copy, computer

 diskette, CD-ROM or otheM'ise.

       3.           The burden of proving that a Protected Document contains confidential

technical information is on Ford. Prior to designating any material as "Confidential," Ford

must make a bona fide determination that the material is, in fact, a trade secret or other
            '

confidential technical Information, the dissemination of which would damage Ford's

competitive position. If a party disagrees with the "confidential" designation of any

document, the party will so notify Ford in writing. Ford will timely apply to this Court to set




                                                     IY: _
                Case 3:19-cv-05058-RK Document 1-2 Filed
                                                             RE VE
                                                             · -~"?--;:-:=
                                                           08/07/19           Page - - -of
                                                                                   139
                                                     ~f. ~.........,'-"'-""'--~ ~ ~ ~ ~
                                                                                        -- 177
                                                                                                        m
SEP. 25. 2009 11: 09AM        TURNE R RE ID LAW FIRM                                                    ro
                                                                                   NO. 2296   P. 4/17   &
                                                                                                        0
                                                                                                        ::J
                                                                                                        ()
                                                                                                        !!!..
                                                                                                        '<
  a hearing for the purpose of establfshing that said document is confidential. Any document            "Tl
                                                                                                        ro
                                                                                                        a.
                                                                                                         I
 so marked as confidential wlll continue to be treated as such pending determination by the             <
                                                                                                        (1)
                                                                                                        -,
                                                                                                        ::J
 Court as to its confidential status.                                                                   0
                                                                                                        ::J
                                                                                                         I
                                                                                                        L-
                                                                                                        C
        4.       The designation of Protected Documents may be made by marking or                       ::J
                                                                                                        (1)
                                                                                                        .....
                                                                                                        co
 placing the notice "Subject to Protective Order" or substantially similar notice, on the               I\.)
                                                                                                        0
                                                                                                        .....
                                                                                                        co
 document, or, where a copy of the original document ts to be produced, on that copy.                    I




        5.       Protected Documents and any copies thereof received pursuant to paragraph

 6 below shall be maintained confidential by the recelvlng ·party, his/her attorney, other

 representatives, and expert witnesses, and shall be used only for preparation for the trial of

 this matter, subject to the !imitations set forth herein.

        6.       Protected Documents shall be disclosed only to "QuaUfied Persons.''

 Qualified Persons are limited to:

                 a.      Counsel of Record for the parties, and the parties;

                b.       Non-teohnlcal and clerical staff employed by Counsel of Record and

                         Involved In the preparation and trial of this action;

                c.       Experts and non-attorney consultants retained by the parties for the

                         preparation or trial of this case, provided that no disclosure shall be

                         made to any expert or consultant who Is employed by a competitor of

                         Ford;

                d.       The Court, the Court's staff, witnesses, and the jury In this case; and

                e.       Attorneys representing plaintiffs and the experts and consultants

                         retained by plaintiffs in other cases pending against Ford Involving a

                         2000-2003 Ford Taurus/Mercury Sable and the same allegations




                                                  2


             Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 140 of 177
                                                                                                       m
SEP. 25. 2009 11: 09AM     TURNE R REIO LAWFIRM                                                        ro
                                                                                NO. 2296     P. 5/17   &
                                                                                                       0
                                                                                                       ::J
                                                                                                       ()
                                                                                                       !!!..
                                                                                                       '<
                         asserted in this case, provided that no disclosure shall be made to any       "Tl
                                                                                                       ro
                                                                                                       a.
                                                                                                        I
                         expert or consultant who fs employed by a competitor of Ford.                 <
                                                                                                       (1)
                                                                                                       -,
                                                                                                       ::J
                f.       The disclosure of such confidential materials to said experts or              0
                                                                                                       ::J
                                                                                                        I
                                                                                                       L-
                                                                                                       C
                         consultants will be In hard copy form only and will not be In any             ::J
                                                                                                       (1)
                                                                                                       .....
                                                                                                       co
                         djgitized or other computer readable fonnat (such as a PDF format).           I\.)
                                                                                                       0
                                                                                                       .....
                                                                                                       co
         7.     Before receiving access to any Protected Document or the information                    I




  contained therein, each person described In paragraphs 6(b), 6(c) and 6(e) above shall

  execute a 'Written Assurance" in the form contained in Exhibit A, attached hereto.

  Counsel for the parties will retain the Written Assurance and will keep a list of all persons

  who have received Protected Documents for Inspection by the Court and, upon order of

  the Court, counsel for Ford.

         8.     To the extent that Protected Documents or information obtained therefrom

  are used in the taking of depositions and/or used as exhibits at trial, such documents or

  Information shall remain subject to the provisions of this Order, along with the transcript

  pages of the deposition testimony and/or trial testimony dealing with the Protected

  Documents or information.

        9.     All documents that are filed with the Court that contain any portion of any

 Protected Document or information taken from any Protected Document shall bi, flied in a

 sealed envelope or other appropriate sealed container on which shall be endorsed the title

 of the acUon to which it pertains, an indication of the nature of the contents of such sealed

 envelope or other container, the phrase "Subject To Protective Order," and a statement
                                                            ·"\


 substantially In the f611owing form: "This envelope or container shall not be opened without

 order of the Court, except by officers of the Court and counsel of record, who, after

 reviewing the contents, shall return them to the clerk in a sealed envelope or container."


                                                 3


          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 141 of 177
                                                                                                       m
SEP. 25. 2009 11: 09AM      TURNER REIO LAW FIRM                                                       ro
                                                                                 NO. 2296    P. 6/17   &
                                                                                                       0
                                                                                                       ::J
                                                                                                       ()
                                                                                                       !!!.
                                                                                                       '<
         10.     Any court reporter or transcriber who reports or transcribes testimony In this        "Tl
                                                                                                       ro
                                                                                                       C.
                                                                                                        I
  action shall agree that all "confidential11 information designated as such under this Order          <
                                                                                                       (1)
                                                                                                       -,
                                                                                                       ::J
  shall remain "confidential" and shall not be disclosed by them, except pursuant to the               0
                                                                                                       ::J
                                                                                                        I
                                                                                                       L-
                                                                                                       C
  terms of this Order, and that any notes or transcriptions of such testimony (and any                 ::J
                                                                                                       (1)
                                                                                                       _.
                                                                                                       co
  accompanyfng exhibits) will be retained by the reporter 9r delivered to counsel of record.           I\.)
                                                                                                       0_.
                                                                                                       co
         11.    Counsel for the parties shall not be required to return the Protected                   I




 Documents to Ford after the conclusfon of this case and may retain the documents

 pursuant to the terms of this Order.

         12.    To the extent Ford is requested to produce documents It feels should not be

 subject to the sharing provisions of this protective order, Ford does not waive its right to

 subsequently request that the parties enter Into a non-sharing protective order prior to the

 production of any such documents.

        13.     Inadvertent or unintentional production of documents or information

 containing informatron which should have bean designated as "confidential" shall not be

 deemed a waiver in whole or In part of the party's claims of confldentiality.

        14.     This Protective Order may not be waived, modified. abandoned or

terminated, in whole or part. except by an Instrument ln writing signed by the parties. If

any provision of this Protective Order shall be held invalid for.any reason whatsoever, the

remaining provisions shall not be affected thereby.

        15.    After tennination of this litigation, the provisions of this Order shall continue

to be binding. This Court retains and shall have jurisdiction over the parties and recipients

of the Protected Documents for enforcement of the provisions of this Order following

termination of this litigation.




                                                4


          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 142 of 177
                                                                                                      m
                             TURNER REIO lAW FIRM                               NO. 2296   P. 7/1 7   ro
SEP. 25. 2009 11: 09AM                                                                                &
                                                                                                      0
                                                                                                      ::J
                                                                                                      ()
                                                                                                      !!!..
                                                                                                      '<
          16.     This Protective Order shall be binding upon the parties hereto, upon their          "Tl
                                                                                                      ro
                                                                                                      a.
                                                                                                       I

   attorneys, and upon the parties' and their attorneys' successors, executors, personal              <
                                                                                                      (1)
                                                                                                      -,
                                                                                                      ::J
                                                                                                      0
   representatives, administrators, heirs, legal representatives, assigns, subsidiaries,              ::J
                                                                                                       I
                                                                                                      L-
                                                                                                      C
   divisions, employees, agents, independent contractors, or other persons or organizations           ::J
                                                                                                      (1)
                                                                                                      .....
                                                                                                      co
   over which they have control. ,                                                                    I\.)
                                                                                                      0
                                                                                                      .....
                                                                                                      co
          17.    AJI persons described In paragraph 6 above shall not under any circumstance           I




   sell, offer for sale, advertise, or publicize either the Protected Documents and the

   Confidential information contained therein or the fact that such persons have obtained

   Ford's Protected Documents and Confidential informa_tion.



  DATED:    _1_/_cJ_&__,2009                               TURNER, REID, DUNCAN, LOOMER
                                                                 & PAlTON, . .



                                                             Rodney E. Loom ,    Bar #24013
                                                           AlTORNEYS FOR DEFENDANT
                                                           FORD MOTOR COMPANY



  DATED: _      ___,_9_;:__J-__.Cf........__ _, 2009




 DATED: _ _     q-+--,,_7J'_f___
                               . , 2009



                                                       5


           Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 143 of 177
                                                                                       m
SEP. 25. 2009 11 : 09AM   TURNER REID LAW FIRM                     NQ 2296   P. 8/17   ro
                                                                                       &
                                                                                       0
                                                                                       :2.
                                                                                       ()
                                                                                       !!!..
                                                                                       '<
                                                                                       '"Tl
                                                                                       ro
                                                                                       a.
                                                                                        I




  So Ordered, this,4 day of        ~             , 2009.
                                                                                       <
                                                                                       (1)
                                                                                       -,
                                                                                       :::,
                                                                                       0
                                                                                       :::,
                                                                                        I
                                                                                       L-
                                                                                       C
                                                                                       :::,
                                                                                       (1)
                                                                                       .....
                                                                                       co
                                                                                       I\.)
                                                                                       0
                                                                                       .....
                                                                                       co
                                                                                        I




                                            6


            Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 144 of 177
                                                                                                        m
SEP. 25. 2009 l I: IOAM
                                                                                                        ro
                               TURNER REID LAW FIRM                                NO. 2296   P. 9/17   &
                                                                                                        0
                                                                                                        ::J
                                                                                                        ()
                                                                                                        !!!..
                                                                                                        '<
                                                                                        EXHIBIT A       "Tl
                                                                                                        ro
                                                                                                        a.
                                                                                                         I

                     IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI                                    <
                                                                                                        (1)
                                                                                                        -,
                                                                                                        ::J
                                                                                                        0
                                                                                                        ::J
                                                                                                         I
     BRUCE MCNEELY and EVA MCNEELY                     )                                                L.
                                                                                                        C
                           Plaintiffs,                 )                                                ::J
                                                                                                        (1)

                                                       )                                                .....
                                                                                                        co
.    ~                                                 )      Case No.: 0831-CV17522                    I\.)
                                                                                                        0
                                                       )                                                .....
                                                                                                        co
     FORD MOTOR COMPANY, SPRINGFIELD                   )                                                 I


     LINCOLN-MERCURY SALES, INC.,                      )
     GERALD GIRENS and JERRY'S HEATING                 )
     &AIR                                              )
                    Defendants.                        )


           AFFIDAVIT OF _ _ __ __ _ _ __ _ _ _ _ __ _ _., being duly

    sworn and personally appearing before the undersigned attesting officer, duly authorized

    by law to administer oaths, deposes and says that the within statements are true and

    correct:

           1.       I have read the Stipulated Protective Order attached hereto and I understand

    Its terms and meanings.

           2.       I agree that my signature below submits me to the jurisdiction of the Circuit

    Court of Greene County, Missouri, in which the above-captioned action Is pending, and

    binds me to the provisions of the Stipulated Protective Order, including to all promises

    undertaken In the Order, as if originally agreed by me.

          Further Afflant sayeth not. This _ _ day of _ _ _ _ __. _ __



                                                              AFFIANT

SUBSCRIBED AND SWORN to before me this __ day of _ _ __ _ _ _ __                                _


                                                              NOTARY PUBLIC
My Commission Expires:

                                                   7


                Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 145 of 177
                                                                                                                  m
                                                                                                                  ro
                                                                                                                  &
                                          EXHIBIT
                                                                               IF
                                                                                                                  0



                                               E                                       D       l ~ [[JJ-)>,       i
                                                                                        f' •   T 2 1 2.; ,1   .   ;
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, M1SSOURI /                                              <
                                                                                                                  (1)
                                                                                                                  -,
                                                                                  %/H-<-fl~                       :::,
                                                                                                                  0
                                                                                                                  :::,

 RACHAEL PHELPS, by and through her                   )                                                           L-
                                                                                                                  C
                                                                                                                  :::,
 Next Friend, DEBORAH THERESA PHELPS,                 )                                                           (1)
                                                                                                                  ......
               Plaintiff,                             )                                                           co
                                                      )                                                           I\.)
                                                                                                                  0
                                                                                                                  ......
 vs.                                                  )       Case No. lOJE-CC00577                               co
                                                      )
 FORD MOTOR COMPANY,                                  )
 JEFFERSON COUNTY, and                                )
 JOHN DOE GLASS MANUFACTURER,                         )
           Defendants.                                )




                              STIPULATED PROTECTIVE ORDER

        In order to preserve and maintain the confidentiality of certain confidential, conunercial

and proprietary documents to be produced by FORD MOTOR COMPANY ("Ford") in this

action, it is ordered that:

        1.      Documents to be produced by Ford in this litigation which contain confidential

information shall hereafter be referred to as "Protected Documents." Any document or any

information designated as "Subject to Protective Order" in accordance with the provisions of this
                                                               ,
Order shall only be used, shown or disclosed as provided in this Order.

        2.      As used in this Order, the tenn "doc;uments" means all written material,

videotapes and all other tangible items, whether produced as hard copy, computer diskette, CD-

ROM or otherwise.

       3.       The burden of proving that a Protected Document contains confidential technical

information is on Ford. Prior to designating any material as "Confidential/' Ford must make a

bona fide detem1ination that the material is, in fact, a trade secret or other confidential technical

information, the dissemination of which would damage Ford's competitive position. If a party

disagrees with the 11confidential 11 designation of any document, the party will so notify Ford in



       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 146 of 177
writing.     Ford will apply to this Collrt within 30 days to set a hearing for the purpose of           <
                                                                                                         ...,
                                                                                                         (1)
                                                                                                         :::,
                                                                                                         0
                                                                                                         :::,
establishing that said document is confidential. Any document so marked as confidential will
                                                                                                         L-
                                                                                                         C
                                                                                                         :::,
continue to be treated as such pending determination by the Court as to its confidential status.         (1)
                                                                                                         ......
                                                                                                         co
        4.       The designation of Protected Documents may be made by marking or placing the            I\.)
                                                                                                         0
                                                                                                         ......
                                                                                                         co
notice "Subject to Protective Order" or substantially similar notice, on the document, or, where a

copy of the original document is to be produced, on that copy.

        5.       Protected Documents and any copies thereof received pursuant to paragraph 6

below shaH be maintained confidential by the receiving party, his/her attorney, other

representatives, and expert witnesses, or as otherwise provided in paragraph 6(e), subject to the

limitations set forth herein.

       6.       Protected Documents shall be disclosed only to 0 Qualifled Persons." Qualified

Persons are limited to:

                a.        Counsel of Record for the parties, and the parties;

                b.        Non-technical and clerical staff employed by Counsel of Record and

                          involved in the preparation and trial of this action;

                c.        Experts and non-attorney consultants retained by the parties for the

                          preparation or trial of this case, provided that no disclosure shall be made

                          to any expert or consultant who is employed by a competitor of Ford;

                d.     The Court, the Court's staff, witnesses, and the jury in this case; and

                e.        Attorneys representing plaintiffs and the expe1ts and consultants retained

                       by plaintiffs in other cases pending against Ford, regarding allegations

                       relating to the front airbag supplemental restraint sy$tem in Ford F-150

                       vehicles or allegations relating to the side impact airbags, side curtain




                                                    2

      Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 147 of 177
                                                                                                     <
                                                                                                     ...,
                                                                                                     (1)
                        airbag, or safety canopy in Ford F-150 vehicles or allegations relating to   :::,
                                                                                                     0
                                                                                                     :::,
                        glazing in the 2006 F-150 Crew Cab pickup, provided that no disclosure       L-
                                                                                                     C
                                                                                                     :::,
                                                                                                     (1)
                        shall be made to any expert or consultant who is employed by a               .....
                                                                                                     co
                                                                                                     I\.)
                        competitor of Ford.                                                          0
                                                                                                     .....
                                                                                                     co
        7.       Before receiving access to any Protected Document or the infonnation contajned

 therein, each person described in paragraphs 6(b), 9(c) and 6(e) above shall execute a "Written

 Assurance" in the fonn contained in Exhibit A, attached hereto. Counsel for the parties will

 retain the Written Assurance and will keep a list of all persons who have received Protected

Documents for inspection by the Court and, upon order of the Court, counsel for Ford.

        8.      To the extent that Protected Documents or information obtained therefrom are

used in the taking of depositions, such documents or information shall remain subject to the

provisions ofthls Order, along whh the transcript pages of the deposition testimony dealing with

the.Protected Documents or info1mation.

        9.      All documents that are filed with the Court that contain any portion of any

Protected Document or infonnation taken from a_ny Protected Document shall be filed in a sealed

enyelope or other appropriate sealed container on which shall be endorsed the title of the action

to which it pertains. an indication of the nature of the contents of such sealed envelope or other

container. the phrase "Subject To Protective Order," and a statement substantially in the

following fonn: "This envelope or container shall not b(i opened without order of the Court,

except by officers of tbe Court and counsel of record, who, after reviewing the contents, shall

return them to the clerk in a sealed envelope or container. 11

        10.    Any court reporter or transcriber who reports or transcribes deposition testimony

in this action shall agree that all «confidential" infonnation designated as such under this Order



                                     3
      Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 148 of 177
                                                                                                        <
                                                                                                        (1)
     shall remain "confidential" and shall uot be disclosed by them> except pursuant to the terms of    -,
                                                                                                        :::,
                                                                                                        0
                                                                                                        :::,
     this Order> and that any notes or transcriptions of such testimony (and any accompanying           L-
                                                                                                        C
                                                                                                        :::,
                                                                                                        (1)
 exhibits) will be retained by the reporter or delivered to counsel of record.                          ......
                                                                                                        co
                                                                                                        I\.)
            11.    Counsel for the parties shall not be required to return the Protected Documents to   0
                                                                                                        ......
                                                                                                        co
 Ford after the conclusion of this case and may retain the documents pursuant to the tenns of this

 Order.

            12.    To the extent Ford is requested to produce documents it has detennined should

not be subject to the sharing provision of this protective order in paragraph 6(e), Ford will

designate such documents as "Non-Sharing." Documents designated as "Non-Sharing" shall not

be shared under paragraph 6(e). The burden of proving that a "Non-Sharing" document contains

confidential technical information is on Ford. Prior to designating any material as "non-Sharing"

Ford must make a bona fide determination that the material is> in fact, information that requires

protections beyond those afforded to "Protected Documents" that are subject to the 11 Sharing 11

provisions of this Protective Order. If a party disagrees with the "Non-Sharing" designation of

any document, the party will so notify Ford in wrHing'. Ford will file a motion within 21 days of

this written notification for the purpose of establishing that good cause exists to treat the

documents as "Non-Sharing" pursuant to this Protective Order. Any document so marked as
11
     Non-Sharing11 will continue to be treated as such pending determination by the Court as to its

confidential status.

           13.    With respect to Protected Documents designated as "Non-Sharing," within one

hundred and twenty (120) days after the conclusion of this case, counsel for the parties who

received Protected Documents, including any documents that any such party disclosed to any

person described in paragraphs 6(b) and 6(c) above, shall either (a) return to Ford the Protected




                                                   4
          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 149 of 177
                                                                                                          <
                                                                                                          (1)
 Documents; or (b) securely destroy the Protected Documents and certify such destruction to Ford          -,
                                                                                                          :::,
                                                                                                          0
                                                                                                          :::,

 within one hundred and fifty (150) days after the conclusion of this case.                               L-
                                                                                                          C
                                                                                                          :::,
                                                                                                          (1)
         14.       Inadvertent or unintentional production of documents or information containing         .....
                                                                                                          co
                                                                                                          I\.)
                                                                                                          0
information which should have been designated as "confidential" shall not be deemed a waiver in           .....
                                                                                                          co
whole or in part of the party's claims of confidentiality.

         15.       This Protective Order may not be waived, modified, abandoned or terminated, in

whole or part, except by an instrument in writing signed by the parties. If any provision of tWs

Protective Order shall be held invalid for any reason whatsoever, the remaining provisions shall

not be affected thereby.

         16.       After tennination of this litigation, the provisions of this Order shall continue to

be binding. This Court retains and shall have jurisdiction over the parties and recipients of the

Protected Docwnents for enforcement of the provisions of this Order following tennination of

this litigation.

        17.        This Protective Order shall be binding upon the parties hereto1 upon their

attorneys, and upon the parties' an~ their attorneys' successors, executors, personal

representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,

employees, agents, independent contractors, or other persons or organizations over which they

have control.

        18.        All persons described in paragraph 6 above shall not under any circwnstance sell,

offer for sale, advertise, or publicize either the Protected Documents and the Confidential

infonnation contained therein or the fact that such persons have obtained Ford's Protected

Documents and Confidential information.




                                     5
      Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 150 of 177
                                                                                                     m
                                                                                                     ro
                                                                                                     &
                                                                                                     0
                                                                                                     ::J
                                                                                                     ()
                                                                                                     !!!..
                                                                                                     '<
                                                                                                     "Tl
                                                                                                     ro
                                                                                                     a.
                                                                                                      I

                                                                                                     <
                                                                                                     (1)
                                                                                                     -,
                                                                                                     ::J
                                                                                                     0
                                                                                                     ::J
DATED:_/_'!}
          __,.__J/_q.___,2011                                                                        L.
                   I                                                                                 C
                                                                                                     ::J
                                                                                                     (1)
                                                                                                     .....
                                                                                                     co
                                                                                                     I\.)
                                                                                                     0
                                                                                                     .....
                                                                                                     co




DATED: _/._CJ__,,f/
                  - ___
                     j /_._7
                          _ __ ,2011             Sullivan, Morgan & Chronic, LLC
                                                  (___
                                                 13y:
                                                                ) ~ -- - )
                                                                                      ~----·
                                                                     / .,...... ---~ . - - - - - -
                                                        ....,.....-,Ktfo rneys for Plaintiff
                                                 //'




DATED: --_,,
         / t} ,_   I_____
                    19    _,          2011       King, Krehbiel, Hellmich
                                                        & Borbonus

                                                 By:     ../~~            t/L~--- ---·
                                                            Attorneys for Jefferson County


So Ordered, this2!{    tr   of   OJo b-e.r .2011.




                                             6
       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 151 of 177
                                                                                                    m
                                                                                                    ro
                                                                                                    &
                                                                                                    0
                                                                                                    ::J
                                                                                                    ()
                                                                                                    !!!..
                                                                                                    '<
                                                                                                    "Tl
                                                                                                    ro
                                                                                                    a.
                                                                                                     I

                                                                                                    <
                                                                                                    (1)
                                          EXHIBIT A                                                 -,
                                                                                                    ::J
                                                                                                    0
                                                                                                    ::J
              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, MISSOURJ                                    L-
                                                                                                    C
                                                                                                    ::J
                                                                                                    (1)
RACHAEL PHELPS, by and through her                  )                                               .....
                                                                                                    co
Next Friend, DEBORAH THERESA PHELPS,                )                                               I\.)
              Plaintiff,                            )                                               0
                                                                                                    .....
                                                    )                                               co
vs.                                                 )      Case No. 1OJE-CC00577
                                                    )
FORD MOTOR COMPANY,                                 )
JEFFERSON COUNTY, and                               )
JOHN DOE GLASS MANUFACTURER>                        )
           Defendants.                              )



       AFFIDAVIT OF                                                                  , being duly
sworn and personally appearing before the undersigned attesting officer, duly authorized by law
to administer oaths, deposes and says that the within statements are true and correct:

      1. I have read the Stipulated Protective Order attached hereto and I understand its terms
and meanings.

        2. I agree that my signature below submits me to the jurisdiction of the Circuit Court of
Jefferson County, Missouri, in which the action of Phelps v. Ford Motor Compa11y, et al, Case
No. 10JE-CC00577, is pending, and binds me to the provisions of the Stipulated Protective
Order, including to all promises undertaken in the Order, as if originally agreed by me.

       Further Affiant sayeth not.


       This_ day of _ _ _ _ __ , 2011.



                                     AFFIANT


SUBSCRIBED AND SWORN to before me
this_ day of               2011.

                                     NOTARY PUBLIC

My Commission Expires:


                                               7
      Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 152 of 177
                                        EXHIBIT
                                              F

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE

                                                                                                        L-
AMY ARBUCKLE, surviving daughter of                    )                                                C
                                                                                                        :::,
RUTH N. LAWSON, deceased                               )                                                (I)

                                                       )
                                                                                                        .....
                                                                                                        co
                       Plaintiff,                      )                                                I\.)
                                                                                                        0
                                                       )                                                .....
                                                                                                        co
v.                                                     )        Case No. 0716-CV02866
                                                       )        Division S
FORD MOTOR COMPANY and                                 )
STEVE HOLLAND d/b/a                                    )
HOLLAND'S AUTO SALES                                   )
                                                       )
                       Defendants.                     )

                            STIPULATED PROTECTIVE ORJ>ER

        In order to preserve and maintain the confidentiality of certain docwnents to be produced

by Ford Motor Company ("Ford") in t his action, it is mutually agreed that:

        1.     Docwnents to be produced by Ford in this litigation, which contain confidential
                                          V

information of Ford, shall hereafter be referred to as "Protected Documents." When used in this

Order, the word "documents" means all written material, videotapes and all other tangible items,

whether produced as hard copy, computer diskette, CD-ROM or otherwise. Except as otherwise

indicated below, documents designated by Ford as " Subject to Protective Order" or a similar

designation, which arc produced or delivered by Ford to any party an~Vor e,ai::h party's re,i;pective

attorneys, consultants, agents, or experts in this action shall be Protected Documents and given

confidential treatment as described below. Ford will visibly mark all confidential material

"Subject to Protective Order."

               The--burd~n-g£pro::\ling- that-a-P-totected-Document..contains.£o.nfi.d.ential

Information is on Ford. Prior to designating any material as "Confidential," Ford must make a




     Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 153 of 177
                                                                                                                           <
                                                                                                                           (1)
bona fide determination that the material is, in fact, a trade secret or other confidential technical                      -,
                                                                                                                           :::,
                                                                                                                           0
                                                                                                                           :::,
information, the dissemination of which would significantly damage Ford's competitive position.
                                                                                                                           L-
                                                                                                                           C
                                                                                                                           :::,
If a party disagrees with the "Confidential" designation of any document, the party will so notify                         (1)
                                                                                                                           .....
                                                                                                                           co
Ford in writing. Ford will timely apply to this Court to set a hearing for the purpose of                                  I\.)
                                                                                                                           0
                                                                                                                           .....
                                                                                                                           co
establishing that said document is confidential. Any document so marked as confidential will

continue to be treated as such pending determination by the Court as to its confidential status.

       3.      Both the Protected Documents and the information contained therein shall be

treated as confidential. Except upon the prior written consent of Ford or upon order of this

Court, the Protected Documents or information contained therein may be shown, disseminated,

or disclosed only to the following persons (hereinafter referred to as "Qualified Persons"):

               a. Counsel of record for the parties in this case, including other members of

                   counsel's law firm and any other counsel associated to assist in the

                   preparation or trial of this case;

               b. Employees of counsel for each party in this case or of associated counsel, who

                   assist in the preparation or trial of this case;

               c. Experts and non-attorney consultants retained by the parties for the

                   preparation or trial of this case, provided that no disclosure shall b.e made to

                   any expert or consultant who is employed by a competitor of Ford;

               d. The Court, the Court's staff, witnesses, and the jury in this case; and

               e. Attorneys representing plaintiffs and the experts and consultants retained by

                   pJainti-ff.s-in-other-easeS-tm~-i-i+v.est.igat.i-on-or-pending-ag.afost-f-'.gr-d--i-1:wolv.ing- - - -

                   allegations of injury or death due to defects in the roof and supporting

                                                  -2-




  Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 154 of 177
                    structures and/or defects in the stability and handling in a Ford vehicle,              <
                                                                                                            (1)
                                                                                                            -,
                                                                                                            :::,
                                                                                                            0
                                                                                                            :::,
                    provided that no disclosure shall knowingly be made to any expert or
                                                                                                            L-
                                                                                                            C
                                                                                                            :::,
                    consultant who is employed by a competitor of Ford.                                     (1)
                                                                                                            .....
                                                                                                            co
        4.      Before receiving access to any of the ]1rotected Documents or the information               I\.)
                                                                                                            0
                                                                                                            .....
                                                                                                            co
contained therein, each person described in Paragraphs 4(b), 4(c) and 4(e) above shall be advised

of the terms of this Order, shall be given a copy of this Protective Order, and shall agree in

writing, in the form attached hereto as "Exhibit A," to be bound by its terms and to submit to the.

jurisdiction of this Court. Counsel shall maintain a list of all Qualified Persons to whom any

Protected Document or material contained therein is provided, and that list shall be available for

inspection by the Court. Upon Ford's request, and a Court finding that a reasonable belief exists

that the terms and provisions of this Order have been or are in jeopardy of being violated,

Counsel shall provide within three (3) business days a copy of such list, together with copies of

written agreements executed by the Qualified Persons.

        5.      Counsel for the parties shall not be required to return the Protected Documents to

Ford after the conclusion of this case and may retain the docwnents pursuant to the terms of this

Order. However, Counsel shall keep records of all copies of each Protected Document

dis!tibutcd, iJ1 whole 01 lJl part, to Qualified Pi.>~ ons, J\ny copy so distributed shall be· returnf.9

to the respective counsel for each party receiving Protected Documents immediately upon the

completion of the Qualified Person's consultation or representation in his or her case.

       6.       To the extent that Protected Documents or information contained therein are used

·n·the-taking-of·depositions,st1eh-deet1ment:s-er-ifl-femlat:ien-shaH-r-ema~oot-tG-th1a--- - - - - -- - -

provisions of this Protective Order, along with the transcript pages of the deposition testimony.

                                                   -3-




  Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 155 of 177
        7.      All Confidential Information and any pleading, motion or other paper filed with         <
                                                                                                        (1)
                                                                                                        -,
                                                                                                        :::,
                                                                                                        0
                                                                                                        :::,
the Court disclosing any such Protected Documents or Confidential Information shall be filed
                                                                                                        L-
                                                                                                        C
                                                                                                        :::,
under seal and shall be kept under seal until further order of the Court. However, said                 (1)
                                                                                                        .....
                                                                                                        co
information shall continue to be available to the Court and to such persons pemtitted a~e:ssto          I\.)
                                                                                                        0
                                                                                                        .....
                                                                                                        co
such infonnation under this Order. Where possible, only the confidential portions of filings with

the Court shall be filed under seal.

        8.      This Protective Order shall not apply to the disclosure of Protected Documents or

the information contained therein at the time of trial, through the receipt of Protected Documents

into evidence or through the testimony of witnesses. The closure of trial proceedings and sealing

of the record of a trial involve considerations not presently before the Court. These issues may

be taken up as a separate matter upon the motion of any of the parties at the threshold of the trial.

       9.       This Protective Order may not be waived, modified, abandoned or tenninated, in

whole or in part, except by an instrument in writing signed by the parties. If any provision of

this Protective Order shall be held invalid for any reason whatsoever, the remaining provisions

shall not be affected thereby.

        10.     This Protective Order shall be binding upon the parties hereto, upon their

attorneys, and upon the parti es' and their attorneys' succe~nrs, executors, personal

representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,

employees, agents, independent contractors, or other persons or organizations over which they

have control.




                                                 - 4-




  Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 156 of 177
       11.     All persons described in Paragraph 4 above shall not under any circumstance sell,    <
                                                                                                    (1)
                                                                                                    -,
                                                                                                    :::,
                                                                                                    0
                                                                                                    :::,
offer for sale, advertise, or publicize either the Confidential Information or the fact that such
                                                                                                    L-
                                                                                                    C
                                                                                                    :::,
persons have obtained Ford's Confidential Information.                                              (1)
                                                                                                    .....
                                                                                                    co
                                                                                                    I\.)
                                                                                                    0
AGREED AND APPROVED:                                                                                .....
                                                                                                    co




--t-:,~--+-----·------- - - -
                  vr. HoJhrnd d/b/a Holland's Auto Sales




AND NOW, this       L.\    day of   0.,
                                       - ~- !ft: .
                                          ~           r:: ,2008, it is SO ORDERED.

                                                  0.
                                              Judge
                                                                         Iii!


                                                -5-




 Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 157 of 177
                                           EXHlBIT "A"
                                    WRITTEN ASSURANCE                                                  <
                                                                                                       (1)
                                                                                                       -,
                                                                                                       :::,
                                                                                                       0
                                                                                                       :::,
STATE OF _ _ __                )
                                                                                                       L-
                               )   ss                                                                  C
                                                                                                       :::,
COUNTY OF _ __                 )                                                                       (1)
                                                                                                       .....
                                                                                                       co
I,
     --------------, hereby attest to my understanding that information or                             I\.)
                                                                                                       0
                                                                                                       .....
                                                                                                       co
documents designated confidential are provided to me pursuant to the terms and conditions and

restrictions of the Protective Order, dated _ _ __ _ _ _ _ _ , 20_, in Arbuckle v. Ford

Motor Company, et al., that I have been given a copy of and have read the Protective Order and

understand its terms. I further agree that I shall not disclose to others, except in accordance with

that Protective Order, such information or documents including notes or other memorandum or

writings regarding information contained in them, and that such information or documents shall

be used only for the purposes of the legal proceeding in which they are produced. I further agree

and attest to my understanding that my obligation to honor the confidentiality of such

information or documents will continue even after the termination of the legal proceeding. I

further agree and attest to my understanding that, in the event that I fail to abide by the terms of

the Protective Order, I may be subject to sanctions, including sanctions by way of contempt of

court, imposed by the Court for such a failure. Further, I agree to subject myself to the

jurisdiction of Jacks~11 County, Missouri, in ai1d for any cont~nipt proceeding or other

appropriate sanctions as the Court may deem proper for a violation of the Court's Protective

Order.




Subscribed and sworn to before me this _ __ day of
- - - -- -- - - - -' 20_.



NOTARY PUBLIC

                                                -6-



     Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 158 of 177
                                                                                                                           m
                                                                                                                           CD
          ;,,   ·~                                          EXHIBIT                                                        n.
                                                                                                                           --,
                                                                                                                           0
                                                                                                                           ,,-
                                                                                                                           :J

                                                                 G                                                         !!!..
                                                                                                                           '<
                                                                                                                           ::!1
                                                                                                                           CD
 / ~- .                            IN THE cmcmT COURT OF JACKSON COUNTY, MISSOURI                                          0..
                                                                                                                            I
 (
                                                  AT INDEPENDENCE                                                          ~
                                                                                                                           --,
                                                                                                                           :J
                                                                                                                           0
                                                                                                                           :J
                                                                                                                            I
                                                                                                                           c....
                                                                                                                           C
                                                                                                                           :J
                     SHAUN MARUICE HACHINSKY                      )    Case No.: 0516-CV20751                              (1)
                                                                                                                           ......
                     KAREN DENISE HACHINSKY                       )    Division 2                                          co
                                                                                                                           N
                                                                  )                                                        0
                                                                                                                           ......
                                             Plaintiffs           )                                                        co
                                                                                                                            I
                                                                  )
                     and                                          )
                                                                  )
                     · FORD MOTOR COMPANY, INC. , et al.          )
                                                                  )
                                           Defendants.            )

                                      ORDER OF THE DISCOVER¥:,.CQMMISSI0NER (N0.1)
                                                  PROTECTIVE ORDER

                                    In order to preserve and maintain the confidentiality of certain information,

                     documents and tangible things to be identified and produced in this case by defendant Ford

( -                  Motor Company ("Ford"), the Discovery Commissioner enters this Protective Orcler.

                              1.    Documents and materials to be produced by Ford Motor in this litigation that it

                     contends constitute, contain or depict trade secrets or other confidential research, development or

                     commercial infonnation as contemplated by Mo. R. Civ. P. 56.0l(c)(7) (and expressly in~luding

                     Volvo documents arn:J depositions produced in the Texas case of Morales v. Fqrd Motor

                     Company) shall be designated as "Protected Documents" by stamping or labeling such

                     docwnents and materials in a manner that does not cover or otherwise obscure any of the content

                     of such materials (e.g., documents shall be stamped or labeled at the top or bottom of the page

                     whenever possible, but not over the text). When used .in this Order, the word "documents"

                     means all written material, video tapes and all other tangible items whether produced as hard

                     copy, computer diskette, CD-ROM or otherwise. Except as otherwise indicated in this Order,

( ___,               documents clesignated by Ford as Prote~ted Documents shall be given confidential treatment as



                           Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 159 of 177
                                                                                                               m
                                                                                                               co
                                                                                                               n.
                                                                                                               -,
                                                                                                               0
                                                                                                               ,,-
                                                                                                               :J

                                                                                                               !!!..
                                                                                                               '<
                                                                                                               ::!1
         set forth below. Ford will visibly mark all confidential material "Subject to Protective Order of     ro
                                                                                                               0..
                                                                                                                I


                                                                                                               ~
                                                                                                               -,
         Confidential Information" or equivalent language ..                                                   :J
                                                                                                               0
                                                                                                               :J
                                                                                                                I
                 2.     The burden of proving that a Protected Document contains proprietary,                  c....
                                                                                                               C
                                                                                                               :J
                                                                                                               (1)

         confidential or technical information is on Ford. Prior to designating any material as a Protected    ......
                                                                                                               co
                                                                                                               N
                                                                                                               0
         Document, Ford must make a bona fide determination that the material is, in fact, a trade secret      ......
                                                                                                               co
                                                                                                                I



         or other confidential research, development or commercial information as contemplated Mo. R.

         Civ. P. 56.0l(c)(7), the dissemination of which would damage Ford's competitive position. If a

         party disagrees with the "confidential" designation of any document, the party will notify Ford in

         writing. Any such challenge must be made no later than thirty (30) days after the party receives

         the materials in question. Within ten (10) days of any such written notice, the parties shall meet

         and confer in person or by telephone about the challenge and attempt to informally resolve the

         challenge. If not informally resolved, no later than 30 days after the parties meet and confer
(   ..
         Ford shall file a Motion for Protective Order pursuant to Mo. R. Civ. P. 56.0l(c)(7) for the

         purpose of determining whether the challenged documents are entitled to the protection of this

         Order. Any document designated as a Protected Document shall remain protected by this Order

         pending Court determination as to its confidential status. If Ford does not file a motion within 30

         days after the parties meet and confer concerning the disputed status, the documents at issue shall

         be deemed not subject to this Order.

                3.      Both the Protected Documents and the information contained therein shall be

         treated as confidential. Except upon the prior written consent of the parties or upon further

         Order of this Court or the Discovery Commissioner, the Protected Documents or information

         contained therein may be shown, disseminated or disclosed only to the following persons:


(__,,

                                                      2
            Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 160 of 177
                                                                                                             m
                                                                                                             CD
                                                                                                             n.
                                                                                                             -,
                                                                                                             0
                                                                                                             :J
                                                                                                             5·
                                                                                                             !!!..
                                                                                                             '<
                                                                                                             ::!1
                                                                                                             CD
(              a.     Plaintiff and defendants' counsel of record in this case, including other members      0..
                                                                                                              I

                      and employees of counsels' law firm and any other counsel associated to assist         ~
                                                                                                             -,
                      and who participate in the preparation or trial of this case;                          :J
                                                                                                             0
                                                                                                             :J
                                                                                                              I

               b.      Experts and non-attorney consultants retained by the parties for the preparation or   c....
                                                                                                             C
                                                                                                             :J
                       trial of this case, provided that no disclosure shall be made to any expert or        (1)
                                                                                                             ......
                       consultant who is employed by a competitor of Ford;                                   co
                                                                                                             N
                                                                                                             0
                                                                                                             ......
               c.     The Court (including the Discovery Commissioner), the Court's staff,                   co
                                                                                                              I
               witnesses and the jury in this case; and

               d.     Unless otherwise ordered by the Trial Court or Discovery Commissioner
                      (following a motion raising issues of exceptional sensitivity due to current
                      undisclosed propriety information affecting Ford's competitive position) attorneys
                      representing Plaintiffs and the experts and consultants retained by the plaintiff in
                      other cases pending against Ford involving Ford Explorers (including Mercury
                      Mountaineers) in which occupant restraints, roof strength, roof crush or stability
                      are at issue, provided that no disclosure shall be made to any expert or consultant
                      who is employed by a competitor of Ford.

               4.     Before giving access to any of the Protected Documents or the information

       contained therein, each person described in paragraph 3(b) or 3(d) above shall be advised of the
( _·
       terms of this Order, shall be given a copy of this Order, .a nd shall agree in writing, in the form

       attached hereto as "Exhibit A", to be bound by its terms and to submit to the jurisdiction of this

       Court. All signed copies of Exhibit A shall be provided to Ford when this case is resolved

       (except that names and identifying information of undisclosed experts or consultants may be

       redacted). Prior to resolution of this case, Ford may file a motion based on a good faith belief

       that this Order has been violated (or is in jeopardy of being violated) seeking a judicial

       determination whether particular individuals are within the categories of persons authorized to .

       receive copies of Protected Documents and have or have not executed appropriate copies of the

       "Exhibit A" reflecting the conditions imposed for receiving access to Protected Documents.




                                         3
          Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 161 of 177
                                                                                                                        m
                                                                                                                        CD
                                                                                                                        n.
                                                                                                                        -,

                                                                                                                        ,,.
                                                                                                                        0
                                                                                                                        :J

                                                                                                                        !!!.
                                                                                                                        '<
                                                                                                                        ::!1
                                                                                                                        CD
                                                                                                                        a.
(                     5.     All persons described in paragraph 3 above shall not under any circums~ces                  I


                                                                                                                        ~
                                                                                                                        -,
              sell, offer for sale, advertise, or publicize either the Confidential Information or the fact that such   :J
                                                                                                                        0
                                                                                                                        :J
                                                                                                                         I
                                                                                                                        c...
              persons have obtained Ford's Confidential Information.                                                    C
                                                                                                                        :J
                                                                                                                        (1)
                                                                                                                        -"
                      6.     The inadvertent production of Confidential Information in the course of discovery          co
                                                                                                                        N
                                                                                                                        0
                                                                                                                        -"
              in this action of any document or information (whether designated as Confidential or not) shall           co

              not be deemed to waive whatever privilege that would otherwise attach to the document or

              information produced or to other documents or information, as long as the producing party,

              promptly after discovery of the inadvertent production, notifies the other party or parties of the

              claim of privilege or other protection or Immunity. Upon such notice, the other party or parties

              shall return the inadvertent production under seal, which shall not be opened until such time as

              the parties have the opportunity to meet and confer as to the privileged nature of the production.

              If the parties are unable to agree as to the claimed privileged nature of the production, then the
('~      ·.
      ...,
              party claiming privilege shall on demand by Plaintiff's counsel submit the sealed documents or

              other information to the court for an in camera inspection and ruling on the claim of privilege. If

              the documents under seal require specialized equipment or software for full in camera review

              Ford agrees to make the necessary arrangements for complete in camera viewing by the Court.

              Whether Ford shall be otherwise required to provide special equipment or software for full

              viewing of Protected Documents shall be determined pursuant to separate motion directed to that

              subject and not by the provisions of this Order.

                     7. (A). Counsel for Plaintiffs in this litigation and other counsel authorized to share

              Protected Documents with others shall maintain a log identifying all persons to whom such

              documents are provided. Each such counsel shall, upon concJusion of his or her own litigation,

              provide a copy of the log to counsel for Ford solely excepting that the identification of any
(
"'····"'




                                                            4
                  Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 162 of 177
                                                                                                                    m
                                                                                                                    CD
                                                                                                                    $1
                                                                                                                    -,
                                                                                                                    0
                                                                                                                    :J
                                                                                                                    c'>'
                                                                                                                    !!!_
                                                                                                                    '<
                                                                                                                    ::!1
    ( '· ,   experts or consultants who were not designated as trial witnesses or otherwise disclosed to Ford
                                                                                                                    CD
                                                                                                                    Q_
                                                                                                                     I


                                                                                                                    ~
                                                                                                                    -,
             may be redacted from the log to be furnished.                                                          :J
                                                                                                                    0
                                                                                                                    :J
                                                                                                                     I
                                                                                                                    c_
                      (B).     Upon conclusion of this litigation (or the litigation involving other attorneys      C
                                                                                                                    :J
                                                                                                                    (1)
                                                                                                                    -"
             authorized to receive documents), counsel for Plaintiffs in each such case shall retrieve from all     co
                                                                                                                    N
                                                                                                                    0
                                                                                                                    -"
             experts or consultants all copies of all Protected Documents and either destroy or return the          co
                                                                                                                     I



             documents to Ford. Such counsel shall additionally obtain from each such consultant or expert a

             written declaration that all copies of all Protected Documents have been returned and that no

             copies have been retained. The declarations of disclosed experts or consultants shall be

             provided to Ford. If Protected Documents have been provided to experts or consultants who

             have not been disclosed to Ford, counsel for Plaintiffs shall provide their own written declaration

             to Ford that all such documents have been retrieved and none have been retained by such experts

             or consultants.

                      (C).   No ruling concerning return or retention of Protected Documents is entered at this

             time. At any time this litigation is considered to be nearing its conclusion, counsel for Plaintiffs

             may, at their option, file a motion directed to the Trial Court for determination of the extent to

             which, if at all, Protected Documents may be retained by them, should be filed under seal, should

             be retained by Ford, should unconditionally be returned to Ford or should be subject to other

             appropriate conditions. There is no compelling reason to resolve those issues at this point and a

             more adequate record of reasons supporting such a decision could be expected at a later time. If

             no such motion is filed by Plaintiffs, all Protected Documents shall be unconditionally returned

             to Ford within thirty (30) days of termination of the litigation..




(       '
'-- -




                                                5
                 Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 163 of 177
                                                                                                                  m
                                                                                                                  co
                                                                                                                  n.
                                                                                                                  --,
                                                                                                                  0
                                                                                                                  ,,-
                                                                                                                  :J

                                                                                                                  !!!..
                                                                                                                  '<
                                                                                                                  ::!1

r··             (D.)   Questions concerning post-litigation handling of Protected Documents provided to
                                                                                                                  ro
                                                                                                                  a.
                                                                                                                   I


                                                                                                                   ~
                                                                                                                 . --,
       other counsel in other matters should be resolved in the same fashion by motion directed either to         :J
                                                                                                                  0
                                                                                                                  :J
                                                                                                                   I
                                                                                                                  c...
       this Court or to another Court of competent jurisdiction before whom that litigation is pending.           C
                                                                                                                  :J
                                                                                                                  (1)
                                                                                                                  .....
                8.     After termination of this litigation, the provisions of this Order shall continue to       co
                                                                                                                  N
                                                                                                                  0
                                                                                                                  .....
       be binding. This Court retains jurisdiction over the parties and recipients of Protected                   co
                                                                                                                   I




       Documents for enforcement of the provisions of this Order.

                9.     To the extent that Protected Documents or information contained therein are used

       in the taking of depositions, such documents or information shall remain subject to the

       provisions of this Protective Order. Additional portions of a deposition may be designated as

       Confidential by Ford if, within thirty (30) days after receipt of the written transcript, it designates

       such additional portions as confidential and notifies counsel for Plaintiffs of such designation. If

       Ford does not so designate any additional portions of a deposition as contemplated by this
c.··
       paragraph, only the Protected Documents and information from them shall remain subject to this

       Order.

                10.    This Protective Order shall not limit the disclosure of Protected Documents or the

       information contained therein during depositions or at the time of trial, through the receipt of

       Protected Docwnents into evidence, or through the testimony of witnesses. The closure of trial

       proceedings and sealing of the record of a trial involve considerations not presently before the

       Court or Discovery Commissioner. These issues may be taken up as a separate matter upon the

       motion of any of the parties at or in advance of trial.

                11.    Protected Documents attached to pleadings filed with Court shall be filed under

       seal pending further Order of the Court.




                                          6
           Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 164 of 177
                                                                                                                        m
                                                                                                                        co
                                                                                                                        n.
                                                                                                                        --,

                                                                                                                        ,,.
                                                                                                                        0
                                                                                                                        :J

                                                                                                                        !!!..
                                                                                                                        '<
                                                                                                                        ::!1
            (                                                                                                           ro
                                                                                                                        a.
            I                12.·   This Order shall be binding upon the parties hereto, upon their attorneys, and       I


                                                                                                                        ~
                                                                                                                        --,
                    upon the parties' and their attorneys' successors, executors, personal representatives,             :J
                                                                                                                        0
                                                                                                                        :J
                                                                                                                         I
                                                                                                                        c...
                    administrators, heirs, legal representatives, assigns, subsidiaries divisions, employees, agents,   C
                                                                                                                        :J
                                                                                                                        (1)
                                                                                                                        -"
                    independent contractors, or other persons or organizations over which they have control.            co
                                                                                                                        N
                                                                                                                        0
                                                                                                                        -"
                             13.    All persons described in paragraph 3 above shall not under any circumstance sell,   co
                                                                                                                         I




                    offer for sale, advertise, or publicize the Confidential Information contained in the Protected

                    Documents.


                    Dated:     C( {:;;. /1~ ~
                    Copies of this Order were faxed to counsel
                    for the parties this 21st day of September, 2006.




( _....
 ........
                .




                       Case 3:19-cv-05058-RK Document 7
                                                      1-2 Filed 08/07/19 Page 165 of 177
                                                                                                          m
                                                                                                          CD
                                                                                                          n.
                                                                                                          -,
                                                                                                          0
                                                                                                          :J
                                                                                                          c'>'
                                                                                                          !!!..
                                                                                                          '<
                                                                                                          ::!1
                                                                                                          CD
                                                                                                          0..
                                                                                                           I
(
l                                                                                                         ~
                                                                                                          -,
                  IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI                                        :J
                                                                                                          0
                                                                                                          :J
                                   AT INDEPENDENCE                                                         I
                                                                                                          c....
                                                                                                          C
                                                                                                          :J
                                                                                                          (1)
                                                                                                          ......
                                                                                                          co
                                                                                                          N
    SHAUN MARUICE HACHINSKY                        )    Case No.: 0516-CV20751                            0
                                                                                                          ......
    KAREN DENISE HACHINSKY                         )    Division 2                                        co
                                                                                                           I

                                                   )
                             Plaintiffs            )
                                                   )
    and                                            )
                                                   )
    FORD MOTOR COMPANY, INC., et al.               )
                                                   )
                            Defendants.            )

                               ''EXHIBIT A" TO PROTECTIVE ORDER

            I, the undersigned, acknowledge that I have read the Protective Order entered in the

    Circuit Court of Jackson County, Missouri, Hacbinsk:y v. Ford Motor Company, Case No.

    0516-CV20751, understand the terms thereof, and agree to be bound by such terms, and to be

    st,1bject to the jurisdiction of this Court for enforc~ment of all terms of the Protective Order. I

    will use the materials subject to this Protective Order solely .for purposes of litigation in

    accordance with the terms of such Protective Order and agree to fully cooperate with respect to

    the protection of such materials in accordance with the terms of this Protective Order;

           AGREED this _ _ _ _ day of _ _ ___,, 200 .

                                   Printed Name:- - - ---- - · - - -

                                   Signature:- - - - - - - - - - - -

                                   Address:- - - -- - - - - -- -




          Case 3:19-cv-05058-RK Document81-2 Filed 08/07/19 Page 166 of 177
                                                                                                               m
                                                                                                               co
                                                                                                               n.
                                                                                                               --,
                                                                                                               0
                                                                                                               :J
                                                                                                               c'>'
                                                                                                               !!!..
                                                                                                               '<
                                                                                                               ::!1
                                                                                                               ro
                                                                                                               0..
                                                                                                                I


                                                                                                               ~
                                                                                                               --,
                      IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI                                         :J
                                                                                                               0
                                                                                                               :J
                                       AT INDEPENDENCE                                                          I
                                                                                                               c....
                                                                                                               C
                                                                                                               :J
                                                                                                               (1)
                                                                                                               ......
                                                                                                               co
                                                                                                               N
         SHAUN MARUICE HACHINSKY                        )    Case No.: 0516-CV20751                            0
                                                                                                               ......
         KAREN DENISE HACHINSKY                         )    Division 2                                        co
                                                                                                                I

                                                        )
                                  Plaintiffs            )
                                                        )
         and                                            )
                                                        )
         FORD MOTOR COMPANY, INC. , et al.              )
                                                        )
                                Defendants.             )

                                   "EXHIBIT A" TO PROTECTIVE ORDER

                I, the undersigned, acknowledge that I have read the Protective Order entered in the
..,, .   Circuit Court of Jackson County, Missouri, Hachinsky v. Ford Motor Company, Case No.
(
. ,~,·
         0516-CV20751, understand the terms thereof, and agree to be bound by such terms, and to be

         Sl,lbject to the jurisdiction of this Court for enforcement of all terms of the Protective Order. I

         will use the materials subject to this Protective Order solely for purposes of litigation in

         accordance with the terms of such Protective Order and agree to fully cooperate with respect to




                                        PrintedN




                                           8
            Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 167 of 177
                                                                                                      Electronically Filed - Vernon - June 19, 2019 - 04:04 PM3:35 PM
                                        EXHIBIT
                                             H
                         IN THE CIRCUIT COURT OF MISSOURI
                          TWENTY-FIRST JUDICIAL CIRCUIT
                                 (ST. LOUIS COUNTY)

KYLA NUNEZ, by and through                       )
her Next Friend, JULIE COFFMAN                   )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )   Case No. 14SL-CC01787
                                                 )
                                                 )   Division: 1
JOHNNY LONDOFF CHEVROLET,                        )
INC., et al.                                     )
                                                 )
               Defendants.                       )

                              AGREED PROTECTIVE ORDER

       Before the court is the parties’ Motion to Enter Agreed Protective Order, filed May ___,

2015. The court determines that the motion should be, and is hereby, granted. Accordingly, it is

hereby stipulated and agreed by and between Kyla Nunez, by and through her Next Friend, Julie

Coffman (“Plaintiffs”) and Defendant General Motors LLC (“General Motors” or “GM”),

through their attorneys of record, as follows:

       1. General Motors may designate as “Confidential” or “Produced Pursuant to Protective

Order” documents it produces to Plaintiffs in response to discovery. Since such materials so

designated are confidential, proprietary, and/or contain trade secrets, the discovery and

inspection will be conducted pursuant to the following terms, restrictions, and conditions.

Plaintiffs and Plaintiffs’ counsel shall not provide copies of such documents, information or

materials to any person or entity except as otherwise provided below.

       2. Except as provided, information contained therein shall be disclosed only to counsel of

record in this action or only to individuals certified by such counsel as employed by or assisting

counsel in preparation for, or at the trial of, this action, or to other counsel of record in cases




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 168 of 177
                                                                                                       Electronically Filed - Vernon - June 19, 2019 - 04:04 PM3:35 PM
against General Motors involving an allegation of failure to restrain regarding the safety belt

system for the second row seating positions for a 2001 Chevrolet Suburban or vehicles with a

substantially similar safety belt systems, including the 2000-2006 Chevrolet Tahoe; 2000-2006

Chevrolet Suburban; 2000-2006 GMC Yukon and Yukon XL; 2001-2006 GM Denali and Denali

XL; 2002-2006 Cadillac Escalade; and 2003-2006 Cadillac Escalade ESV. Provided that, (1)

counsel of record in other cases must sign an acknowledgment and agree to be bound by the

terms of this Order and be subject to the jurisdiction of this court, and (2) provided that

Plaintiffs’ counsel in this case shall maintain a list of such other attorneys subject to ¶ 5 below.

And, provided, that Plaintiffs’ counsel and persons entitled to receive or review such documents,

information or materials pursuant to this Order shall not divulge or release such documents,

information or materials to competitors of General Motors.

       3. Any person or firm to whom such documents or information contained therein is to be

disclosed shall first be advised by counsel making that disclosure that, pursuant to this Protective

Order, such person or firm may not divulge any such information to any other person and that he

further submits to this Court’s jurisdiction for contempt or any other appropriate proceeding in

the event of any alleged violation of this Protective Order.

       4. In the event that any document or the information contained therein is included with,

or the contents thereof are in any way disclosed, in any pleading, motion, or other paper filed

with the Clerk of this Court, such confidential documents or information shall be kept under seal

by the Clerk until further order of the Court. Any use of any such document or of information

contained therein and any testimony associated with the confidential information contained

therein shall be held in camera unless the Court orders otherwise upon good cause shown.




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 169 of 177
                                                                                                              Electronically Filed - Vernon - June 19, 2019 - 04:04 PM3:35 PM
        5. Plaintiffs’ counsel shall maintain a list of names of each person, to whom confidential

documents and/or materials covered by this Order have been disclosed. This provision does not

apply to the names of counsel in this case nor to employees of their offices. This list shall be

available for inspection by the Court, upon motion and a showing of good cause by General

Motors.

        6. All documents, information, and/or materials furnished by General Motors, designated

so as to be subject to this Protective Order, shall be so designated by General Motors at the time

produced or disclosed. General Motors may only designate as such materials that contain trade

secret(s) or other confidential research, development or commercial information within the scope

of Supreme Court Rule 56.01(c)(7).

        7. The production of such documents or information by General Motors shall not

constitute a waiver of any privilege or other claim or right of withholding or confidentially that it

may have.

        8. If GM designates any materials which Plaintiffs contend do not meet Rule 56.01(c)(7)

and contain trade secrets or other confidential research, development or commercial information,

Plaintiffs shall identify those materials in a letter to counsel for GM. The parties agree to meet and

confer in an effort to resolve any such issues. If the parties are unable to resolve issues concerning the

designation of confidential documents, the parties further agree to present any such issue to the Court in

the most efficient manner possible. The parties agree that it is inefficient to have multiple motions on

confidentiality issues before the Court, and will use their best efforts to consolidate such issues so that

one motion on confidentiality may address any issues that arise. Once any such issues have been

identified, and upon written notice from plaintiffs’ counsel that all such issues as to a particular set of

discovery responses have been identified, Counsel for GM shall then request a hearing within 30 days




        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 170 of 177
                                                                                                               Electronically Filed - Vernon - June 19, 2019 - 04:04 PM3:35 PM
on the issues of confidentiality of those items in dispute. Failure to request a hearing on these issues

will result in the revocation of the confidential status, absent a showing of good cause. This deadline

may be extended by agreement of the parties or order of the Court. At the hearing, GM shall have the

burden to prove its claim that such items are trade secrets or other confidential research,

development or commercial information within the scope of Supreme Court Rule 56.01(c)(7).

        9.      Some of the design information produced may be saved in two-dimensional

(“2D”) drawings and some design information may be saved in three-dimensional (“3D”)

electronic data format. GM’s electronic CAD data constitutes highly confidential, commercially

sensitive trade secrets. Plaintiff agrees that this information shall not be shared with other

counsel as provided under paragraph 4 without first providing written notice to Office of the

General Counsel of General Motors LLC, 400 Renaissance Center, Post Office Box 400, Detroit,

Michigan 48265-4000, and GM’s counsel of record in this action, of a request for such data

covered by paragraph 2 above. The parties agree to meet and confer in an effort to resolve any such

issues. If the parties are unable to resolve issues concerning the designation of confidential documents,

the parties further agree to present any such issue to the Court in the most efficient manner possible.

The parties agree that it is inefficient to have multiple motions on confidentiality issues before the

Court, and will use their best efforts to consolidate such issues so that one motion on confidentiality

may address any issues that arise. Once any such issues have been identified, and upon written notice

from Plaintiffs’ counsel that all such issues as to a particular set of discovery responses have been

identified, Counsel for GM shall then request a hearing within 30 days on the issues of confidentiality

of those items in dispute. Failure to request a hearing on these issues will result in the revocation of the

confidential status, absent a showing of good cause. This deadline may be extended by agreement of

the parties or order of the Court.




        Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 171 of 177
                                                                                                    Electronically Filed - Vernon - June 19, 2019 - 04:04 PM3:35 PM
       10. To the extent that protected documents or information contained therein, are used in

the taking of depositions, the documents or information shall remain subject to the provisions of

this Protective Order.

       11. Upon conclusion of this action, by settlement or otherwise, counsel for Plaintiff

herein shall return to counsel for GM all documents or other materials produced by GM which

are subject to this Protective Order and which are in the possession of counsel for Plaintiff,

including the return of any and all copies, recordings, prints, discs, negatives, or summaries

thereof (including, but not limited to, any such materials in the possession of any employees,

experts or consultants), except those comprising any trial or appellate court record. As to any

confidential documents and materials that comprise any portion of the trial or appellate record,

they shall remain confidential and shall continue to be sealed in accordance with the terms of

Paragraph 3 of this Protective Order.

       12. This Protective Order and its terms may be modified by any subsequent Protective

Order to which Plaintiffs and Defendants have agreed and/or which is entered by this Court.

       13. This Protective Order and its terms apply to all parties and entities receiving

documents subject to this Protective Order. Any documents to be filed under seal with the Clerk

of the court pursuant to this Order, shall be filed in an envelope marked “Seal with the Court.”

       It is so ordered this 14th
                             ____ day of May, 2015.




                                                      __                                  _____
                                                      Judge




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 172 of 177
                                                                                                    Electronically Filed - Vernon - July 12, 2019 - 04:23 PM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY
ALLMOND                                       )
                                              )
                        Plaintiffs,           )
                                              )
v.                                            )       Case No.: 19VE-CV00084
                                              )
DOREL JUVENILE GROUP and                      )
TREVOR PETTIBON                               )
                                              )
                        Defendants.           )

                                      NOTICE OF HEARING

       PLEASE TAKE NOTICE that counsel for Plaintiffs will call up their Motion for Protective

Order and affiliated filings to be heard on August 13, 2019 at 9:00 a.m. or as soon thereafter as

counsel may be heard.

                                              Respectfully submitted,

                                       By:    /s/ Chad C. Lucas
                                              Chad C. Lucas         #50822
                                              Nick A. Brand         #63380
                                              Kuhlman & Lucas, LLC
                                              1100 Main Street, Suite 2550
                                              Kansas City, Missouri 64105
                                              Telephone: (816) 799-0330
                                              Facsimile: (816) 799-0336
                                              chad@kuhlmanlucas.com
                                              nick@kuhlmanlucas.com

                                              and

                                              Joseph R. Hillebrand #43344
                                              Brown & Crouppen, P.C.
                                              211 N. Broadway, Suite 160
                                              St. Louis, Missouri 63102
                                              Telephone: (314) 222-2222
                                              Facsimile: (314) 421-0359
                                              joeh@getbc.com

                                              Attorneys for Plaintiffs


                                             Page 1 of 2

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 173 of 177
                                                                                                     Electronically Filed - Vernon - July 12, 2019 - 04:23 PM
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of July, 2019, the foregoing document was filed with
the Clerk of the Court using the Missouri eFiling System, which sent notice of such filing to all
counsel of record.



                                                 /s/ Chad C. Lucas
                                                 Attorney for Plaintiffs




                                            Page 2 of 2

       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 174 of 177
                                                                                                  Electronically Filed - Vernon - July 25, 2019 - 04:09 PM
             IN THE CIRCUIT COURT OF VERNON COUNTY, MISSOURI

LANE ALLMOND and MISTY         )
ALLMOND                        )
                               )
               Plaintiffs,     )
                               )
v.                             )                     Case No.: 19VE-CV00084
                               )
DOREL JUVENILE GROUP, INC. and )
TREVOR PETTIBON                )
                               )
               Defendants.     )

                  PLAINTIFFS’ NOTICE OF DISMISSAL OF CLAIMS

       Pursuant to Missouri Supreme Court Rule 67.02, plaintiffs Lane Allmond and Misty

Allmond, by and through their counsel, Kuhlman & Lucas, LLC, hereby dismiss all claims against

defendant Trevor Pettibon with prejudice as follows:

       1. Berkshire Hathaway Homestate Insurance Company filed a Petition for Interpleader in

           the Circuit Court of Vernon County, Missouri, Case NO. 18VE-CV00762, seeking to

           interplead funds for a policy of insurance that provided insurance coverage to

           Defendant Trevor Pettibon.

       2. Resolution of the interpleader action included a Settlement Agreement dated April 29,

           2019 that included a release of all claims against Trevor Pettibon.

       3. Each party shall bear its own costs and attorneys’ fees.

       4. Plaintiffs’ claim against defendant Trevor Pettibon are hereby dismissed with

           prejudice.

       5. This dismissal does not apply to plaintiffs’ claims against defendant Dorel Juvenile

           Group, Inc. and all counts and claims against defendant Dorel Juvenile Group, Inc.

           remain pending.




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 175 of 177
                                                                                                     Electronically Filed - Vernon - July 25, 2019 - 04:09 PM
                                             Respectfully submitted,

                                     By:     /s/ Chad C. Lucas
                                             Chad C. Lucas         #50822
                                             Nick A. Brand         #63380
                                             Kuhlman & Lucas, LLC
                                             1100 Main Street, Suite 2550
                                             Kansas City, Missouri 64105
                                             Telephone: (816) 799-0330
                                             Facsimile: (816) 799-0336
                                             chad@kuhlmanlucas.com
                                             nick@kuhlmanlucas.com

                                             and

                                             Joseph R. Hillebrand #43344
                                             Brown & Crouppen, P.C.
                                             211 N. Broadway, Suite 160
                                             St. Louis, Missouri 63102
                                             Telephone: (314) 222-2222
                                             Facsimile: (314) 421-0359
                                             joeh@getbc.com

                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of July, 2019, the foregoing document was filed with
the Clerk of the Court using the Missouri eFiling System, which sent notice of such filing to all
counsel of record.

                                                   /s/ Chad C. Lucas
                                                   Attorney for Plaintiffs




       Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 176 of 177
                                                       County                     Case Number
       JUDGE'S DOCKET SHEET
                                                       VERNON COUNTY              19VE-CV00084
                                                       Date Filed                 Judge Name & Party ID
                                                       14-FEB-2019                DAVID R. MUNTON - 30446


Style of Case                                                                     Attorney for Plaintiff/Petitioner & Party ID

 LANE ALLMOND ET AL V COREL JUVENILE GROUP, I ET                                  CHAD CAMERON LUCAS - 50822

~L
Case Type Description: CC Wrongful Death

Petitioner/Plaintiff & Party ID LANE   T. ALLMOND - ALLL T8360                    Attorney for DefendanVRespondent & Party ID

DefendanVRespondent & Party ID     DOREL JUVENILE GROUP, INC. - @60215            THOMAS PETER SCHULT - 29986
Charge Codes & Descriptions:                                                      Offense Cycle Number (OCN): Bond Amount:




        DATE                                           DOCUMENTS FILED/ACTION TAKEN IN CASE
7-29-2019                Court dismisses all claims with prejudice against Defendant Trevor Pettibon only, after reviewing
                         Plaintiffs' Notice of Dismissal of Claims. ORM




                Case 3:19-cv-05058-RK Document 1-2 Filed 08/07/19 Page 177 of 177
